As filed with the Securities and Exchange Commission on November 12, 2014 Registration No. 333-199113 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TOFORM F-1REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 Costamare Partners LP (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction ofincorporation or organization) 4412 (Primary Standard IndustrialClassification Code Number) 98-1200487 (I.R.S. EmployerIdentification No.) 60 Zephyrou Street & Syngrou Avenue, 17564 Athens Greece, +30-210-949-0050 (Address, including zip code, and telephone number, including area code, of Registrants principalexecutive offices) CT Corporation System111 Eighth AvenueNew York, New York 10011(212) 590-9338 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: William P. Rogers, Jr.D. Scott BennettCravath, Swaine & Moore LLP825 Eighth AvenueNew York, NY(212) 474-1000 Stephen P. FarrellFinnbarr D. MurphyMorgan, Lewis & Bockius LLP101 Park AvenueNew York, New York 10178(212) 309-6000 Sean T. WheelerTim FennLatham & Watkins LLP811 Main Street, Suite 3700Houston, Texas 77002(713) 546-5400 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered ProposedMaximum AggregateOffering Price Amount ofRegistration Fee Common units representing limited partner interests $ 100,000,000 $ 12,880 (3 ) (1) Includes common units issuable upon exercise of the underwriters option to purchase additional common units. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o). (3) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 12, 2014 PRELIMINARY PROSPECTUS Costamare Partners LP Common UnitsRepresenting Limited Partner Interests$ per common unit This is the initial public offering of our common units. We currently expect the initial public offering price to be between $ and $ per common unit. We have granted the underwriters an option to purchase up to an additional common units. Members of the Konstantakopoulos family and certain funds managed by York Capital Management Global Advisors LLC, which is the joint venture partner of Costamare Inc., or Costamare, for the ownership of certain vessels, have indicated that they currently intend to purchase up to an aggregate of approximately $ million and $ million, respectively, of common units in the offering at the public offering price. This represents an aggregate of approximately common units based on the midpoint of the price range set forth above. The number of common units available for sale to the general public will be reduced to the extent of these sales. We intend to apply to list the common units on the New York Stock Exchange under the symbol CMRP. We are an emerging growth company, and we are eligible for reduced reporting requirements. See SummaryImplications of Being an Emerging Growth Company. Investing in our common units involves risks. See Risk Factors beginning on page 31. These risks include the following:  We may not have sufficient cash from operations, following the establishment of cash reserves and payment of fees and expenses, to enable us to pay the minimum quarterly distribution on our common units and subordinated units.  We will be required to make substantial capital expenditures to maintain the operating capacity of our fleet and acquire vessels, which may reduce or eliminate the amount of cash available for distribution.  Our ability to acquire additional containerships from Costamare or third parties will depend upon our ability to raise additional equity and debt financing, to fund all or a portion of the acquisition costs of these vessels, and may be dependent on the consent of existing lenders to Costamare.  Our debt levels may limit our ability to obtain additional financing, pursue other business opportunities and pay distributions to unitholders.  We depend on Costamare and its affiliates, including Costamare Shipping Company S.A., to operate and expand our businesses and compete in our markets.  Our future performance depends on the level of world and regional demand for chartering containerships, and a recurrence of the recent global economic slowdown may impede our ability to continue to grow our business.  We have only four vessels in our initial fleet. Any limitation in the availability or operation of those vessels could have a material adverse effect on our business, financial condition, results of operations and cash flows, which effect would be amplified by the small size of our initial fleet.  Unitholders have limited voting rights, and our partnership agreement restricts the voting rights of unitholders (other than our general partner and its affiliates, including Costamare) owning more than 4.9% of our common units.  Our unitholders will not be entitled to elect our general partner or its directors, subject to our general partners option to cause us at some point in the future to be managed by our own board of directors and, in that connection, to cause the common unitholders to permanently have the right to elect a majority of our directors.  Upon completion of this offering, Costamare and our general partner will own a % interest in us and will have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment.  Even if public unitholders are dissatisfied, they cannot initially remove our general partner without Costamares consent.  You will experience immediate and substantial dilution of $ per common unit.  Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price.  U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. PerCommonUnit Total Public Offering Price $ $ Underwriting Discount $ $ Proceeds, before expenses, to Costamare Partners LP $ $ (1) Excludes an aggregate structuring fee of % of the offering proceeds before discounts and expenses, payable to Morgan Stanley & Co. LLC, Barclays Capital Inc. and Citigroup Global Markets Inc. We will also pay up to $25,000 of reasonable fees and expenses of counsel related to the review by the Financial Industry Regulatory Authority, Inc. of the terms of sale of the common units offered hereby. See Underwriting. (2) Excludes offering expenses payable by us as described in Expenses Related to This Offering. The underwriters expect to deliver the common units to purchasers on or about , 2014 through the book-entry facilities of The Depository Trust Company. Morgan Stanley Barclays Citigroup Wells Fargo Securities Credit Suisse J.P. Morgan , 2014 We are responsible for the information contained in this prospectus and in any free writing prospectus we prepare or authorize. We have not authorized anyone to provide you with different information, and we take no responsibility for any other information others may give you. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date of this prospectus. TABLE OF CONTENTS SUMMARY 1 Costamare Partners LP 1 Initial Fleet 2 Option Vessels 2 Non-Compete Vessels 4 Costamare Inc. 5 Our Relationship with Costamare Inc. 5 Market Opportunities 6 Competitive Strengths 7 Business Strategies 9 Risk Factors 11 Implications of Being an Emerging Growth Company 11 Formation Transactions 12 Simplified Organizational and Ownership Structure After this Offering 14 Our Management 17 Principal Executive Offices and Internet Address; SEC Filing Requirements 18 Summary of Conflicts of Interest and Fiduciary Duties 18 The Offering 20 Summary Financial, Operating and Pro Forma Data 26 RISK FACTORS 31 Risks Inherent in Our Business 31 Risks Inherent in an Investment in Us 59 Tax Risks 71 FORWARD-LOOKING STATEMENTS 74 USE OF PROCEEDS 77 CASH AND CAPITALIZATION 78 DILUTION 80 OUR CASH DISTRIBUTION POLICY AND RESTRICTIONS ON DISTRIBUTIONS 82 General 82 Forecasted Results of Operations for the Twelve Months Ending December 31, 2015 84 Forecast Assumptions and Considerations 87 Forecasted Cash Available for Distribution 90 HOW WE MAKE CASH DISTRIBUTIONS 94 Distributions of Available Cash 94 Operating Surplus and Capital Surplus 95 Subordination Period 98 Distributions of Available Cash From Operating Surplus During the Subordination Period 99 Distributions of Available Cash From Operating Surplus After the Subordination Period 100 General Partner Interest 100 Incentive Distribution Rights 100 Percentage Allocations of Available Cash From Operating Surplus 101 Costamares Right to Reset Incentive Distribution Levels 101 Distributions From Capital Surplus 104 Adjustment to the Minimum Quarterly Distribution and Target Distribution Levels 105 Distributions of Cash Upon Liquidation 105 SELECTED HISTORICAL FINANCIAL, OPERATING AND PRO FORMA DATA 107 i MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 112 Overview 112 Items You Should Consider When Evaluating Our Historical Financial Performance and Assessing Our Future Prospects 117 Factors Affecting Our Results of Operations 119 Principal Components of Revenues and Expenses 120 Results of Operations 123 Customers 127 Seasonality 128 Liquidity and Capital Resources 128 Cash Flows 131 Borrowing Activities 133 Contractual Obligations 136 Capital Expenditures 136 Off-Balance Sheet Arrangements 136 Critical Accounting Policies 137 Recent Accounting Pronouncements 141 Quantitative and Qualitative Information About Market Risk 141 THE INTERNATIONAL CONTAINERSHIP INDUSTRY 142 BUSINESS 161 Overview 161 Our Relationship with Costamare Inc. 161 Market Opportunities 162 Competitive Strengths 163 Business Strategies 165 Our Fleet 167 Chartering of Our Fleet 170 Management of Our Fleet 172 Competition 175 Crewing and Shore Employees 177 Risk of Loss, Liability Insurance and Risk Management 178 Permits and Authorizations 184 Properties 184 Legal Proceedings 184 Taxation of the Partnership 185 MANAGEMENT 190 Management of Costamare Partners LP 190 Directors and Executive Officers 192 Reimbursement of Expenses of Our General Partner 194 Compensation of Directors and Senior Management 194 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 195 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 196 Distributions and Payments to our General Partner and its Affiliates 196 Formation Stage 196 Operational Stage 196 Liquidation Stage 197 Agreements Governing the Transactions 198 Supervision Agreement 208 Contribution Agreement 208 Other Related Party Transactions 209 CONFLICTS OF INTEREST AND FIDUCIARY DUTIES 211 Conflicts of Interest 211 DESCRIPTION OF THE COMMON UNITS 219 The Units 219 ii Transfer Agent and Registrar 219 THE PARTNERSHIP AGREEMENT 220 Organization and Duration 220 Purpose 220 Cash Distributions 220 Capital Contributions 220 Voting Rights 221 Applicable Law; Forum, Venue and Jurisdiction 222 Limited Liability 223 Issuance of Additional Interests 224 Tax Status 224 Amendment of the Partnership Agreement 224 Merger, Sale, Conversion or Other Disposition of Assets 226 Termination and Dissolution 227 Liquidation and Distribution of Proceeds 227 Withdrawal or Removal of our General Partner 227 Transfer of General Partner Interest 229 Transfer of Ownership Interests in General Partner 229 Transfer of Incentive Distribution Rights 229 Change of Management Provisions 229 Limited Call Right 230 Our General Partners Option to Create a Partnership Board of Directors 230 Meetings; Voting 231 Status as Limited Partner or Assignee 231 Indemnification 231 Reimbursement of Expenses 232 Books and Reports 232 Right to Inspect Our Books and Records 232 Registration Rights 233 UNITS ELIGIBLE FOR FUTURE SALE 234 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 235 Election to be Treated as a Corporation 235 U.S. Federal Income Taxation of U.S. Holders 235 U.S. Federal Income Taxation of Non-U.S. Holders 240 Backup Withholding and Information Reporting 240 NON-UNITED STATES TAX CONSIDERATIONS 241 Marshall Islands Tax Consequences 241 UNDERWRITING 242 SERVICE OF PROCESS AND ENFORCEMENT OF CIVIL LIABILITIES 250 LEGAL MATTERS 250 EXPERTS 250 EXPENSES RELATED TO THIS OFFERING 251 WHERE YOU CAN FIND MORE INFORMATION 251 INDUSTRY AND MARKET DATA 252 INDEX TO FINANCIAL STATEMENTS 253 APPENDIXForm of First Amended and Restated Agreement of Limited Partnership of Costamare Partners LP A-i iii SUMMARY This summary highlights information contained elsewhere in this prospectus. Unless we otherwise specify, all references to information and data in this prospectus about our business and fleet refer to our business and fleet to be contributed to the Partnership upon the closing of this offering. Prior to the closing of this offering, the Partnership will not own any vessels. You should read the entire prospectus carefully, including the historical financial statements of Costamare Partners LP Predecessor, which includes the subsidiaries of Costamare Inc. that own the vessels in our initial fleet, and the notes to those financial statements. The information presented in this prospectus assumes, unless otherwise noted, (1) an initial public offering price of $ per common unit (the midpoint of the price range set forth on the cover of this prospectus) and (2) that the underwriters do not exercise their option to purchase additional common units. You should read Risk Factors for more information about important risks that you should consider carefully before buying our common units. Unless otherwise indicated, all references to dollars and $ in this prospectus are to, and amounts are presented in, U.S. dollars. References in this prospectus to Costamare Partners, we, our, us and the Partnership or similar terms when used in a historical context refer to Capetanissa Maritime Corporation, Jodie Shipping Co., Kayley Shipping Co. and Raymond Shipping Co., the subsidiaries of Costamare Inc. that hold interests in the vessels in our initial fleet. When used in the present tense or prospectively, those terms refer to Costamare Partners LP or any one or more of its subsidiaries, or to all such entities unless the context otherwise indicates. Please read Summary Financial and Operating Data beginning on page 26 for an overview of our predecessors operating results and financial position. References in this prospectus to our general partner refer to Costamare Partners GP LLC, the general partner of Costamare Partners. References in this prospectus to Costamare refer, depending on the context, to Costamare Inc. and to any one or more of its direct and indirect subsidiaries, including Croy Holdings Inc., other than us. References in this prospectus to Costamare Shipping refer to Costamare Shipping Company S.A., an affiliate of Costamare controlled by Costamares chairman and chief executive officer. References in this prospectus to Shanghai Costamare refer to Shanghai Costamare Ship Management Co., Ltd., a Chinese corporation affiliated with Costamare Inc. References in this prospectus to York refer to York Capital Management Global Advisors LLC, Sparrow Holdings L.P., Bluebird Holdings L.P. and certain affiliated funds on whose behalf York Capital Management Global Advisors LLC has entered into the Framework Agreement (as defined herein) and the omnibus agreement (as discussed elsewhere in this prospectus), as the context may require. References in this prospectus to the Framework Agreement refer to the Framework Deed between Costamare Inc. and its wholly- owned subsidiary, Costamare Ventures Inc., on the one hand, and York and its affiliated fund, Sparrow Holdings, L.P., on the other, as amended from time to time, pursuant to which Costamare and York agreed to jointly invest in newbuild and secondhand container vessels through jointly held companies in which Costamare holds a 25% to 75% interest (any such entity, referred to as a JV Entity, and any such jointly owned or acquired vessel, referred to as a JV vessel). References in this prospectus to V.Ships Greece refer to V.Ships Greece Ltd. We use the term twenty foot equivalent unit, or TEU, the international standard measure of containers, in describing the capacity of our containerships. Costamare Partners LP We are a growth-oriented limited partnership formed to own, operate and acquire containerships under long-term, fixed-rate charters, which we define as charters of five full years or more. As of September 30, 2014, our initial fleet of four containerships had an average capacity of approximately 9,000 TEU and an average remaining charter term (weighted by TEU capacity) of approximately 6.4 years, with charter terms expiring between 2018 and 2023. These four vessels will be contributed to us by Costamare, one of the largest publicly listed containership owners by TEU capacity, which will control us through its ownership of our general partner. We believe that Costamare intends to utilize us as its primary growth vehicle to pursue the acquisition of containerships that are expected to generate long-term, predictable cash flows, although there is no 1 guarantee that we will be able to take advantage of opportunities to grow or generate the desired cash flows, nor is there any guarantee that Costamare will utilize us in this manner. We are an owner of containerships and we generate our revenues by chartering them to leading liner companies pursuant to long-term, fixed-rate charters. Under the terms of these charters, we provide crewing and technical management, while the charterer is generally responsible for securing cargos, fuel costs and voyage expenses. Our charters provide for a fixed hire rate over the life of the charter, regardless of the utilization of the vessel. We intend to focus primarily on large modern vessels because we believe that the economies of scale and fuel savings of newly designed vessels are most appealing to our customers, the major liner companies. We believe our focus on owning modern, high quality containerships, chartered under long-term contracts with staggered maturities, will provide stability and predictability to our revenues and cash flows and minimize re-chartering risk. In addition, we are focused on providing charters to a diversified group of leading liner companies, which we believe will minimize our counterparty risk. Though there is no guarantee that we will be able to take advantage of opportunities to grow or generate the desired cash flows, we believe that our strategy will ensure the long-term stability of our distributions. Upon the closing of this offering, we will own four containerships, of which three were built in 2013 and one in 2006. These containerships operate under long-term charters with Mediterranean Shipping Company, S.A., or MSC, affiliates of the Evergreen Marine Corporation Taiwan Ltd., or Evergreen, and Cosco Container Lines Co., Ltd., or COSCO. We will also have options to acquire an additional ten identified vessels and certain other rights under which we may acquire additional containerships with long-term charters from Costamare and, with respect to the JV vessels, York as described below. We believe that such options and rights will provide us with significant built-in growth opportunities. We may also grow through further acquisitions of containerships, not only from Costamare and York, but also from liner companies, shipyards and other shipowners. We believe that executing our growth strategy, while providing reliable service to our customers, will enable us to grow our distributions per unit. However, we cannot assure you that we will make any particular acquisition or that as a consequence we will successfully grow the amount of our per unit distributions. Among other things, our ability to acquire additional containerships will be dependent upon our ability to raise additional equity and debt financing. Initial Fleet Upon the closing of this offering, our initial fleet will consist of the following four vessels. As of September 30, 2014, these four vessels had an average age (weighted by TEU capacity) of approximately 3.3 years and an average remaining charter term (weighted by TEU capacity) of approximately 6.4 years: Vessel Name Charterer Year Built Capacity(TEU) Daily Charter Rate(U.S. dollars) Expiration ofCharter MSC ATHOS MSC 2013 8,827 42,000 February 2023 MSC ATHENS MSC 2013 8,827 42,000 January 2023 VALUE Evergreen 2013 8,827 41,700 April 2020 COSCO BEIJING COSCO 2006 9,469 36,400 April 2018 (1) Charter terms and expiration dates are based on the earliest scheduled date charters could expire. Amounts set out for daily charter rate are the amounts contained in the charter contracts. (2) Assumes exercise of owners unilateral options to extend the charter of this vessel for two one-year periods at the same charter rate. The charterer also has corresponding options to unilaterally extend the charter for the same periods at the same charter rate. Option Vessels We will have the option to purchase from Costamare the Valence (and shares in the vessel-owning entity) within 12 months following the closing of this offering at fair market value as 2 determined in accordance with the omnibus agreement, provided that Costamare may, at its option, replace the Valence with any of the three vessels that are sister ships to the Valence with the same specifications, including TEU capacity, which vessels were delivered in 2013 and are chartered to the same charterer, Evergreen, subject to the same daily charter rate and charter length as those applicable to the Valence (each such sister ship is hereinafter referred to as the substitute vessel). In addition, Costamare and York have a 36-month period after each such vessels acceptance by its charterer, in which they may offer us the right to purchase nine additional JV vessels (and shares in the vessel-owning entities) that Costamare and York jointly own, in each case at fair market value as determined in accordance with the omnibus agreement. Within 30 days of receiving such notice, our general partner must make an election on whether to purchase the relevant vessel. If Costamare and York do not reach an agreement to offer us such right during the 36-month period, we will have the right to purchase such vessels at the end of such 36-month period, provided that, at the end of the 36-month period, the relevant vessel is subject to a charter with a remaining term of five full years or more. As of the date of this prospectus, we have not secured any financing in connection with the ten option vessels. Our ability to purchase these ten option vessels, should we exercise our right to purchase such vessels, is dependent on our ability to obtain financing to fund all or a portion of the acquisition costs and may be dependent on the consent of existing lenders to Costamare and, as applicable, York with respect to these option vessels, as we may seek to transfer existing financing arrangements, including any financing leases, in connection with an acquisition. There are no assurances that we will purchase any of the option vessels. See Risk FactorsRisk Inherent in Our BusinessWe may have difficulty obtaining consents that are necessary to acquire vessels with an existing charter or financing agreement. Vessel Name Charterer Date of Delivery Capacity (TEU) Daily Charter Rate(U.S. dollars) Expiration ofCharter S2125* Evergreen Q3 2016 14,354 46,700 2026 S2124* Evergreen Q3 2016 14,354 46,700 2026 S2123* Evergreen Q3 2016 14,354 46,700 2026 S2122* Evergreen Q2 2016 14,354 46,700 2026 S2121* Evergreen Q2 2016 14,354 46,700 2026 VALENCE** Evergreen 2013 8,827 41,700 July 2020 Not currently chartered NCP0116*  Q2 2016 11,000   NCP0115*  Q2 2016 11,000   NCP0114*  Q1 2016 11,000   NCP0113*  Q4 2015 11,000   (1) For newbuilds, expected delivery quarters are presented. (2) Assumes exercise of owners unilateral options to extend the charter of this vessel for one three-year period and an additional one two-year period at the same charter rate. The charterer also has unilateral options to extend the charter for one three-year period and one two-year period, which correspond to owners extension option periods, and an additional two-year period, in each case at the same charter rate. (3) Assumes exercise of owners unilateral options to extend the charter of this vessel for two one-year periods at the same charter rate. The charterer also has corresponding options to unilaterally extend the charter for the same periods at the same charter rate. * Denotes vessels acquired by the JV Entities pursuant to the Framework Agreement with York. ** Costamare may, at its option, replace the Valence with any of its three substitute vessels. The charters for the three substitute vessels expire in April 2020, June 2020 and September 2020, assuming the exercise of owners unilateral options to extend the charter of each such vessels for 3 their share of containership orders in 2013 fell to 12%. Furthermore, we believe liner companies typically prefer to charter from shipowners such as Costamare, who have demonstrated the financial wherewithal to acquire and offer them several vessels in a single transaction. We believe that our moderate leverage profile will position us well to obtain financing to allow us to exploit attractive growth opportunities and enhance our ability to earn an attractive yield on our vessels.  Containership owners play a significant role in containership trade. Historically, a significant share of the global containership fleet by TEU capacity was owned by the liner companies. Since the 1990s, however, liner companies have increasingly chartered in a larger proportion of the capacity that they operate. Based on Clarkson Research information, the portion of liner companies fully cellular containership capacity, meaning that the vessel is a dedicated container vessel, that is supplied by independent charter owners has grown from 29% in 1996 to 47.5% in October 2014. As one of the largest publicly traded containership owners, Costamare has informed us that it expects to participate directly in the continued growth and recovery of the global containership trade. In turn, we believe this will provide us with increased opportunities to grow our fleet and distributable cash flow.  Global containership trade continues to grow. As reported by Clarkson Research, global container trade grew by 4.0% in 2008, contracted by 9.2% in 2009, rebounded by 13.8% in 2010 and, between 2010 and 2013, grew by a CAGR of 5.0% per annum, and is estimated to have grown by 4.9% in 2013. According to Clarkson Research, current projections suggest that growth will reach 6.0% in 2014 and rise to 6.7% in 2015, outpacing expected growth in global containership fleet capacity. Clarkson Research also reported relative stability in the benchmark three-year charter rates for 9,000 TEU containerships in the past two years and a reduction in the proportion of the vessels in layup from the levels reached in 2009. Clarkson Research projects that this dynamic will help improve the supply and demand balance of the containership market through 2014 and 2015.  High barriers to entry to the long term charter market. According to Clarkson Research, availability of capital and selectivity by major liner companies can create barrier to entry in the long-term time charter market for larger vessels. We also believe that, given the large capital requirements, limited availability of financing, and need for a high level of operational and technical management expertise, the long-term charter market for larger vessels is difficult to penetrate. Our liner customers are extremely selective, and we believe that our relationship with Costamare, provides us with a significant advantage in being able to attract long-term charters from high quality customers. We believe our relationship with Costamare and Costamare Shipping, and their long track record of operating containerships for some of the largest liner companies in the world, including A.P. Moller- Maersk, MSC, Evergreen, Hapag Lloyd Aktiengesellschaft, or Hapag Lloyd, and COSCO, allows us to benefit from the preference for experienced, high-quality operators. We believe this enhances our ability to compete for new customers and charters relative to less qualified and less experienced ship operators. Competitive Strengths We believe that our future business prospects are well supported by the following factors:  Significant built-in growth opportunities. In addition to our initial fleet of four containerships, we will have the option to purchase one wholly-owned vessel of Costamare for which a long-term charter has been arranged. Additionally, Costamare and York have a 36-month period after each such vessels acceptance by its charterer, in which they may offer us the right to purchase nine JV vessels expected to be delivered to Costamare and York between 2015 and 2016, for five of which long-term charters have been arranged. If they do not reach an agreement to offer us such right during the 36-month period, we will have the right to purchase such vessels at the end of such 36-month period, provided that, at the end of the 36-month period, the relevant vessel constitutes a non-compete vessel. Once such 7 majority of the vessels in our initial fleet and all of our option vessels are equipped with the latest electronically controlled engines and have been designed with optimized hulls and propulsion systems, which allows the vessels to achieve relatively high fuel efficiency at lower speeds.  Experienced management team. Our ship managers senior management teams have a combined average of approximately 37 years of experience in the shipping industry. In addition, we believe that we will be able to secure attractive long-term charters with leading liner companies because of, among other things, our relationship with Costamare, which has an established operating track record and a high level of service and support. The Chief Executive Officer of our general partner, Konstantinos Konstantakopoulos, and Chief Financial Officer of our general partner, Gregory Zikos, will allocate their time between managing our business and affairs and the business and affairs of Costamare. Mr. Konstantakopoulos is the Chief Executive Officer and Chairman of the Board of Costamare. Mr. Zikos is the Chief Financial Officer and a member of the board of directors of Costamare. The amount of time Mr. Konstantakopoulos and Mr. Zikos will allocate between our business and the businesses of Costamare will vary from time to time depending on various circumstances and needs of the businesses, such as the relative levels of strategic activities of the businesses. Mr. Konstantakopoulos and Mr. Zikos will devote sufficient time to our business and affairs as they believe is necessary for their proper conduct.  Financial flexibility and access to capital to support our growth. After giving effect to this offering, we expect to have a moderate level of debt. We believe that such capital structure will allow us to pursue accretive vessel acquisitions and explore various ways to maximize unitholder value and grow distributable cash flow per share. Since Costamares initial public offering in November 2010, its management team has successfully raised over $1.7 billion in the equity and bank debt markets. We will be managed by the same management team as that of Costamare and we believe that, as a public company, we will have access to the public equity and bank debt markets in order to pursue expansion opportunities. We can provide no assurance, however, that we will be able to utilize our strengths described above. For further discussion of the risks that we face, see Risk Factors. Business Strategies Our primary business objective is to grow our business profitably and increase quarterly distributions per unit over time by executing the following strategies:  Pursue strategic and accretive acquisitions of containerships on long-term, fixed-rate charters. We will seek to leverage our relationship with Costamare to make strategic acquisitions that are accretive to our distributions per unit. As of September 30, 2014, Costamare had 67 containership vessels in its fleet, including 13 vessels in its joint venture with York. This fleet includes a substantial built-in pipeline of potential acquisition targets for us. Furthermore, under the omnibus agreement, we will have the option to purchase one wholly-owned vessel of Costamare for which a long-term charter has been arranged. Additionally, Costamare and York have a 36-month period after each such vessels acceptance by its charterer, in which they may offer us the right to purchase nine JV vessels expected to be delivered to Costamare and York between 2015 and 2016, for five of which long-term charters have been arranged. If they do not reach an agreement to offer us such right during the 36-month period, we will have the right to purchase such vessels at the end of such 36-month period, provided that, at the end of the 36-month period, the relevant vessel constitutes a non-compete vessel. Once such purchase options are no longer exercisable, Costamare and, with respect to the JV vessels, the JV Entity and York have agreed to offer us the right to purchase other non-compete vessels in the Costamare fleet, to the extent such vessels constitute non-compete vessels at the time of such offer to us, in each case in accordance with the terms of the omnibus agreement. Finally, we will continuously evaluate potential vessel acquisitions from third-parties and seek to acquire those vessels that meet our rigorous quality 9 family and certain funds managed by York have indicated that they currently intend to purchase, respectively. At or promptly following the closing of this offering;  we will use the net proceeds from this offering, together with the borrowings under our new credit facility, to repay $ million of outstanding borrowings as part of a refinancing of our vessel financing agreements and retain $ million for general partnership purposes; and  we will make a payment of the remaining proceeds of approximately $ million to Costamare as partial consideration for the interest described above. In addition, at or prior to the closing of this offering:  we, as guarantor, and our vessel owning subsidiaries, as borrowers, have entered into a new credit facility to refinance the existing vessel financing agreements, which will consist of a $126.6 million term loan facility and a $53.4 million revolving credit facility (provided that the amount drawn under the revolving credit facility, when aggregated with the term loan actually drawn, may not exceed 50% of the fair market value of the relevant security vessels). We expect to borrow under the term loan facility concurrently with the closing of this offering. Such new credit facility will be secured solely by vessels in our initial fleet. No guarantee or collateral will be provided by Costamare and its subsidiaries, other than us, in connection with such credit facility;  we have entered into an omnibus agreement with Costamare, York, our general partner and other affiliates of Costamare and York governing, among other things:  the extent to which we, Costamare and York may compete with each other;  following the Non-Compete Commencement Date, our agreement with Costamare and, with respect to any JV vessels, the JV Entities and York regarding their offer to us of certain rights to purchase non-compete vessels with charters having committed terms of five full years or more, which for existing charters shall mean charters with a remaining term of five full years or more;  our options to purchase the Valence (or, at Costamares option, one of the substitute vessels) from Costamare within 12 months following the closing of this offering, and our agreement with Costamare, the JV Entities and York regarding their offer to us, within 36 months following each vessels acceptances by its respective charterer, of certain rights to purchase Hulls NCP0113, NCP0114, NCP0115, NCP0116, S2121, S2122, S2123, S2124 and S2125, in each case, at their respective fair market values, as described under Certain Relationships and Related Party Transactions-Agreements Governing the Transactions-Omnibus Agreement;  certain rights of first offer on non-compete vessels under charters of five full years or more that Costamare or, with respect to the JV vessels, York proposes to sell, as described under Certain Relationships and Related Party Transactions-Agreements Governing the Transactions-Omnibus Agreement; and  Costamares and, with respect to the JV vessels, Yorks provision of certain indemnities to us;  we and our general partner will enter into a partnership management agreement with Costamare Shipping, pursuant to which Costamare Shipping will agree to provide us and our general partner certain administrative, commercial and technical management services; and  we expect to enter into an addendum for each of the existing ship management agreements, which govern the crew and technical management of the vessels in our initial fleet, such that our operating subsidiaries will continue to be party to such existing ship management agreements with Costamare Shipping pursuant to the partnership management agreement. 13 For further details on our agreements with Costamare and its affiliates, including amounts involved, see Certain Relationships and Related Party Transactions. The consideration for the 100% interests in the entities which own a 100% interest in the Cosco Beijing , the MSC Athens , the MSC Athos and the Value that will be contributed to us will be determined based on fair values; however, since Costamare and the Partnership are entities under common control, the consideration will be accounted for at historical carrying values. The amount of cash consideration will be calculated after deducting from the net proceeds of this offering and the borrowings under our new credit facility the amount that will be used for the debt prepayment and the amount that will remain as cash for general corporate purposes for the Partnership. The non-cash consideration to Costamare will be equal to the fair value of the net assets as adjusted for the fair value of the vessels that will be contributed to the Partnership less the cash consideration. The difference between the fair value of consideration issued to Costamare and the net assets to be received will be accounted for as an equity transaction in the financial statements of the Partnership. Holding Company Structure We are a holding entity and will conduct our operations and business through subsidiaries, as is common with publicly traded limited partnerships, to maximize operational flexibility. We believe that conducting our operations through a publicly traded limited partnership will offer us the following advantages:  access to the public equity and debt capital markets;  a lower cost of capital for expansion and acquisitions; and  an enhanced ability to use equity securities as consideration in future acquisitions. Simplified Organizational and Ownership Structure After this Offering The following table and diagram depict our simplified organizational and ownership structure, after giving effect to the offering and related transactions described above, assuming no exercise of the underwriters option to purchase additional common units: Number ofUnits PercentageOwnership Public Common Units Costamare Inc. Common Units York Common Units Konstantakopoulos Family Common Units Costamare Inc. Subordinated Units General Partner Units 2.0% 100.0% 14 (1) Assumes the underwriters do not exercise their option to purchase additional common units. If the underwriters do not exercise their option to purchase additional common units in full, we will issue up to an additional common units to Costamare at the expiration of the option. Any such units issued to Costamare will be issued for no additional consideration. If the underwriters exercise their option to purchase up to additional common units, the number of common units purchased by the underwriters pursuant to such exercise will be sold to the public instead of being issued to Costamare. Accordingly, the exercise of the underwriters option will not affect the total number of common units outstanding. If the underwriters option is exercised in full, then Costamare would own common units, representing a % ownership interest in us and the public would own common units, representing a % ownership interest in us. (2) Includes up to $ of common units that members of the Konstantakopoulos family have indicated that they currently intend to purchase and up to $ of common units that 15 (i)enabling our general partner or its affiliates to receive distributions on any subordinated units held by them or our incentive distribution rights or (ii) hastening the expiration of the subordination period;  Costamare, as the holder of our incentive distribution rights, has the right to reset the minimum quarterly distribution and the cash target distribution levels upon which the incentive distributions payable to the holders of the incentive distribution rights are based without the approval of our unitholders or the conflicts committee of the board of directors of our general partner at any time when there are not subordinated units outstanding and we have made cash distributions to the holders of our incentive distribution rights at the highest level of incentive distribution for each of the prior four consecutive fiscal quarters; in connection with such resetting and the corresponding relinquishment by Costamare of incentive distribution payments based on the cash target distribution levels prior to the reset, Costamare will be entitled to receive a number of newly issued common units and general partner units based on a predetermined formula described under How We Make Cash Distributions-Costamares Right to Reset Incentive Distribution Levels; and  in connection with this offering, we and our general partner will enter into agreements, and may enter into additional agreements, with Costamare and certain of its subsidiaries and York, relating to the purchase of additional vessels, and with certain of Costamares affiliates relating to the provision of certain services to us by Costamare Shipping and other matters. In the performance of their obligations under these agreements, Costamare and its affiliates, other than our general partner, and York are not held to a fiduciary duty standard of care to us, our general partner or our limited partners, but rather to the standard of care specified in these agreements. For a more detailed description of the conflicts of interest and fiduciary duties of our general partner, see Conflicts of Interest and Fiduciary Duties. The board of directors of our general partner will have a conflicts committee composed of two directors who meet both NYSE and SEC independence requirements and are not any of the following: (a) officers or employees of our general partner, (b) officers, directors or employees of any affiliate of our general partner (other than the Partnership and its subsidiaries) or (c) holders of any ownership interest in the general partner, its affiliates or the Partnership and its subsidiaries (other than (x) common units or (y) awards granted pursuant to any long-term incentive plan, equity compensation plan or similar plan of the Partnership or its subsidiaries). The board of directors of our general partner may, but is not obligated to, seek approval of the conflicts committee for resolutions of conflicts of interest that may arise as a result of the relationships between Costamare and its affiliates, on the one hand, and us and our unaffiliated limited partners, on the other. There can be no assurance that a conflict of interest will be resolved in favor of the Partnership. Our partnership agreement contains provisions that reduce the standards to which our general partner would otherwise be held under Marshall Islands law. For example, our partnership agreement limits the liability and reduces the fiduciary duties of our general partner to our unitholders. Our partnership agreement also restricts the remedies available to our unitholders. By purchasing a common unit, you are treated as having agreed to the modified standard of fiduciary duties and to certain actions that may be taken by our general partner or the directors, officers or affiliates of our general partner, all as set forth in our partnership agreement. See Conflicts of Interest and Fiduciary Duties for a description of the fiduciary duties that would otherwise be imposed on our general partner or the directors, officers or affiliates of our general partner under Marshall Islands law, the material modifications of those duties contained in our partnership agreement and certain legal rights and remedies available to our unitholders under Marshall Islands law. For a more detailed description of the conflicts of interest and fiduciary duties of our general partner and its affiliates, see Conflicts of Interest and Fiduciary Duties. For a description of our other relationships with our affiliates, see Certain Relationships and Related Party Transactions. 19 The Offering Common units offered to the public common units. common units, if the underwriters exercise in full their option to purchase additional common units. Units outstanding after this offering common units and subordinated units, representing a % and % limited partner interest in us, respectively. If the underwriters do not exercise their option to purchase additional common units, we will issue common units to Costamare upon the options expiration for no additional consideration. Accordingly, the exercise of the underwriters option will not affect the total number of common units outstanding. In addition, our general partner will own a 2.0% general partner interest in us. Use of proceeds We intend to use the net proceeds from this offering (approximately $ million, after deducting underwriting discounts and commissions, structuring fees and estimated offering expenses payable by us), together with the borrowings under our new credit facility, to repay $ million of debt and to retain approximately $ million for general partnership purposes. The remaining $ million will be used to make a payment to Costamare as partial consideration for the interest in the subsidiaries that own the vessels in our initial fleet. The net proceeds from any exercise of the underwriters option to purchase additional common units (approximately $ million, if exercised in full, after deducting the underwriting discounts and commissions) will be used to make a payment to Costamare. If the underwriters do not exercise their option to purchase additional common units, we will issue additional common units to Costamare at the expiration of the option for no additional consideration. Cash distributions We intend to make minimum quarterly distributions of $ per common unit ($ per unit on an annualized basis) to the extent we have sufficient cash from operations after establishment of cash reserves and payment of fees and expenses, including payments to our general partner. In general, we will pay any cash distributions we make each quarter in the following manner:  first , 98.0% to the holders of common units and 2.0% to our general partner, until each common unit has received a minimum quarterly distribution of $ plus any arrearages from prior quarters;  second , 98.0% to the holders of subordinated units and 2.0% to our general partner, until each subordinated unit has received a minimum quarterly distribution of $ ; and 20  third , 98.0% to all unitholders, pro rata, and 2.0% to our general partner, until each unit has received an aggregate distribution of $ . Within 45 days after the end of each fiscal quarter (beginning with the quarter ending December 31, 2014), we will distribute all of our available cash to unitholders of record on the applicable record date. We will adjust the minimum quarterly distribution for the period from the closing of this offering through December 31, 2014, based on the actual length of the period. Our ability to pay our minimum quarterly distribution is subject to various restrictions and other factors described in more detail under the caption Our Cash Distribution Policy and Restrictions on Distributions. If cash distributions to our unitholders exceed $ per unit in a quarter, holders of our incentive distribution rights (initially, Costamare) will receive increasing percentages, up to 48.0%, of the cash we distribute in excess of that amount. We refer to these distributions as incentive distributions. Pursuant to a separate agreement between Costamare and York, York will be entitled to receive from Costamare certain incentive payments based primarily on Yorks interest in the JV vessels acquired by the Partnership and the amount of any incentive distributions received by Costamare. We must distribute all of our cash on hand at the end of each quarter, less reserves established by our general partner to provide for the proper conduct of our business, to comply with any applicable debt instruments or to provide funds for future distributions. We refer to this cash as available cash, and we define its meaning in our partnership agreement. The amount of available cash may be greater than or less than the aggregate amount of the minimum quarterly distribution to be distributed on all units. We believe, based on the estimates contained in and the assumptions listed under Our Cash Distribution Policy and Restrictions on DistributionsForecasted Cash Available for Distribution, that we will have sufficient cash available for distribution to enable us to pay the minimum quarterly distribution of $ on all of our common and subordinated units for each quarter through December 31, 2015. However, unanticipated events may occur that could adversely affect the actual results we achieve during the forecast period. Consequently, our actual results of operations, cash flows and financial condition during the forecast period may vary from the forecast, and such variations may be material. Prospective investors are cautioned not to place undue reliance on the forecast and should make their own independent assessment of our future results of operations, cash flows and financial condition. 21 See Our Cash Distribution Policy and Restrictions on DistributionsForecasted Cash Available for Distribution. Subordinated units Costamare will initially own all of our subordinated units. The principal difference between our common units and subordinated units is that in any quarter during the subordination period the subordinated units are entitled to receive the minimum quarterly distribution of $ per unit only after the common units have received the minimum quarterly distribution and arrearages in the payment of the minimum quarterly distribution from prior quarters. Subordinated units will not accrue arrearages. The subordination period generally will end if we have earned and paid at least $ on each outstanding common and subordinated unit and the corresponding distribution on our general partners 2.0% interest for any three consecutive four-quarter periods ending on or after September 30, 2017. If the subordination period ends as a result of us having met the tests described above, all subordinated units will convert into common units on a one-for-one basis, and the common units will no longer be entitled to arrearages. For purposes of determining whether the subordination period will end, the three consecutive four-quarter periods for which the determination is being made may include one or more quarters with respect to which arrearages in the payment of the minimum quarterly distribution on the common units have accrued, provided that all such arrearages have been repaid prior to the end of each such four-quarter period. See How We Make Cash DistributionsSubordination Period. Costamares right to reset the targetdistribution levels Costamare, as the initial holder of our incentive distribution rights, has the right, at a time when there are no subordinated units outstanding and it has received incentive distributions at the highest level to which it is entitled (48.0%) for each of the prior four consecutive fiscal quarters, to reset the initial cash target distribution levels at higher levels based on the distribution at the time of the exercise of the reset election. If Costamare transfers all or a portion of the incentive distribution rights it holds in the future, then the holder or holders of a majority of our incentive distribution rights will be entitled to exercise this right. Following a reset election by Costamare, the minimum quarterly distribution amount will be reset to an amount equal to the average cash distribution amount per common unit for the two fiscal quarters immediately preceding the reset election (we refer to such amount as the reset minimum quarterly distribution amount), and the target distribution levels will be reset to correspondingly higher levels based on the same percentage 22 increases above the reset minimum quarterly distribution amount as our current target distribution levels. In connection with resetting these target distribution levels, Costamare will be entitled to receive a number of common units equal to that number of common units whose aggregate quarterly cash distributions equaled the average of the distributions to it on the incentive distribution rights in the prior two quarters. Our general partner will also receive additional general partner units in order to maintain its ownership interest relative to the common units. For a more detailed description of Costamares right to reset the target distribution levels upon which the incentive distribution payments are based, see How We Make Cash DistributionsCostamares Right to Reset Incentive Distribution Levels. Issuance of additional units We can issue an unlimited number of additional units, including units that are senior to the common units in rights of distribution, liquidation and voting, without the consent of our unitholders. See Units Eligible for Future Sale and The Partnership AgreementIssuance of Additional Interests. Our general partners option to createa partnership board of directors We will initially be managed by our general partner, which will act through its board of directors and officers, all of whom will be appointed by Costamare. Our general partner will have the option to cause us instead to be managed by our own board of directors and officers and, in that connection, to cause the common unitholders to permanently have the right to elect a majority of our directors. This option is exercisable at the sole discretion of our general partner, which is a wholly-owned subsidiary of Costamare. Our general partner may decide to exercise this right in order to permit us to claim, or continue to claim, an exemption under Section 883 of the Code from U.S. federal income tax on U.S. Source International Transportation Income. However, there is no assurance that our general partner will exercise this right, and in its sole discretion, our general partner may decide not to exercise this right even if, as a result of such non-exercise, we would become subject to U.S. federal income tax on U.S. Source International Transportation Income. For 2014, we expect to qualify for the exemption under Section 883 of the Code on the basis of Costamares qualification under that section and its ownership and control of us, but we cannot assure you that we will continue to do so in the future. Please read BusinessTaxation of the PartnershipUnited States for a discussion of material U.S. federal income tax consequences of our activities and the definition of U.S. Source International Transportation Income. If our general partner exercises this option, we would need to obtain a waiver or amendment of the provision of our new credit facility, which makes it a 23 change of control if our general partner ceases to be able to appoint a majority of our directors. Limited voting rights Our general partner will manage and operate us. Holders of our common units will have only limited voting rights on matters affecting our business. You will have no right to elect our general partner or the directors of our general partner on an annual or other continuing basis. Our general partner may not be removed except by a vote of the holders of at least % of the outstanding units, including any units owned by our general partner and its affiliates, voting together as a single class. Upon consummation of this offering, Costamare will own of our common units and all of our subordinated units, representing a % limited partner interest in us. If the underwriters option to purchase additional common units is exercised in full, Costamare will own of our common units and all of our subordinated units, representing a % limited partner interest in us. As a result, you will initially be unable to remove our general partner without its consent, because Costamare will own sufficient units upon completion of this offering to be able to prevent the general partners removal. Except as otherwise described herein, each outstanding common unit is entitled to one vote on matters subject to a vote of common unitholders. However, if at any time, any person or group owns beneficially more than 4.9% of any class of units then outstanding, any such units owned by that person or group in excess of 4.9% may not be voted on any matter and will not be considered to be outstanding when sending notices of a meeting of unitholders, calculating required votes, determining the presence of a quorum or for other similar purposes under our partnership agreement, unless otherwise required by a mandatory provision of applicable law. Effectively, this means that the voting rights of any such unitholders in excess of 4.9% will be redistributed pro rata among the other common unitholders holding less than 4.9% of the voting power of all classes of units entitled to vote. Our general partner, its affiliates and persons who acquired common units with the prior approval of the board of directors of our general partner will not be subject to this 4.9% limitation or redistribution of the voting rights described above. See The Partnership AgreementVoting Rights. Limited call right If at any time our general partner and its affiliates own 80.0% or more of the outstanding common units, our general partner has the right, but not the obligation, to purchase all, but not less than all, of the remaining common units at a price equal to the greater of (x) the average of the daily closing prices of the common units over the 20 trading days preceding the date three days before the notice of exercise of the call right is first mailed 24 and (y) the highest price paid by our general partner or any of its affiliates for common units during the 90-day period preceding the date such notice is first mailed. Our general partner is not obligated to obtain a fairness opinion regarding the value of the common units to be repurchased by it upon the exercise of this limited call right. U.S. federal income taxconsiderations Although we are organized as a partnership, we have elected to be treated as a corporation solely for U.S. federal income tax purposes. Consequently, all or a portion of the distributions you receive from us will constitute dividends for such purposes. We estimate that, if you hold the common units that you purchase in this offering through the period ending , , all of the distributions you receive during that period will constitute dividends for U.S. federal income tax purposes. However, if any distributions you receive exceed the earnings and profits of the Partnership, such excess portion will instead be treated first as a non-taxable return of capital to the extent of your tax basis in your common units, and thereafter, as capital gain. Please see Material U.S. Federal Income Tax ConsiderationsU.S. Federal Income Taxation of U.S. HoldersRatio of Dividend Income to Distributions for the basis of this estimate. Please also see Risk FactorsTax Risks for a discussion relating to the taxation of dividends. For a discussion of other material U.S. federal income tax consequences that may be relevant to prospective unitholders who are individual citizens or residents of the United States, see Material U.S. Federal Income Tax Considerations. Non-U.S. tax considerations We have been organized under the laws of the Republic of the Marshall Islands. Our vessel-owning subsidiaries for the initial fleet have been organized under the laws of Liberia. For a discussion of material Marshall Islands and Liberian income tax considerations that may be relevant to prospective unitholders and for a discussion of the risk that unitholders may be attributed the activities we undertake in various jurisdictions for taxation purposes, see Non-United States Tax Considerations and Risk FactorsTax Risks. Purchase by members of theKonstantakopoulos family and York Members of the Konstantakopoulos family and certain funds managed by York have indicated that they currently intend to purchase up to an aggregate of approximately $ million and $ million, respectively, of common units in the offering at the public offering price. This represents an aggregate of approximately and common units, respectively. Exchange listing We intend to apply to list the common units on the New York Stock Exchange under the symbol CMRP. 25 Summary Financial, Operating and Pro Forma Data The following table presents, in each case for the periods and as of the dates indicated, summary historical financial and operating data of Costamare Partners LP Predecessor, which includes the subsidiaries of Costamare that have interests in the vessels in our initial fleet. The acquisition by which we will acquire the vessels in our initial fleet will be accounted for as a reorganization of entities under common control. The summary historical financial data of Costamare Partners LP Predecessor as of and for the years ended December 31, 2012 and 2013 have been derived from the audited combined carve-out financial statements of Costamare Partners LP Predecessor. The summary historical financial data of Costamare Partners LP Predecessor as of September 30, 2014, and for the nine months ended September 30, 2013 and 2014 have been derived from the unaudited interim combined carve-out financial statements of Costamare Partners LP Predecessor. The summary pro forma balance sheet data of Costamare Partners LP as of September30, 2014 have been derived from the unaudited pro forma combined balance sheet of Costamare Partners LP. The financial statements of Costamare Partners LP Predecessor and the Partnership have been prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP or GAAP, and are included elsewhere in this prospectus. Results for the nine months ended September 30, 2014 are not necessarily indicative of the results to be expected for the full year ending December 31, 2014. The following financial data should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations, the historical combined carve-out financial statements of Costamare Partners LP Predecessor and the notes thereto, the unaudited interim combined carve-out financial statements of Costamare Partners LP Predecessor and the notes thereto, the unaudited pro forma combined balance sheet and the notes thereto and our forecasted results of operations for the twelve months ending December 31, 2015, in each case included elsewhere in this prospectus. The results of operations for the nine month periods ended September 30, 2013 and September30, 2014, and the year ended December 31, 2013 reflect operations of the MSC Athens , the MSC Athos and the Value from March 2013, April 2013 and June 2013, respectively, when they commenced operations under their respective charters. The Cosco Beijing has been in operation under its charter from June 2006. Our financial position, results of operations, cash flows and financial conditions could differ from those that would have resulted if we operated autonomously or as an entity independent of Costamare in the periods for which historical financial data are presented below, and such data may not be indicative of our future operating results or financial performance. 26 Year EndedDecember 31, Nine Months EndedSeptember 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) STATEMENT OF INCOME Revenues: Voyage revenue $ 13,322 $ 44,369 $ 29,455 $ 44,248 Expenses: Voyage expenses  (190 ) (190 )  Voyage expenses-related parties (100 ) (334 ) (221 ) (332 ) Vessels operating expenses (2,675 ) (7,733 ) (5,266 ) (7,230 ) General and administrative expenses (278 ) (316 ) (221 ) (211 ) Management fees-related parties (311 ) (987 ) (662 ) (1,004 ) Amortization of dry-docking and special survey costs (173 ) (173 ) (129 ) (129 ) Depreciation (2,834 ) (8,928 ) (5,975 ) (8,761 ) Foreign exchange gains / (losses) (3 ) 22 25 (16 ) Operating income 6,948 25,730 16,816 26,565 Other Income / (Expenses) Interest and finance costs (3,397 ) (10,764 ) (7,469 ) (9,372 ) Other, net 16 2 (1 ) 17 Total other income / (expenses) (3,381 ) (10,762 ) (7,470 ) (9,355 ) Net Income $ 3,567 $ 14,968 $ 9,346 $ 17,210 Pro forma net income per unit (unaudited) Common unitholders interest in net income $ $ Subordinated unitholders interest in net income $ $ General partners interest in net income $ $ Pro forma net income per common unit, basic and diluted $ $ Pro forma number of common units outstanding, basic and diluted Pro forma adjusted net income per unit (unaudited) Pro forma adjusted net income per common unit, basic and diluted $ $ Pro forma adjusted number of common units outstanding, basic and diluted Year EndedDecember 31, Nine Months EndedSeptember 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) OTHER FINANCIAL DATA Net cash provided by operating activities 7,719 25,897 14,928 22,647 Net cash used in investing activities (60,953 ) (184,852 ) (184,852 )  Net cash provided by / (used in) financing activities 53,234 158,955 169,924 (22,647 ) Net increase / (decrease) in cash and cash equivalents     EBITDA 9,798 34,660 22,790 35,343 27 As of December 31, As of September 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) BALANCE SHEET DATA Total current assets 578 1,844 N/A (2 ) 2,428 Total fixed assets 185,564 361,488 N/A (2 ) 352,727 Total assets 191,148 371,479 N/A (2 ) 362,489 Total current liabilities 23,537 38,152 N/A (2 ) 34,083 Total long-term debt, including current portion 136,400 257,915 N/A (2 ) 239,909 Total equity 27,063 91,616 N/A (2 ) 104,376 As of September 30, 2014 (unaudited) (Expressed inthousands of U.S. dollars) PRO FORMA BALANCE SHEET DATA Total assets $ 362,489 Total long-term debt, including current portion $ 239,909 Total equity Year EndedDecember 31, Nine Months EndedSeptember 30, 2012 2013 2013 2014 FLEET DATA Number of vessels (at year / period end) 1 4 4 4 Average number of vessels during period 1 3.1 2.7 4 Average TEU capacity during period 9,469 27,631 24,828 35,950 Fleet utilization 100 % 99.1 % 98.6 % 100 % Average age of vessels weighted by TEU (years) 6.6 2.5 2.3 3.3 (1) EBITDA is a non-GAAP measure. The Partnership reports its financial results in accordance with U.S. GAAP. However, management believes that certain non-GAAP financial measures, including EBITDA, used in managing the business may provide users of these financial measures additional meaningful comparisons between current results and results in prior operating periods. Management believes that these non-GAAP financial measures can provide additional meaningful reflection of underlying trends of the business because they provide a comparison of historical information that excludes certain items that impact the overall comparability. Management will also use these non-GAAP financial measures in making financial, operating and planning decisions and in evaluating the Partnerships performance. The table below sets out EBITDA and corresponding reconciliation to net income, the most directly comparable GAAP financial measure for the years ended December 31, 2013 and 2012 and the nine month periods ended September 30, 2014 and September 30, 2013. A non-GAAP financial measure should be viewed in addition to, and not as an alternative for, the combined carve-out financial statements of Costamare Partners LP Predecessor prepared in accordance with GAAP. Year EndedDecember 31, Nine Months EndedSeptember 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) Reconciliation of Net Income to EBITDA Net Income $ 3,567 $ 14,968 $9,346 $ 17,210 Interest and finance costs 3,397 10,764 7,469 9,372 Interest income     Depreciation 2,834 8,928 5,975 8,761 EBITDA $ 9,798 $ 34,660 $ 22,790 $ 35,343 28 EBITDA represents net income before interest and finance costs, interest income and depreciation. In addition to EBITDA, we may present other non-GAAP financial measures in the future. However, EBITDA is not a recognized measurement under GAAP. We believe that the presentation of EBITDA is useful to investors because it is frequently used by securities analysts, investors and other interested parties in the evaluation of companies in our industry. In addition, we believe that EBITDA is useful in evaluating our operating performance compared to that of other companies in our industry because the calculation of EBITDA generally eliminates the effects of financings, income taxes and the accounting effects of capital expenditures and acquisitions, items which may vary for different companies for reasons unrelated to overall operating performance. In evaluating EBITDA, you should be aware that in the future we may incur expenses that are the same as or similar to some of the adjustments in this presentation. Our presentation of EBITDA should not be construed as an inference that our future results will be unaffected by unusual or non-recurring items. (2) N/A indicates that the data is not available for the specified period. (3) The summary pro forma balance sheet data of Costamare Partners LP as of September 30, 2014 have been derived from the unaudited pro forma combined balance sheet of Costamare Partners LP, which is provided elsewhere in this prospectus. (4) Fleet utilization means fleet revenue days, which we define as days during which a vessel has been on charter, including scheduled off-hire days for dry-docking, divided by fleet ownership days, which we define as days during which we have owned the vessel, after its delivery from the shipyard. (5) Represents the allocation of a portion of historical net income of Costamare Partners LP Predecessor to the limited partner interests represented by the common units in accordance with the distribution provisions of the partnership agreement and on the basis of the number of units to be outstanding immediately after the offering. For the periods ended December 31, 2013 and September 30, 2014, these portions were % and %, respectively, of historical net income of Costamare Partners LP Predecessor. (6) Represents the allocation of a portion of historical net income of Costamare Partners LP Predecessor to the limited partner interests represented by the subordinated units in accordance with the distribution provisions of the partnership agreement and on the basis of the number of units to be outstanding immediately after the offering. For the periods ended December 31, 2013 and September 30, 2014, these portions were % and %, respectively, of historical net income of Costamare Partners LP Predecessor. (7) Represents the allocation of a portion of historical net income of Costamare Partners LP Predecessor to the general partner in accordance with the distribution provisions of the partnership agreement and on the basis of the partnership interests to be outstanding immediately after the offering. For each period presented, this was 2% of historical net income of Costamare Partners LP Predecessor. (8) Represents the per common unit amount of the portion of historical net income of Costamare Partners LP Predecessor allocated to the common unitholders. See footnote (5). Accordingly, such amount is calculated by (x) dividing Common unitholders interest in net income by (y) the Pro forma number of common units outstanding, basic and diluted, which consists of common units held by Costamare and common units issued in the offering, assuming the underwriters option to purchase additional common units is not exercised. (9) Represents the number of common units to be outstanding immediately after the offering, which consists of common units held by Costamare and common units issued in the offering, assuming the underwriters option to purchase additional units is not exercised. (10) Pro forma adjusted net income per common unit gives effect to the additional number of common units that would be required to be issued at an assumed offering price of $ per common unit to pay the amount of the payment to Costamare as a part of the formation transactions that exceeds net income for the year ended December 31, 2013 and for the twelve 29 otherwise, we will not be able to make cash distributions to our unitholders, notwithstanding our stated cash distribution policy. Our ability to service our debt depends upon, among other things, our future financial and operating performance, which will be affected by prevailing economic conditions and financial, business, regulatory and other factors, some of which are beyond our control. We may not be able to refinance all or part of our maturing debt on favorable terms, or at all. If our operating results are not sufficient to service our current or future indebtedness, we will be forced to take actions such as reducing distributions, reducing or delaying our business activities, acquisitions, investments or capital expenditures, selling assets, restructuring or refinancing our debt, or seeking additional equity capital or bankruptcy protection. We may not be able to effect any of these remedies on satisfactory terms, or at all. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. In the future we may change our operational and financial model by replacing amortizing debt in favor of non-amortizing debt with a higher fixed or floating rate without unitholder approval, which may increase our risk of defaulting on our indebtedness if market conditions become unfavorable. Credit facilities or other financing arrangements contain payment obligations and restrictive covenants that may limit our liquidity and our ability to expand our fleet. A failure by us to meet our obligations under our credit facilities could result in an event of default under such credit facilities and foreclosure on our vessels. We, as guarantor, and our vessel owning subsidiaries, as borrowers, have entered into a new credit facility to refinance the existing vessel financing agreements, which will consist of a $126.6 million term loan facility and a $53.4 million revolving credit facility (provided that the amount drawn under the revolving credit facility, when aggregated with the term loan actually drawn, may not exceed 50% of the fair market value of the relevant vessels securing the facility). We expect to borrow under the term loan facility concurrently with the closing of this offering. Such new credit facility will be secured solely by vessels in our initial fleet. No guarantee or collateral will be provided by Costamare and its subsidiaries, other than us, in connection with such credit facility. The operating and financial restrictions and covenants in such refinancing agreements and any future financing agreements could adversely affect our ability to finance future operations or capital needs or to engage, expand or pursue our business activities. For example, the new credit facility we have entered into will and future financing agreements may restrict our ability and the ability of our subsidiaries to, among other things:  incur or guarantee indebtedness;  change ownership or structure, including mergers, consolidations, liquidations and dissolutions;  pay dividends or make distributions if there is an event of default;  make certain negative pledges and grant certain liens;  sell, transfer, assign or convey assets;  make certain investments; and  enter into a new line of business. In addition, the new credit facility we have entered into will and future financing agreements may require us to comply with certain financial ratios and tests, including, among others, maintaining a minimum ratio of EBITDA over net interest expense, maintaining a minimum amount of cash and cash equivalents, ensuring that the ratio of net funded debt to total assets does not exceed a certain threshold and maintaining a minimum level of vessel employment. A failure to meet our payment and other obligations could lead to defaults under our credit facilities. Our lenders could then accelerate our indebtedness and foreclose on the vessels in our fleet securing those credit facilities, which could result in the acceleration of other indebtedness that we may have at such time and the commencement of similar foreclosure proceedings by other lenders. If any of these events occur, we cannot guarantee that our assets will be sufficient to repay 45 in full all of our outstanding indebtedness, and we may be unable to find alternative financing. Even if we could obtain alternative financing, that financing might not be on terms that are favorable or acceptable. The loss of these vessels would have a material adverse effect on our operating results and financial condition. Any of these events would adversely affect our ability to make distributions to our unitholders and cause a decline in the market price of our common units. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. Restrictions in our debt agreements may prevent us or our subsidiaries from paying distributions. The payment of principal and interest on our debt reduces cash available for distribution to us and on our units. In addition, the new credit facility we have entered into and future financing agreements prohibit or may prohibit the payment of distributions upon the occurrence of the following events, among others:  failure to pay any principal, interest, fees, expenses or other amounts when due;  breach or lapse of any insurance with respect to vessels securing the facilities;  breach of certain financial covenants;  failure to observe any other agreement, security instrument, obligation or covenant beyond specified cure periods in certain cases;  default under other indebtedness;  bankruptcy or insolvency events;  material misrepresentation;  a change of control, as defined in the applicable agreement; and  a material adverse change, as defined in the applicable agreement. The new credit facility we have entered into in connection with this offering and the existing vessel financing facilities contain customary events of default. For more information regarding these financing agreements, see Managements Discussion and Analysis of Financial Conditions and Results of OperationsLiquidity and Capital Resources. The failure to consummate or integrate acquisitions in a timely and cost-effective manner could have an adverse effect on our financial condition and results of operations. Acquisitions that expand our fleet are an important component of our strategy. Under the omnibus agreement, we will have the right to purchase for fair market value the Valence (or, at Costamares option, one of the substitute vessels) from Costamare within 12 months after the closing of this offering. Additionally, Costamare and York have agreed to offer to us, within 36 months after each respective vessels acceptance by its charterer, for purchase any of the Hulls NCP0113, NCP0114, NCP0115, NCP0116, S2121, S2122, S2123, S2124 and S2125 in accordance with the terms of the omnibus agreement. We will not be obligated to purchase any of these vessels at the applicable price, and, accordingly, we may not complete the purchase of any of such vessels. Furthermore, even if the applicable price and other material terms have been determined, there are no assurances that we will be able to obtain adequate financing on terms that are acceptable to us. Certain acquisition and investment opportunities may not result in the consummation of a transaction. In addition, we may not be able to obtain acceptable terms for the required financing for any such acquisition or investment that arises. We cannot predict the effect, if any, that any announcement or consummation of an acquisition would have on the trading price of our common units. Our future acquisitions could present a number of risks, including the risk of incorrect assumptions regarding the future results of acquired vessels or businesses or expected cost reductions or other synergies expected to be realized as a result of acquiring vessels or businesses, the risk of failing to successfully and timely integrate the operations or management of any acquired vessels or businesses and the risk of diverting managements attention from existing operations or other priorities. We may also be subject to additional costs related to compliance with various international laws in connection with such acquisition. If we fail to consummate and integrate our 46 acquisitions in a timely and cost-effective manner, our business, financial condition, results of operations and cash available for distribution could be adversely affected. We depend on Costamare and its affiliates, including Costamare Shipping who serves as our manager, to operate and expand our businesses and compete in our markets. In connection with this offering, we will enter into a partnership management agreement with Costamare Shipping pursuant to which Costamare Shipping will agree to provide to us certain administrative, commercial and technical management services. With respect to the provision of technical management of our vessels, Costamare Shipping, either directly or by delegating to another manager, which may be directed to enter into a direct ship management agreement with the relevant containership-owning subsidiary, will provide technical, crewing and provisioning services to our containerships pursuant to separate ship management agreements. Our operational success and ability to execute our growth strategy depends significantly upon the satisfactory performance of these services by Costamare Shipping and other managers. Our business will be harmed if such entities fail to perform these services satisfactorily or if they stop providing these services to us or our operating subsidiaries. In addition, Costamare Shipping owns the Costamare trademarks, which consist of the name COSTAMARE and the Costamare logo, and has agreed to license each trademark to us on a royalty free basis for the life of the partnership management agreement. If the partnership management agreement were to be terminated or if its terms were to be altered, our business could be adversely affected, as we may not be able to immediately replace such services, and even if replacement services were immediately available, the terms offered could be less favorable than the ones offered by our managers. Our ability to compete for and enter into new charters and to expand our customer relationships depends largely on our ability to leverage our relationship with Costamare and its reputation and relationships in the shipping industry. If Costamare or its affiliates suffer material damage to its reputation or relationships, it may harm the ability of us or our subsidiaries to:  renew existing charters upon their expiration;  obtain new charters;  successfully interact with shipyards;  obtain financing and other contractual arrangements with third parties on commercially acceptable terms (therefore potentially increasing operating expenditure for the fleet);  maintain satisfactory relationships with our charterers and suppliers; or  successfully execute our business strategies. If our ability to do any of the things described above is impaired, it could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. The required dry-docking of our ships could be more expensive and time consuming than we anticipate, which could adversely affect our results of operations and cash flows. Dry-dockings of our ships require significant capital expenditures and result in loss of revenue while our ships are off-hire. Any significant increase in either the number of off-hire days due to such dry-dockings or in the costs of any repairs carried out during the dry-dockings could have a material adverse effect on our profitability and our cash flows. We may not be able to accurately predict the time required to dry-dock any of our ships or any unanticipated problems that may arise. If more than one of our ships is required to be out of service at the same time, or if a ship is dry-docked longer than expected or if the cost of repairs during the dry-docking is greater than budgeted, our results of operations and our cash flows, including cash available for distribution to unitholders, could be adversely affected. 47 Delay in the delivery of any option vessels or future newbuild vessel order could adversely affect our earnings. The expected delivery dates of the newbuild vessels for which we have an option or been offered a right to purchase from Costamare and, with respect to the JV vessels, York or any newbuild vessels that we may acquire in the future under any shipbuilding contracts, may be delayed for reasons not under our control, including, among other things:  quality or engineering problems;  changes in governmental regulations or maritime self-regulatory organization standards;  work stoppages or other labor disturbances at the shipyard;  bankruptcy of or other financial crisis involving the shipyard;  a backlog of orders at the shipyard;  any delay or default by Costamares joint venture partner in meeting its financial commitments;  political, social or economic disturbances;  weather interference or a catastrophic event, such as a major earthquake or fire, or other force majeure event;  requests for changes to the original vessel specifications;  shortages of or delays in the receipt of necessary construction materials, such as steel;  an inability to obtain requisite permits or approvals; and  financial instability of the charterers under any agreed time charters for the newbuild vessels, resulting in potential delay or inability to charter the newbuild vessels. If the seller of any newbuild vessel subject to our purchase option or any newbuild that we have contracted to purchase is not able to deliver the vessel to Costamare or us, as applicable, in accordance with the relevant contract, or if Costamare or we cancel a purchase agreement because a seller has not met his obligations, it may result in a material adverse effect on our business, results of operations and financial condition and our ability to make cash distributions to our unitholders. We may have more difficulty entering into long-term, fixed-rate time charters if a more active short-term or spot container shipping market develops. One of our principal strategies is to enter into long-term, fixed-rate time charters in both strong and weak charter rate environments, although in weaker charter rate environments we would generally expect to target somewhat shorter charter terms. If more containerships become available for the spot or short-term charter market, we may have difficulty entering into additional multi-year, fixed-rate time charters for our containerships due to the increased supply of containerships and the possibility of lower rates in the spot market. We may then have to charter more of our containerships for shorter periods upon expiration or early termination of the current charters, for any ships for which we have not secured charters, including for any ships we acquire from Costamare and, with respect to the JV vessels, York without a charter attached. As a result, our revenues, cash flows and profitability could then reflect fluctuations in the short-term charter market and become more volatile. In addition, an active short-term or spot charter market may require us to enter into charters based on changing market prices, as opposed to contracts based on fixed rates, which could result in a decrease in our revenues and cash flows, including cash available for distribution to unitholders, if we enter into charters during periods when the market price for container shipping is depressed. Increased competition in technology and innovation could reduce our charter hire income and the value of our vessels. The charter rates and the value and operational life of a vessel are determined by a number of factors, including the vessels efficiency, operational flexibility and physical life. Efficiency includes speed and fuel economy. Flexibility includes the ability to enter harbors, utilize related docking 48 facilities and pass through canals and straits. Physical life is related to the original design and construction, maintenance and the impact of the stress of operations. If new ship designs currently promoted by shipyards as being more fuel efficient perform as promoted, or if new containerships are built in the future that are more efficient or flexible or have longer physical lives than our vessels, competition from these more technologically advanced containerships could adversely affect our ability to re-charter, the amount of charter hire payments that we receive for our containerships once their current time charters expire and the resale value of our containerships. This could adversely affect our revenues, and cash flows, and our ability to service our debt or make cash distributions to our unitholders. Risks inherent in the operation of ocean-going vessels could affect our business and reputation, which could adversely affect our expenses, net income, cash flow and unit price. The operation of ocean-going vessels carries inherent risks. These risks include the possibility of:  marine disaster;  piracy;  environmental accidents;  grounding, fire, explosions and collisions;  cargo and property loss or damage;  business interruptions caused by mechanical failure, human error, war, terrorism, disease and quarantine, political action in various countries, or adverse weather conditions; and  work stoppages or other labor problems with crew members serving on our containerships, some of whom are unionized and covered by collective bargaining agreements. Such occurrences could result in death or injury to persons, loss of property or environmental damage, delays in the delivery of cargo, loss of revenues from or termination of charter contracts, governmental fines, penalties or restrictions on conducting business, litigation with our employees, customers or third parties, higher insurance rates, and damage to our reputation and customer relationships generally. Although we maintain hull and machinery and war risks insurance, as well as protection and indemnity insurance, which may cover certain risks of loss resulting from such occurrences, our insurance coverage may be subject to caps or not cover such losses, and any of these circumstances or events could increase our costs or lower our revenues. The involvement of our vessels in an environmental disaster may harm our reputation as a safe and reliable vessel owner and operator. Any of these results could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. Changes in global and regional economic conditions could adversely impact our business, financial condition, results of operations and cash flows. Weak global or regional economic conditions may negatively impact our business, financial condition, results of operations and cash flows in ways that we cannot predict. Our ability to expand our fleet will be dependent on our ability to obtain financing to fund the acquisition of additional ships. Global financial markets and economic conditions have been volatile in recent years and remain subject to significant vulnerabilities. In particular, despite recent measures taken by the European Union, concerns persist regarding the debt burden of certain Eurozone countries and their ability to meet future financial obligations and the overall stability of the Euro. Furthermore, a tightening of the credit markets may further negatively impact our operations by affecting the solvency of our suppliers or customers, which could lead to disruptions in delivery of supplies such as equipment for conversions, cost increases for supplies, accelerated payments to suppliers, customer bad debts or reduced revenues. Similarly, such market conditions could affect lenders participating in our financing agreements, making them unable to fulfill their commitments and obligations to us. Any reductions in activity owing to such conditions or failure by our customers, suppliers or lenders to meet their contractual obligations to us could adversely affect our business, financial position, results of operation and ability to make cash distributions to our unitholders. 49 Disruptions in world financial markets and the resulting governmental action in the United States and in other parts of the world could have a material adverse impact on our results of operations, financial condition and cash flows. Global financial markets and economic conditions have been severely disrupted and volatile in recent years and remain subject to significant vulnerabilities, such as the deterioration of fiscal balances and the rapid accumulation of public debt, continued deleveraging in the banking sector and a limited supply of credit. Credit markets as well as the equity and debt capital markets were exceedingly distressed during 2008 and 2009 and have been volatile since that time. The continuing sovereign debt crisis in Greece and other European Union member countries, the renewed crisis in the Middle East and Argentina and civil unrest in Ukraine, have led to increased volatility in global credit and equity markets. These issues, along with the re-pricing of credit risk and the difficulties currently experienced by financial institutions have made, and will likely continue to make, it difficult to obtain financing. As a result of the disruptions in the credit markets and higher capital requirements, many lenders have increased margins on lending rates, enacted tighter lending standards, required more restrictive terms (including higher collateral ratios for advances, shorter maturities and smaller loan amounts), or have refused to refinance existing debt at all. Furthermore, certain banks that have historically been significant lenders to the shipping industry have reduced or ceased lending activities in the shipping industry. Additional tightening of capital requirements and the resulting policies adopted by lenders, could further reduce lending activities. We may experience difficulties obtaining financing commitments or be unable to fully draw on the capacity under committed loans we arrange in the future if our lenders are unwilling to extend financing to us or unable to meet their funding obligations due to their own liquidity, capital or solvency issues. We cannot be certain that financing will be available on acceptable terms or at all. If financing is not available when needed, or is available only on unfavorable terms, we may be unable to meet our future obligations as they come due. Our failure to obtain such funds could have a material adverse effect on our business, results of operations and financial condition, as well as our cash flows, including cash available for distribution to unitholders. In the absence of available financing, we also may be unable to take advantage of business opportunities or respond to competitive pressures. In addition, as a result of the ongoing economic slump in Greece resulting from the sovereign debt crisis and the related austerity measures implemented by the Greek government, our operations in Greece may be subjected to new regulations that may require us to incur new or additional compliance or other administrative costs and may require that we pay to the Greek government new taxes or other fees. We also face the risk that strikes, work stoppages, civil unrest and violence within Greece may disrupt our shoreside operations and those of our managers located in Greece. Compliance with safety and other requirements imposed by classification societies may be very costly and may adversely affect our business. The hull and machinery of every commercial vessel must be classed by a classification society. The classification society certifies that the vessel has been built and maintained in accordance with the applicable rules and regulations of the classification society. Moreover, every vessel must comply with all applicable international conventions and the regulations of the vessels flag state as verified by a classification society. Finally, each vessel must successfully undergo periodic surveys, including annual, intermediate and special surveys. If any vessel does not maintain its class, it will lose its insurance coverage and be unable to trade, and the vessels owner will be in breach of relevant covenants under its financing arrangements. Failure to maintain the class of one or more of our containerships could have a material adverse effect on our financial condition and results of operations, as well as our cash flows, including cash available for distribution to unitholders. Our business depends upon certain members of our general partners senior management who may not necessarily continue to work for us. Our future success depends to a significant extent upon our general partners chairman and chief executive officer, Konstantinos Konstantakopoulos, certain members of our general partners senior management and our managers. Mr. Konstantakopoulos has substantial experience in the 50 container shipping industry and has worked with Costamare and our managers for many years. He, our managers and certain of our general partners senior management team are crucial to the execution of our business strategies and to the growth and development of our business. If these individuals were no longer to be affiliated with us or our managers, or if we were to otherwise cease to receive services from them, we may be unable to recruit other employees with equivalent talent and experience, which could have a material adverse effect on our financial condition and results of operations. The chairman and chief executive officer of our general partner has entered into certain restrictive covenants for the benefit of Costamare, and indirectly, us, that restrict his ability to compete with us, and such restrictive covenants generally may be unenforceable. Konstantinos Konstantakopoulos, the chairman and chief executive officer of our general partner, is subject to a restrictive covenant agreement with Costamare, which restricts his ability to own containerships or containership businesses without first offering the same to Costamare. It also requires him to offer certain charters to Costamare vessels where the charter is suitable both for a Costamare vessel and a vessel he owns outside of Costamare. To the extent that those obligations involve vessels that would be, or would become, subject to the non-competition provisions of the omnibus agreement, the omnibus agreement will permit our general partner to require those opportunities to be offered to us. Our general partner is not required to act solely in our interest in making these decisions and may make a decision that unitholders may consider not to be in our best interests. In addition, the restrictive covenant agreement is governed by English law and English law generally does not favor the enforcement of such restrictions which are considered contrary to public policy and facially are void for being in restraint of trade. Our ability to cause Costamare to enforce these restrictions, should it ever become necessary, will depend upon establishing that there is a legitimate proprietary interest that is appropriate to protect, and that the protection sought is no more than is reasonable, having regard to the interests of the parties and the public interest. We cannot give any assurance that a court would enforce the restrictions as written by way of an injunction or that we or Costamare could necessarily establish a case for damages as a result of a violation of the restrictive covenants agreement. Our managers are privately held companies and there is little or no publicly available information about them. The ability of our managers to continue providing services for our benefit will depend in part on their own financial strength. Circumstances beyond our control could impair our managers financial strength, and because they are privately held companies, information about their financial strength is not publicly available. As a result, an investor in our common units might have little advance warning of problems affecting any of our managers, even though these problems could have a material adverse effect on us. As part of our reporting obligations as a public company, we will disclose information regarding our managers that has a material impact on us to the extent that we become aware of such information. The chairman and chief executive officer of our general partner has affiliations with our managers and others that could create conflicts of interest between us and our managers or other entities in which he has an interest. The partnership management agreement is between us and Costamare Shipping, which is controlled by our general partners chairman and chief executive officer, Konstantinos Konstantakopoulos. While we believe that the terms of the partnership management agreement are consistent with normal commercial practice of the industry, the agreement was not negotiated at arms length by non-related parties. Accordingly, the terms may be less favorable to us than if such terms were obtained from a non-related third party. Additionally, Konstantinos Konstantakopoulos directly or indirectly controls our affiliated managers and will continue to be our chairman and chief executive officer and the owner of approximately % of our common units, and this relationship could create conflicts of interest between us, on the one hand, and our managers, on the other hand. These conflicts, which are addressed in the partnership management agreement, may 51 arise in connection with the chartering, purchase, sale and operation of the vessels in our fleet versus vessels owned or chartered-in by other companies affiliated with our managers or our general partners chairman and chief executive officer. These conflicts of interest may have an adverse effect on our results of operations. Additionally, Konstantinos Konstantakopoulos holds a passive minority interest in certain companies controlled by the family of Dimitrios Lemonidis that own three containerships and may acquire additional vessels. However, the existing three vessels are older vessels with significantly lower cargo capacity compared to the vessels in our fleet. Such vessels and any additional vessels acquired by such companies, which are expected to have similar specifications as the existing three vessels, are unlikely to compete with our vessels for chartering opportunities. These investments were entered into following the review and approval of Costamares audit committee and board of directors. Certain of our managers are permitted to, and are actively seeking to, provide management services to vessels owned by third parties that compete with us, which could result in conflicts of interest or otherwise adversely affect our business. Shanghai Costamare is not prohibited from providing management services to vessels owned by third parties, including related parties, that may compete with us for charter opportunities. In addition, the Cell under V.Ships Greece actively seeks to provide management services to vessels owned by third parties that may compete with us. We have also consented to Costamare Shipping providing management services in respect of the JV vessels that are similar to and compete with our vessels in addition to Costamares wholly-owned vessels. Our managers provision of management services to third parties, including related parties, that may compete with our vessels could give rise to conflicts of interest or adversely affect the ability of these managers to provide the level of service that we require. Conflicts of interest with respect to certain services, including sale and purchase and chartering activities, among others, may have an adverse effect on our results of operations. We are subject to regulation and liability under environmental and operational safety laws that could require significant expenditures and affect our cash flows and net income. Our business and the operation of our vessels are materially affected by environmental regulation in the form of international, national, state and local laws, regulations, conventions, treaties and standards in force in international waters and the jurisdictions in which our containerships operate, as well as in the country or countries of their registration, including those governing the management and disposal of hazardous substances and wastes, the cleanup of oil spills and other contamination, air emissions, water discharges and ballast water management. We may incur substantial costs in complying with these requirements, including costs for ship modifications and changes in operating procedures. Because such conventions, laws and regulations are often revised, it is difficult to predict the ultimate cost of compliance with such requirements or their impact on the resale value or useful lives of our containerships. Environmental requirements can also affect the resale value or useful lives of our vessels, require a reduction in cargo capacity, vessel modifications or operational changes or restrictions, lead to decreased availability of, or more costly insurance coverage for, environmental matters or result in the denial of access to certain jurisdictional waters or ports. Under local, national and foreign laws, as well as international treaties and conventions, we could incur material liabilities, including cleanup obligations and claims for natural resource damages, personal injury and/or property damages in the event that there is a release of petroleum or other hazardous materials from our vessels or otherwise in connection with our operations. Violations of, or liabilities under, environmental requirements can also result in substantial penalties, fines and other sanctions, including criminal sanctions, and, in certain instances, seizure or detention of our containerships. Events of this nature or additional environmental conventions, laws and regulations could have a material adverse effect on our financial condition, results of operations and ability to make cash distributions to our unitholders. 52 The operation of vessels is also affected by the requirements set forth in the International Safety Management Code (the ISM Code). The ISM Code requires vessel owners and managers to develop and maintain an extensive Safety Management System that includes the adoption of a safety and environmental protection policy setting forth instructions and procedures for safe vessel operation and describing procedures for dealing with emergencies. Failure to comply with the ISM Code may subject us to increased liability, may decrease or suspend available insurance coverage for the affected vessels, and may result in a denial of access to, or detention in, certain ports. Each of the containerships in our fleet and each of our affiliated managers and third party managers are ISM Code-certified. However, there can be no assurance that such certifications can be maintained indefinitely. Governmental regulation of the shipping industry, particularly in the areas of safety and environmental requirements, can be expected to become stricter in the future. In addition, we believe that the heightened environmental, quality and security concerns of insurance underwriters, regulators and charterers will lead to additional requirements, including enhanced risk assessment and security requirements and greater inspection and safety requirements for vessels. In complying with new environmental laws and regulations and other requirements that may be adopted, we may have to incur significant capital and operational expenditures to keep our containerships in compliance, or even to scrap or sell certain containerships altogether. The smuggling of drugs or other contraband onto our vessels may lead to governmental claims against us. Our vessels may call in ports in South America and other areas where smugglers attempt to hide drugs and other contraband on vessels, with or without the knowledge of crew members. To the extent our vessels are found with contraband, whether inside or attached to the hull of our vessel and whether with or without the knowledge of any of our crew, we may face governmental or other regulatory claims or penalties which could have an adverse effect on our business, results of operations, cash flows, financial condition and ability to make cash distributions. Increased inspection procedures, tighter import and export controls and new security regulations could increase costs and cause disruption of our containership business. International container shipping is subject to security and customs inspection and related procedures in countries of origin, destination, and certain trans-shipment points. These inspection procedures can result in cargo seizure, delays in the loading, offloading, trans-shipment, or delivery of containers, and the levying of customs duties, fines and other penalties against us. Since the events of September 11, 2001, United States authorities have substantially increased container inspections. Government investment in non-intrusive container scanning technology has grown and there is interest in electronic monitoring technology, including so-called e-seals and smart containers, that would enable remote, centralized monitoring of containers during shipment to identify tampering with or opening of the containers, along with potentially measuring other characteristics such as temperature, air pressure, motion, chemicals, biological agents and radiation. Also, as a response to the events of September 11, 2001, additional vessel security requirements have been imposed, including the installation of security alert and automatic identification systems on board vessels. It is unclear what additional changes, if any, to the existing inspection and security procedures may ultimately be proposed or implemented in the future, or how any such changes will affect the industry. It is possible that such changes could impose additional financial and legal obligations on us. Furthermore, changes to inspection and security procedures could also impose additional costs and obligations on our customers and may, in certain cases, render the shipment of certain types of goods in containers uneconomical or impractical. Any such changes or developments could have a material adverse effect on our business, results of operations and financial condition and our ability to make cash distributions to our unitholders. The operation of our vessels is also affected by the requirements set forth in the International Ship and Port Facilities Security Code (the ISPS Code). The ISPS Code requires vessels to develop and maintain a ship security plan that provides security measures to address potential 53 threats to the security of ships or port facilities. Although each of our containerships is ISPS Code-certified, any failure to comply with the ISPS Code or maintain such certifications may subject us to increased liability and may result in denial of access to, or detention in, certain ports. Furthermore, compliance with the ISPS Code requires us to incur certain costs. Although such costs have not been material to date, if new or more stringent regulations relating to the ISPS Code are adopted by the International Maritime Organization, or IMO, and the flag states, these requirements could require significant additional capital expenditures or otherwise increase the costs of our operations. Climate change and greenhouse gas restrictions may adversely impact our operations and markets. Due to concern over the risks of climate change, a number of countries and the IMO have adopted, or are considering the adoption of, regulatory frameworks to reduce greenhouse gas emission from ships. These regulatory measures may include adoption of cap and trade regimes, carbon taxes, increased efficiency standards and incentives or mandates for renewable energy. For example, the Marine Environment Protection Committee, or MEPC, of the IMO adopted two new sets of mandatory requirements to address greenhouse gas emissions from ships at its July 2011 meeting. The Energy Efficiency Design Index requires a minimum energy efficiency level per capacity mile and is applicable to new vessels, and the Ship Energy Efficiency Management Plan is applicable to currently operating vessels. The IMO is also considering the development of a market-based mechanism for greenhouse gas emissions from ships, but it is difficult to accurately predict the likelihood that such a standard might be adopted or its potential impact on our operations at this time. The European Union has indicated that it intends to propose an expansion of the existing European Union emissions trading scheme to include emissions of greenhouse gases from marine ships. In the United States, the EPA has issued a finding that greenhouse gases endanger the public health and safety and has adopted regulations under the CAA to limit greenhouse gas emissions from certain mobile sources and large stationary sources. Although the mobile source emissions do not apply to greenhouse gas emissions from ships, the EPA may, in the future, decide to regulate greenhouse gas emissions from ocean-going ships. Any passage of climate control legislation or other regulatory initiatives by the IMO, the European Union, the United States or other countries where we operate, or any treaty adopted at the international level to succeed the Kyoto Protocol, that restrict emissions of greenhouse gases could require us to make significant financial expenditures that we cannot predict with certainty at this time. Our insurance may be insufficient to cover losses that may occur to our property or result from our operations. The operation of any vessel includes risks such as mechanical failure, collision, fire, contact with floating objects, property loss, cargo loss or damage and business interruption due to political circumstances in foreign countries, hostilities and labor strikes. In addition, there is always an inherent possibility of a marine disaster, including oil spills and other environmental mishaps. There are also liabilities arising from owning and operating vessels in international trade. We procure insurance for our fleet of containerships in relation to risks commonly insured against by vessel owners and operators. Our current insurance includes (i) hull and machinery insurance covering damage to our and third-party vessels hulls and machinery from, among other things, collisions and contact with fixed and floating objects, (ii) war risks insurance covering losses associated with the outbreak or escalation of hostilities and (iii) protection and indemnity insurance (which includes environmental damage) covering, among other things, third-party and crew liabilities such as expenses resulting from the injury or death of crew members, passengers and other third parties, the loss or damage to cargo, third-party claims arising from collisions with other vessels, damage to other third-party property and pollution arising from oil or other substances. We can give no assurance that we are adequately insured against all risks or that our insurers will pay a particular claim. Even if our insurance coverage is adequate to cover our losses, we may not be able to obtain a timely replacement containership in the event of a loss of a containership. Under the terms of our credit facilities, we are subject to restrictions on the use of any proceeds we may receive from claims under our insurance policies. Furthermore, in the future, we may not be 54 able to obtain adequate insurance coverage at reasonable rates for our fleet. For example, more stringent environmental regulations have led to increased costs for, and in the future may result in the lack of availability of, insurance against risks of environmental damage or pollution. We may also be subject to calls, or premiums, in amounts based not only on our own claim records but also the claim records of all other members of the protection and indemnity associations through which we receive indemnity insurance coverage. There is no cap on our liability exposure for such calls or premiums payable to our protection and indemnity association. Our insurance policies also contain deductibles, limitations and exclusions which, although we believe are standard in the shipping industry, may nevertheless increase our costs. A catastrophic oil spill or marine disaster could exceed our insurance coverage, which could harm our business, results of operations and cash flows, including cash available for distribution to unitholders. Any uninsured or underinsured loss could harm our business, results of operations and cash flows, including cash available for distribution to unitholders. In addition, the insurance may be voidable by the insurers as a result of certain actions, such as vessels failing to maintain required certification. We do not carry loss of hire insurance. Loss of hire insurance covers the loss of revenue during extended vessel off-hire periods, such as those that occur during an unscheduled dry-docking due to damage to the vessel from accidents. Accordingly, any loss of a vessel or any extended period of vessel off-hire, due to an accident or otherwise, could have a material adverse effect on our business, results of operations and financial condition and our ability to make cash distributions to our unitholders. The global financial markets continue to experience economic instability resulting from terrorist attacks, regional armed conflicts and general political unrest. Terrorist attacks in certain parts of the world over the last decade, such as the attacks on the United States on September 11, 2001, and the continuing response of the United States and other countries to these attacks, as well as the threat of future terrorist attacks, continue to cause uncertainty and volatility in the world financial markets and may affect our business, results of operations and financial condition. In addition, current conflicts in Afghanistan and general political unrest in Ukraine, certain African nations and the Middle East may lead to additional regional conflicts and acts of terrorism around the world, which may contribute to further economic instability in the global financial markets. Political tension or conflicts in the Asia Pacific Region may also reduce the demand for our services. These uncertainties, as well as future hostilities or other political instability in regions where our vessels trade, could also affect trade volumes and patterns and adversely affect our operations, our ability to obtain financing and otherwise have a material adverse effect on our financial condition, results of operations and ability to make cash distributions to our unitholders. Acts of piracy on ocean-going vessels have recently increased in frequency, which could adversely affect our business. Acts of piracy have historically affected ocean-going vessels trading in certain regions of the world, such as the South China Sea and the Gulf of Aden off the coast of Somalia. Piracy continues to occur in the Gulf of Aden off the coast of Somalia and increasingly in the Gulf of Guinea. Although both the frequency and success of attacks have diminished recently, we still consider potential acts of piracy to be a material risk to the international container shipping industry, and protection against this risk requires vigilance. Our vessels regularly travel through regions where pirates are active. We may not be adequately insured to cover losses from these incidents, which could have a material adverse effect on our results of operations, financial condition and ability to make cash distributions. Crew costs could also increase in such circumstances. We may not be adequately insured to cover losses from acts of terrorism, piracy, regional conflicts and other armed actions. 55 Costamare Shipping may on our behalf be unable to attract and retain qualified, skilled employees or crew necessary to operate our business or may pay rising crew and other vessel operating cost. Acquiring and renewing long-term time charters with leading liner companies depend on a number of factors, including our ability to man our containerships with suitably experienced, high-quality masters, officers and crews. Our success will depend in large part on Costamare Shippings ability to attract, hire, train and retain highly skilled and qualified personnel. In recent years, the limited supply of and the increased demand for well-qualified crew, due to the increase in the size of the global shipping fleet, has created upward pressure on crewing costs, which we generally bear under our time charters. Changing conditions in the home country of our seafarers, such as increases in the local general living standards or changes in taxation, may make serving at sea less appealing and thus further reduce the supply of crew. Unless we are able to increase our hire rates to compensate for increases in crew costs, our business, results of operations, financial condition and our ability to make cash distributions to our unitholders may be adversely affected. In addition, any inability we experience in the future to attract, hire, train and retain a sufficient number of qualified employees could impair our ability to manage, maintain and grow our business. If we cannot retain sufficient numbers of quality onboard seafaring personnel, our fleet utilization will decrease, which could also have a material adverse effect on our business, results of operations, financial condition and our ability to make cash distributions. Our vessels may call on ports located in countries that are subject to restrictions imposed by the United States government, the European Union, the United Nations and other governments which could negatively affect the trading price of our shares of common units. The United States, the European Union, the United Nations and other governments and their agencies impose sanctions and embargoes on certain countries and maintain lists of countries, individuals or entities they consider to be state sponsors of terrorism. From time to time on charterers instructions, our vessels may call on ports located in countries subject to sanctions and embargoes imposed by the United States government and countries identified by the United States government as state sponsors of terrorism. The U.S. sanctions and embargo laws and regulations vary in their application, as they do not all apply to the same covered persons or proscribe the same activities, and such sanctions and embargo laws and regulations may be amended or strengthened over time. For example, in 2010, the United States enacted the Comprehensive Iran Sanctions Accountability and Divestment Act, or CISADA, which expanded the scope of the former Iran Sanctions Act. Among other things, CISADA expands the application of the prohibitions to non-U.S. companies, such as us, and introduces limits on the ability of companies and persons to do business or trade with Iran when such activities relate to the investment, supply or export of refined petroleum or petroleum products. In 2012, President Obama signed Executive Order 13608 which prohibits foreign persons from violating or attempting to violate, or causing a violation of any sanctions in effect against Iran or facilitating any deceptive transactions for or on behalf of any person subject to U.S. sanctions. The Secretary of the Treasury may prohibit any transactions or dealings, including any U.S. capital markets financing, involving any person found to be in violation of Executive Order 13608. Also in 2012, the U.S. enacted the Iran Threat Reduction and Syria Human Rights Act of 2012 (the ITRA) which created new sanctions and strengthened existing sanctions. Among other things, the ITRA intensifies existing sanctions regarding the provision of goods, services, infrastructure or technology to Irans petroleum or petrochemical sector. The ITRA also includes a provision requiring the President of the United States to impose five or more sanctions from Section 6(a) of the Iran Sanctions Act, as amended, on a person the President determines is a controlling beneficial owner of, or otherwise owns, operates, or controls or insures a vessel that was used to transport crude oil from Iran to another country and (1) if the person is a controlling beneficial owner of the vessel, the person had actual knowledge the vessel was so used or (2) if the person otherwise owns, operates, or controls, or insures the vessel, the person knew or should have known the vessel was so used. Such a person could be subject to a variety of sanctions, including exclusion from U.S. capital markets, exclusion from financial transactions subject to U.S. jurisdiction, and exclusion of that persons vessels from U.S. ports for up to two years. The ITRA 56 also includes a requirement that issuers of securities must disclose to the SEC in their annual and quarterly reports filed after February 6, 2013 if the issuer or any affiliate has knowingly engaged in certain sanctioned activities involving Iran during the timeframe covered by the report. Finally, in January 2013, the U.S. enacted the Iran Freedom and Counter-Proliferation Act of 2012 (the IFCPA) which expanded the scope of U.S. sanctions on any person that is part of Irans energy, shipping or shipbuilding sector and operators of ports in Iran, and imposes penalties on any person who facilitates or otherwise knowingly provides significant financial, material or other support to these entities. Although the ships in our initial fleet have not called on ports in countries subject to sanctions or embargoes or in countries identified as state sponsors of terrorism, including Iran, North Korea, Sudan and Syria, we cannot assure you that these ships will not call on ports in these countries in the future. While we intend to maintain compliance with all applicable sanctions and embargo laws and regulations, there can be no assurance that we will be in compliance in the future, particularly as the scope of certain laws may be unclear and may be subject to changing interpretations. Any such violation could result in fines or other penalties and could result in some investors deciding, or being required, to divest their interest, or not to invest, in us. Additionally, some investors may decide to divest their interest, or not to invest, in us simply because we do business with companies that do business in sanctioned countries. Moreover, our charterers may violate applicable sanctions and embargo laws and regulations as a result of actions that do not involve us or our vessels, and those violations could in turn negatively affect our reputation. Investor perception of the value of our common units may also be adversely affected by the consequences of war, the effects of terrorism, civil unrest and governmental actions in these and surrounding countries. Failure to comply with the U.S. Foreign Corrupt Practices Act and other anti-bribery legislation in other jurisdictions could result in fines, criminal penalties, contract terminations and an adverse effect on our business. We may operate in a number of countries through the world, including countries known to have a reputation for corruption. We are committed to doing business in accordance with applicable anti-corruption laws and have adopted a code of business conduct and ethics which is consistent and in full compliance with the U.S. Foreign Corrupt Practices Act of 1977, or the FCPA. We are subject, however, to the risk that we, our affiliated entities or our or their respective officers, directors, employees and agents may take actions determined to be in violation of such anti-corruption laws, including the FCPA. Any such violation could result in substantial fines, sanctions, civil and/or criminal penalties, curtailment of operations in certain jurisdictions, and might adversely affect our business, results of operations or financial condition. In addition, actual or alleged violations could damage our reputation and ability to do business. Furthermore, detecting, investigating, and resolving actual or alleged violations is expensive and can consume significant time and attention of our senior management. Reliability of suppliers may limit our ability to obtain supplies and services when needed. We rely, and will in the future rely, on a significant supply of consumables, spare parts and equipment to operate, maintain, repair and upgrade our fleet of ships. Delays in delivery or unavailability of supplies could result in off-hire days due to consequent delays in the repair and maintenance of our fleet. This would negatively impact our revenues and cash flows. Cost increases could also negatively impact our future operations. Governments could requisition our vessels during a period of war or emergency, resulting in loss of earnings. A government of the jurisdiction where one or more of our containerships are registered could requisition for title or seize our containerships. Requisition for title occurs when a government takes control of a vessel and becomes its owner. Also, a government could requisition our containerships for hire. Requisition for hire occurs when a government takes control of a ship and effectively becomes the charterer at dictated charter rates. Generally, requisitions occur during a period of war or emergency, although governments may elect to requisition vessels in other circumstances. Although we would expect to be entitled to compensation in the event of a requisition of one or 57 more of our vessels, the amount and timing of payment, if any, would be uncertain. Government requisition of one or more of our containerships may cause us to breach covenants in certain of our credit facilities, and could have a material adverse effect on our business, results of operations, financial condition and our ability to make cash distributions to our unitholders. Maritime claimants could arrest our vessels, which could interrupt our cash flows. Crew members, suppliers of goods and services to a vessel, shippers or receivers of cargo and other parties may be entitled to a maritime lien against a vessel for unsatisfied debts, claims or damages, including, in some jurisdictions, for debts incurred by previous owners. In many jurisdictions, a maritime lien-holder may enforce its lien by arresting a vessel. The arrest or attachment of one or more of our vessels, if such arrest or attachment is not timely discharged, could cause us to default on a charter or breach covenants in certain of our credit facilities, could interrupt our cash flows and could require us to pay large sums of money to have the arrest or attachment lifted. Any of these occurrences could have a material adverse effect on our business, financial condition, results of operations and cash flows, including cash available for distribution to unitholders. In addition, in some jurisdictions, such as South Africa, under the sister ship theory of liability, a claimant may arrest both the vessel that is subject to the claimants maritime lien and any associated vessel, which is any vessel owned or controlled by the same owner. Claimants could try to assert sister ship liability against one containership in our fleet for claims relating to another of our containerships. Because the Public Company Accounting Oversight Board is not currently permitted to inspect our independent accounting firm, you may not benefit from such inspections. Auditors of U.S. public companies are required by law to undergo periodic Public Company Accounting Oversight Board, or PCAOB, inspections that assess their compliance with U.S. law and professional standards in connection with performance of audits of financial statements filed with the SEC. Certain European Union countries, including Greece, do not currently permit the PCAOB to conduct inspections of accounting firms established and operating in such European Union countries, even if they are part of major international firms. Accordingly, unlike for most U.S. public companies, the PCAOB is prevented from evaluating our auditors performance of audits and its quality control procedures, and, unlike stockholders of most U.S. public companies, we and our unitholders would be deprived of the possible benefits of such inspections. We may be adversely affected by the introduction of new accounting rules for leasing. International and U.S. accounting standard-setting boards (the International Accounting Standards Board, or IASB, and the Financial Accounting Standards Board, or FASB) have issued new exposure drafts in their joint project that would require lessees to record most leases on their balance sheets as lease assets and liabilities. Entities would still classify leases, but classification would be based on different criteria and would serve a different purpose than it does today. Lease classification would determine how entities recognize lease-related revenue and expense, as well as what lessors record on the balance sheet. Classification would be based on the portion of the economic benefits of the underlying asset expected to be consumed by the lessee over the lease term. Financial statement metrics such as leverage and capital ratios, as well as EBITDA, may also be affected, even when cash flow and business activity have not changed. This may in turn affect covenant calculations under various contracts (e.g., loan agreements) unless the affected contracts are modified. The IASB and FASBs redeliberation of certain topics is continuing and an effective date has not yet been determined. Accordingly, the timing and ultimate effect of those proposals on us is uncertain. We are a holding company and we depend on the ability of our subsidiaries to distribute funds to us in order to satisfy our financial obligations and to make distributions to unitholders. We are a holding company. Our subsidiaries conduct all of our operations and own all of our operating assets, including our ships. We have no significant assets other than the equity interests in our subsidiaries. As a result, our ability to pay our obligations and to make distributions to 58 unitholders depends entirely on our subsidiaries and their ability to distribute funds to us. The ability of a subsidiary to make these distributions could be affected by a claim or other action by a third party, including a creditor, or by the law of their respective jurisdiction of incorporation which regulates the payment of distributions. If we are unable to obtain funds from our subsidiaries, our general partner may exercise its discretion not to make distributions to unitholders. We may be subject to litigation that could have an adverse effect on us. We may in the future be involved from time to time in litigation matters. These matters may include, among other things, contract disputes, personal injury claims, environmental claims or proceedings, toxic tort claims, employment matters and governmental claims for taxes or duties, as well as other litigation that arises in the ordinary course of our business. We cannot predict with certainty the outcome of any claim or other litigation matter. The ultimate outcome of any litigation matter and the potential costs associated with prosecuting or defending such lawsuits, including the diversion of managements attention to these matters, could have an adverse effect on us and, in the event of litigation that could reasonably be expected to have a material adverse effect on us, could lead to an event of default under certain of our credit facilities. Risks Inherent in an Investment in Us Costamare and its affiliates and York may compete with us. We, York and Costamare have entered into an omnibus agreement, which will automatically become effective as of the closing of this offering. Pursuant to such omnibus agreement, Costamare and its controlled affiliates (other than us, our general partner and our subsidiaries) and, during the capital commitment period under the Framework Agreement, York and any JV Entity generally will agree not to acquire, own, operate or charter certain containerships under charters of five full years or more. However, such restriction will only become applicable after the Non-Compete Commencement Date, which may be as late as 2019 based on the expected delivery schedule. In addition, the omnibus agreement contains significant exceptions that may allow Costamare or certain of its affiliates, York or any JV Entity to compete with us even after the Non-Compete Commencement Date, which could harm our business. For example, these exceptions will result in Costamare, York or any JV Entity not being restricted from: (a) acquiring, owning, operating or chartering Non-Five-Year Vessels (as defined herein); (b) acquiring a non-controlling equity ownership, voting or profit participation interest in any company, business or pool of assets; (c) acquiring, owning, operating or chartering a Five-Year Vessel (as defined herein) that Costamare, York or any JV Entity would otherwise be restricted from owning unless and until we are offered the right to purchase such vessels or if we are not willing or able to acquire such vessel from Costamare and, with respect to the JV vessels, York or any JV Entity despite being offered the right to purchase such vessels; or (d) prior to the Non-Compete Commencement Date, owning or operating any Five-Year Vessel. See Certain Relationships and Related Party TransactionsAgreements Governing the TransactionsOmnibus AgreementNon-competition for a detailed description of those exceptions and the definitions of Five-Year Vessel and Non-Five Year Vessel. Under the omnibus agreement, Costamare and York may postpone our JV vessel acquisition by up to three years, potentially rendering any vessels subject to the non-competition or purchase option provisions to be no longer eligible for our acquisition with passage of time. Under the purchase option provisions of the omnibus agreement, Costamare and York have a 36-month period in which they may offer us the right to purchase the nine JV vessels. While the timing of such offer will be mutually agreed by Costamare and York, they have agreed to offer us such purchase right only if, at the time of such offer or the end of such 36-month period, the relevant vessel constitutes a non-compete vessel. Currently, five of the nine JV vessels are subject to ten year charters commencing in 2016, and, absent a premature termination of such charters, will have a remaining charter term of five full years or more throughout any such 36-month period. If at the end of any such 36-month period Costamare and York have not previously offered us the right to purchase such vessel, we will have the right to do so at the end of such 36-month period. 59 However, four of the nine JV vessels have not yet secured a charter. If such vessels remain unchartered or, with passage of time during any such 36-month period, result in having a remaining charter term of less than five years, Costamare and York will not be obligated to offer us the right to purchase any such vessel. Similarly, under the non-competition provisions of the omnibus agreement, Costamare and, with respect to any JV vessels, York have a 24-month period or a 36-month period, as applicable, to offer us the right to purchase any Five-Year Vessels. While the timing of such offer for the JV vessels will be mutually agreed by Costamare and York, they have agreed to offer us such purchase right only if, at the time of such offer or the end of such 24-month period or 36-month period, the relevant vessel constitutes a non-compete vessel. With the passage of time during such 24-month period or 36-month period, the relevant vessel may no longer be less than seven years old or be subject to a charter with a remaining charter term of five full years more, which would result in Costamare and York no longer being obligated to offer us the right to purchase any such vessel. These terms of the omnibus agreement may undermine our ability to acquire additional containerships from Costamare and York. The voting rights and ability of the unitholders to influence our general partners business decisions are limited. Our partnership agreement restricts the voting rights of unitholders owning more than 4.9% of our common units. Holders of our common unit have only limited voting rights on matters affecting our business and, therefore, limited ability to influence managements decisions regarding our business. Unitholders did not elect our general partner or its board of directors and will have no right to elect our general partner or its board of directors on an annual or other continuing basis, subject to our general partners option to create a board of directors of the partnership. The board of directors of our general partner is chosen by Costamare. The general partner will manage our operations and day-to-day activities, and will have significant discretion over whether the Partnership exercises any right to purchase from Costamare and, as applicable, York any additional vessels pursuant to the omnibus agreement. Furthermore, if the unitholders are dissatisfied with the performance of our general partner, they will have little ability to remove our general partner. The unitholders will be unable initially to remove the general partner without its consent because the general partner and its affiliates will own sufficient units upon completion of this offering to be able to prevent its removal. Our general partner may not be removed except by a vote of the holders of at least % of the outstanding common and subordinated units, including any units owned by our general partner and its affiliates, voting together as a single class. Following the closing of this offering, Costamare will own % of the units. Also, if the general partner is removed without cause during the subordination period and units held by the general partner and Costamare are not voted in favor of that removal, all remaining subordinated units will automatically convert into common units and any existing arrearages on the common units will be extinguished. A removal of the general partner under these circumstances would adversely affect the common units by prematurely eliminating their distribution and liquidation preference over the subordinated units, which would otherwise have continued until we had met certain distribution and performance tests. Cause is narrowly defined to mean that a court of competent jurisdiction has entered a final, non-appealable judgment finding the general partner liable for actual fraud or willful or wanton misconduct in its capacity as our general partner. Cause does not include most cases of charges of poor management of the business, so the removal of the general partner because of the unitholders dissatisfaction with the general partners performance in managing our partnership will most likely result in the termination of the subordination period. As a result of these limitations, the price at which the common units will trade could be diminished because of the absence or reduction of a takeover premium in the trading price. The partnership agreement also contains provisions limiting the ability of unitholders to call meetings or to acquire information about our operations, as well as other provisions limiting the unitholders ability to influence the manner or direction of management. Our partnership agreement further restricts unitholders voting rights by providing that if any person or group owns beneficially more than 4.9% of any class of units then outstanding, any such 60 units owned by that person or group in excess of 4.9% may not be voted on any matter and will not be considered to be outstanding when sending notices of a meeting of unitholders, calculating required votes, determining the presence of a quorum or for other similar purposes, unless required by law. Effectively, this means that the voting rights of any unitholders not entitled to vote on a specific matter will be redistributed pro rata among the other common unitholders. Our general partner, its affiliates and persons who acquired common units with the prior approval of our board of directors will not be subject to the 4.9% limitation. Upon completion of this offering, Costamare and our general partner will own a % limited partner interest and a 2.0% general partner interest in us and have conflicts of interest and limited fiduciary and contractual duties to us and our common unitholders, which may permit them to favor their own interests to your detriment. Following this offering, Costamare will own a % limited partner interest and a 2.0% general partner interest in us, assuming no exercise of the underwriters option to purchase additional common units, and will own and control our general partner. Certain of our general partners directors and officers are directors and officers of Costamare or its affiliates, and, as such, they have fiduciary duties to Costamare or its affiliates that may cause them to pursue business strategies that disproportionately benefit Costamare or its affiliates or which otherwise are not in the best interests of us or our unitholders. Conflicts of interest may arise between Costamare and its affiliates (including our general partner), on the one hand, and us and our unitholders, on the other hand. As a result of these conflicts, our general partner and its affiliates may favor their own interests over the interests of our unitholders. See Our partnership agreement limits our general partners and our directors fiduciary duties to our unitholders and restricts the remedies available to unitholders for actions taken by our general partner or our directors. These conflicts include, among others, the following situations:  neither our partnership agreement nor any other agreement requires our general partner or Costamare or its affiliates to pursue a business strategy that favors us or utilizes our assets, and Costamares officers and directors have a fiduciary duty to make decisions in the best interests of the stockholders of Costamare, which may be contrary to our interests;  the executive officers and two of the directors of our general partner also serve as executive officers or directors of Costamare and another director of our general partner serves as a key employee of an affiliate of Costamare;  our general partner is allowed to take into account the interests of parties other than us, such as Costamare and its affiliates, in resolving certain conflicts of interest, which has the effect of limiting its fiduciary duty to our unitholders. In addition, in deciding whether we will exercise the right to acquire a vessel under the vessel option or non-competition provisions of the omnibus agreement, our general partner is permitted to consider the interests of Costamare as well as us, so long as it does so in good faith. These decisions may be to the detriment of our future growth;  our partnership agreement permits our general partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our general partner. Specifically, pursuant to our partnership agreement, our general partner will be considered to be acting in its individual capacity if it (a) exercises its (i) call right, (ii) pre-emptive rights, (iii) registration rights, (iv) right to make a determination to receive common units in a resetting of the target distribution levels related to the incentive distribution rights or (v) right to exercise or not exercise the option to cause us to be managed by our own board of directors and officers and in that connection cause the common unitholders to permanently have the right to elect a majority of our directors, (b) consents or withholds consent to any merger or consolidation of the partnership, (c) appoints any directors or votes for the election of any director, (d) votes or refrains from voting on amendments to our partnership agreement that require a vote of the outstanding units, (e) voluntarily withdraws from the partnership, (f) transfers (to the extent permitted under our partnership agreement) or refrains from transferring its units or general partner interest or (g) votes upon the dissolution of the partnership; 61  under our partnership agreement, as permitted under Marshall Islands law, our general partner has limited fiduciary duties. The partnership agreement also restricts the remedies available to our unitholders, as a result of purchasing common units, unitholders are treated as having agreed to the modified standard of fiduciary duties and to certain actions that may be taken by our general partner, all as set forth in the partnership agreement;  our general partner determines the amount and timing of asset purchases and sales, capital expenditures, borrowings, issuances of additional partnership securities and reserves, each of which can affect the amount of cash that is available for distribution to our unitholders;  in some instances, our general partner may cause us to borrow funds in order to permit the payment of cash distributions, even if the purpose or effect of the borrowing is to make a distribution on the subordinated units or to make incentive distributions or to accelerate the expiration of the subordination period;  our general partner is entitled to reimbursement for expenses incurred on our behalf, which expenses include all expenses necessary or appropriate for conducting our business and allocable to us, as determined by our general partner;  our partnership agreement does not restrict us from paying our general partner or its affiliates for any services rendered to us on terms that are fair and reasonable or entering into additional contractual arrangements with any of these entities on our behalf;  our general partner controls the enforcement of obligations owed to us by it and its affiliates;  our general partner decides whether to retain separate counsel, accountants or others to perform services for us;  our general partner may exercise its right to call and purchase our common units if it and its affiliates own 80.0% or more of our common units; and  our general partner is not obligated to obtain a fairness opinion regarding the value of the common units to be repurchased by it upon the exercise of its limited call right. Even if our general partner exercises its option to create a partnership board of directors and cause the common unitholders to permanently have the right to elect a majority of our directors, our general partner will have substantial influence on decisions made by our board of directors. See Certain Relationships and Related Party Transactions, Conflicts of Interest and Fiduciary Duties and The Partnership Agreement. Our general partners officers face conflicts in the allocation of their time to our business. Our general partners officers, all of whom are employed by Costamare Shipping and perform executive officer functions for us pursuant to the partnership management agreement, are not required to work full-time on our affairs and also perform services for affiliates of our general partner, including Costamare. As a result, there could be material competition for the time and effort of the officers of our general partner who also provide services to our general partners affiliates, which could have a material adverse effect on our business, results of operations and financial condition. See Our Management. Our partnership agreement limits our general partners fiduciary duties to our unitholders and restricts the remedies available to unitholders for actions taken by our general partner. Our partnership agreement contains provisions that reduce the standards to which our general partner would otherwise be held by Marshall Islands law. For example, our partnership agreement:  permits our general partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our general partner. Where our partnership agreement permits, our general partner may consider only the interests and factors that it desires, and in such cases it has no fiduciary duty or obligation to give any consideration to any interest of, or factors affecting us, our affiliates or our unitholders. Decisions made by our general partner in its individual capacity will be made by its sole owner, Costamare. Specifically, pursuant to our partnership agreement, our general partner will be considered to be acting in its individual capacity if it (a) exercises its (i) call right, (ii) pre-emptive rights, (iii) registration rights, 62 operations as well as other provisions limiting the unitholders ability to influence the manner or direction of management.  Unitholders voting rights are further restricted by the partnership agreement provision providing that if any person or group owns beneficially more than 4.9% of any class of units then outstanding, any such units owned by that person or group in excess of 4.9% may not be voted on any matter and will not be considered to be outstanding when sending notices of a meeting of unitholders, calculating required votes, determining the presence of a quorum or for other similar purposes, unless required by law. Effectively, this means that the voting rights of any such unitholders in excess of 4.9% will be redistributed pro rata among the other common unitholders holding less than 4.9% of the voting power of all classes of units entitled to vote. Our general partner, its affiliates and persons who acquired common units with the prior approval of the board of directors of our general partner will not be subject to this 4.9% limitation or redistribution of the voting rights described above.  There are no restrictions in our partnership agreement on our ability to issue equity securities. The effect of these provisions may be to diminish the price at which the common units will trade. In addition, upon a change of control of the general partner, Costamare Shipping will have the right to terminate the partnership management agreement and receive a termination fee. The control of our general partner may be transferred to a third party without unitholder consent. Our general partner may transfer its general partner interest to a third party in a merger or in a sale of all or substantially all of its assets without the consent of the unitholders. In addition, our partnership agreement does not restrict the ability of the members of our general partner from transferring their respective membership interests in our general partner to a third party. In the event of any such transfer, the new members of our general partner would be in a position to replace the board of directors and officers of our general partner with their own choices and to control the decisions taken by the board of directors and officers. Substantial future sales of our common units in the public market could cause the price of our common units to fall. We have granted registration rights to Costamare and certain of its affiliates. These unitholders have the right, subject to some conditions, to require us to file registration statements covering any of our common, subordinated or other equity securities owned by them or to include those securities in registration statements that we may file for ourselves or other unitholders. Upon the closing of this offering and assuming no exercise of the underwriters option to purchase additional common units, Costamare will own common units and all of our subordinated units and all of the incentive distribution rights. Following their registration and sale under the applicable registration statement, those securities will become freely tradable. By exercising their registration rights and selling a large number of common units or other securities, these unitholders could cause the price of our common units to decline. In addition, members of the Konstantakopoulos family and certain funds managed by York have indicated that they currently intend to purchase up to an aggregate of approximately $ million and $ million, respectively, of common units in the offering at the public offering price. Assuming members of the Konstantakopoulos family and certain funds managed by York purchase $ million, or an aggregate of approximately million common units (based on the midpoint of the price range set forth on the cover of this prospectus), these common units will be held by persons who have contractually agreed not to sell such units for 180 days following the date of this prospectus. However, following the expiration of the 180 day lockup period, sales of a large number of these units could cause the price of our common units to decline. You will experience immediate and substantial dilution of $ per common unit. The assumed initial public offering price of $ per common unit exceeds pro forma net tangible book value of $ per common unit. Based on the assumed initial public offering price, you will incur immediate and substantial dilution of $ per common unit. This dilution results primarily because the assets contributed by our general partner and its affiliates are recorded at 65 their historical cost, and not their fair value, in accordance with the Partnerships accounting policy decision under U.S. GAAP. See Dilution. Costamare, as the initial holder of the incentive distribution rights, may elect to cause us to issue additional common units to it in connection with a resetting of the target distribution levels related to the incentive distribution rights without the approval of the conflicts committee of the board of directors of our general partner or holders of our common units and subordinated units. This may result in lower distributions to holders of our common units in certain situations. Costamare, as the initial holder of the incentive distribution rights, has the right, at a time when there are no subordinated units outstanding and it has received incentive distributions at the highest level to which it is entitled (48.0%) for each of the prior four consecutive fiscal quarters, to reset the initial cash target distribution levels at higher levels based on the distribution at the time of the exercise of the reset election. Following a reset election by Costamare, the minimum quarterly distribution amount will be reset to an amount equal to the average cash distribution amount per common unit for the two fiscal quarters immediately preceding the reset election (such amount is referred to as the reset minimum quarterly distribution), and the target distribution levels will be reset to correspondingly higher levels based on the same percentage increases above the reset minimum quarterly distribution amount. In connection with resetting these target distribution levels, Costamare will be entitled to receive a number of common units equal to that number of common units whose aggregate quarterly cash distributions equaled the average of the distributions to it on the incentive distribution rights in the prior two quarters. We anticipate that Costamare would exercise this reset right in order to facilitate acquisitions or internal growth projects that would not be sufficiently accretive to cash distributions per common unit without such conversion; however, it is possible that Costamare could exercise this reset election at a time when it is experiencing, or may be expected to experience, declines in the cash distributions it receives related to its incentive distribution rights and may therefore desire to be issued our common units, rather than retain the right to receive incentive distributions based on the initial target distribution levels. As a result, a reset election may cause our common unitholders to experience dilution in the amount of cash distributions that they would have otherwise received had we not issued additional common units to Costamare in connection with resetting the target distribution levels related to the incentive distribution rights held by Costamare. See How We Make Cash DistributionsIncentive Distribution Rights and How We Make Cash DistributionsCostamares Right to Reset Incentive Distribution Levels. We may issue additional equity securities, including securities senior to the common units, without your approval, which would dilute your ownership interests. Our general partner may, without the approval of our unitholders, cause us to issue an unlimited number of additional units or other equity securities. In addition, our general partner may cause us to issue an unlimited number of units that are senior to the common units in right of distribution, liquidation and voting. The issuance by us of additional common units or other equity securities of equal or senior rank will have the following effects:  our unitholders proportionate ownership interest in us will decrease;  the amount of cash available for distribution on each unit may decrease;  because a lower percentage of total outstanding units will be subordinated units, the risk that a shortfall in the payment of the minimum quarterly distribution will be borne by our common unitholders will increase;  the relative voting strength of each previously outstanding unit may be diminished; and  the market price of the common units may decline. Upon the expiration of the subordination period, the subordinated units will convert into common units and will then participate pro rata with other common units in distributions of available cash. During the subordination period, which we define elsewhere in this prospectus, the common units will have the right to receive distributions of available cash from operating surplus in an 66 amount equal to the minimum quarterly distribution of $ per unit, plus any arrearages in the payment of the minimum quarterly distribution on the common units from prior quarters, before any distributions of available cash from operating surplus may be made on the subordinated units. Distribution arrearages do not accrue on the subordinated units. The purpose of the subordinated units is to increase the likelihood that during the subordination period there will be available cash from operating surplus to be distributed on the common units. Upon the expiration of the subordination period, the subordinated units will convert into common units and will then participate pro rata with other common units in distributions of available cash. See How We Make Cash DistributionsSubordination Period, Distributions of Available Cash From Operating Surplus During the Subordination Period and Distributions of Available Cash From Operating Surplus After the Subordination Period. In establishing cash reserves, our general partner may reduce the amount of cash available for distribution to you. Our partnership agreement requires our general partner to deduct from operating surplus cash reserves that it determines are necessary to fund our future operating expenditures. These reserves also will affect the amount of cash available for distribution to our unitholders and they are not subject to any specified maximum dollar amount. Our general partner may establish reserves for distributions on the subordinated units, but only if those reserves will not prevent us from distributing the full minimum quarterly distribution, plus any arrearages, on the common units for the following four quarters. As described above in Risks Inherent in Our BusinessWe must make substantial capital expenditures to maintain and replace the operating capacity of our fleet, which will reduce cash available for distribution. In addition, each quarter our general partner is required to deduct estimated maintenance and replacement capital expenditures from operating surplus, which may result in less cash available to unitholders than if actual maintenance and replacement capital expenditures were deducted, our partnership agreement requires our general partner each quarter to deduct from operating surplus estimated maintenance and replacement capital expenditures, as opposed to actual maintenance and replacement capital expenditures, which could reduce the amount of available cash for distribution. The amount of estimated maintenance and replacement capital expenditures deducted from operating surplus is subject to review and change by the board of directors of our general partner at least once a year, provided that any change must be approved by the conflicts committee of the board of directors of our general partner. Our general partner has a limited call right that may require you to sell your common units at an undesirable time or price. If at any time our general partner and its affiliates own 80.0% or more of the common units, our general partner will have the right, which it may assign to any of its affiliates or to us, but not the obligation, to acquire all, but not less than all, of the common units held by unaffiliated persons at a price not less than the then-current market price of our common units. Our general partner is not obligated to obtain a fairness opinion regarding the value of the common units to be repurchased by it upon the exercise of this limited call right. As a result, you may be required to sell your common units at an undesirable time or price and may not receive any return on your investment. You may also incur a tax liability upon a sale of your units. For additional information about the limited call right, see The Partnership AgreementLimited Call Right. At the completion of this offering and assuming no exercise of the underwriters option to purchase additional common units, Costamare, which owns and controls our general partner, will own % of our common units. At the end of the subordination period, assuming no additional issuances of common units, no exercise of the underwriters option to purchase additional common units and the conversion of our subordinated units into common units, Costamare will own % of our common units. 67 You may not have limited liability if a court finds that unitholder action constitutes control of our business. As a limited partner in a partnership organized under the laws of the Marshall Islands, you could be held liable for our obligations to the same extent as a general partner if you participate in the control of our business. Our general partner generally has unlimited liability for the obligations of the partnership, such as its debts and environmental liabilities, except for those contractual obligations of the partnership that are expressly made without recourse to our general partner. In addition, the limitations on the liability of holders of limited partner interests for the obligations of a limited partnership have not been clearly established in some jurisdictions in which we do business. See The Partnership AgreementLimited Liability for a discussion of the implications of the limitations on liability of a unitholder. We can borrow money to pay distributions, which would reduce the amount of credit available to operate our business. Our partnership agreement allows us to make working capital borrowings to pay distributions. Accordingly, if we have available borrowing capacity, we can make distributions on all our units even though cash generated by our operations may not be sufficient to pay such distributions. Any working capital borrowings by us to make distributions will reduce the amount of working capital borrowings we can make for operating our business. For more information, see Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. The price of our common units after this offering may be volatile. The price of our common units after this offering may be volatile and may fluctuate due to factors including:  our payment of cash distributions to our unitholders;  actual or anticipated fluctuations in quarterly and annual results;  fluctuations in the international container shipping industry;  mergers and strategic alliances in the shipping industry;  changes in governmental regulations or maritime self-regulatory organizations standards;  shortfalls in our operating results from levels forecasted by securities analysts;  announcements concerning us or our competitors;  the failure of securities analysts to publish research about us after this offering, or analysts making changes in their financial estimates;  general economic conditions;  terrorist acts;  future sales of our units or other securities;  investors perceptions of us and the international container shipping industry;  the general state of the securities markets; and  other developments affecting us, our industry or our competitors. Securities markets worldwide are experiencing significant price and volume fluctuations. The market price for our common units may also be volatile. This market volatility, as well as general economic, market or political conditions, could reduce the market price of our common units despite our operating performance. Consequently, you may not be able to sell our common units at prices equal to or greater than those that you pay in this offering. Increases in interest rates may cause the market price of our common units to decline. An increase in interest rates may cause a corresponding decline in demand for equity investments in general, and in particular for yield-based equity investments such as our common units. Any such increase in interest rates or reduction in demand for our common units resulting 68 from other relatively more attractive investment opportunities may cause the trading price of our common units to decline. There is no existing market for our common units, and a trading market that will provide you with adequate liquidity may not develop. The price of our common units may fluctuate significantly, and you could lose all or part of your investment. Prior to this offering, there has been no public market for the common units. After this offering, there will be only publicly traded common units, assuming no exercise of the underwriters option to purchase additional common units, which includes up to approximately $ of common units that members of the Konstantakopoulos family have indicated that they currently intend to purchase and up to approximately $ of common units that certain funds managed by York have indicated that they currently intend to purchase. We do not know the extent to which investor interest will lead to the development of a trading market or how liquid that market might be. You may not be able to resell your common units at or above the initial public offering price. Additionally, the lack of liquidity may result in wide bid-ask spreads, contribute to significant fluctuations in the market price of the common units and limit the number of investors who are able to buy the common units. Unitholders may have liability to repay distributions. Under some circumstances, unitholders may have to repay amounts wrongfully returned or distributed to them. Under the Marshall Islands Limited Partnership Act, or the Marshall Islands Act, we may not make a distribution to you if the distribution would cause our liabilities to exceed the fair value of our assets. Marshall Islands law provides that for a period of three years from the date of the impermissible distribution, limited partners who received the distribution and who knew at the time of the distribution that it violated Marshall Islands law will be liable to the limited partnership for the distribution amount. Assignees who become substituted limited partners are liable for the obligations of the assignor to make contributions to the partnership that are known to the assignee at the time it became a limited partner and for unknown obligations if the liabilities could be determined from the partnership agreement. Liabilities to partners on account of their partnership interest and liabilities that are non-recourse to the partnership are not counted for purposes of determining whether a distribution is permitted. We have no history operating as a separate publicly traded entity and will incur increased costs as a result of being a publicly traded limited partnership. We have no history operating as a separate publicly traded entity. As a publicly traded limited partnership, we will be required to comply with the SECs reporting requirements and with corporate governance and related requirements of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, the SEC and the securities exchange on which our common units will be listed. We will incur significant legal, accounting and other expenses in complying with these and other applicable regulations. We anticipate that our general and administrative expenses as a publicly traded limited partnership will be approximately $1.9 million annually and will include costs associated with annual reports to unitholders, tax return preparation, investor relations, registrar and transfer agents fees, director and officer liability insurance costs and officer and director compensation. In addition, we expect to incur approximately $1.8 million per annum of costs and fees for the four vessels in our initial fleet pursuant to the partnership management agreement that we will enter into with Costamare Shipping and the related ship management agreements. These expenses may increase further after we are no longer an emerging growth company and are required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act. We are an emerging growth company and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common units less attractive to investors. We are an emerging growth company, as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other 69 public companies that are not emerging growth companies as described under SummaryImplications of Being an Emerging Growth Company. We have elected to opt out of the extended transition period for complying with new or revised accounting standards under Section 107(b) of the JOBS Act, which election is irrevocable. We cannot predict if investors will find our common units less attractive because we may rely on these exemptions. If some investors find our common units less attractive as a result, there may be a less active trading market for our common units and our unit price may be more volatile. In addition, under the JOBS Act, our independent registered public accounting firm will not be required to attest to the effectiveness of our internal control over financial reporting pursuant to Section 404 of the Sarbanes-Oxley Act for so long as we are an emerging growth company. For as long as we take advantage of the reduced reporting obligations, the information that we provide unitholders may be different than information provided by other public companies. We have been organized as a limited partnership under the laws of the Marshall Islands, which does not have a well-developed body of partnership law. We are organized in the Republic of the Marshall Islands, which does not have a well-developed body of case law or bankruptcy law and, as a result, unitholders have fewer rights and protections under Marshall Islands law than under a typical jurisdiction in the United States. Our partnership affairs are governed by our partnership agreement and by the Marshall Islands Act. The provisions of the Marshall Islands Act resemble provisions of the limited partnership laws of a number of states in the United States, most notably Delaware. The Marshall Islands Act also provides that it is to be applied and construed to make it uniform with the Delaware Revised Uniform Partnership Act and, so long as it does not conflict with the Marshall Islands Act or decisions of the Marshall Islands courts, interpreted according to the non-statutory law (or case law) of the State of Delaware. There have been, however, few, if any, court cases in the Marshall Islands interpreting the Marshall Islands Act, in contrast to Delaware, which has a well-developed body of case law interpreting its limited partnership statute. Accordingly, we cannot predict whether Marshall Islands courts would reach the same conclusions as the courts in Delaware. For example, the rights of our unitholders and the fiduciary responsibilities of our general partner under Marshall Islands law are not as clearly established as under judicial precedent in existence in Delaware. As a result, unitholders may have more difficulty in protecting their interests in the face of actions by our general partner and its officers and directors than would unitholders of a similarly organized limited partnership in the United States. See Service of Process and Enforcement of Civil Liabilities. We have been organized as a limited partnership under the laws of the Marshall Islands, which has no established bankruptcy act, and, as a result, unitholders may find it difficult to pursue their claims. The Marshall Islands has no established bankruptcy act, and as a result, any bankruptcy action involving the Partnership would have to be initiated outside the Marshall Islands, and our public unitholders may find it difficult or impossible to pursue their claims in such other jurisdictions. Because we are organized under the laws of the Marshall Islands, it may be difficult to serve us with legal process or enforce judgments against us, our directors or our management. We are organized under the laws of the Marshall Islands and all of our subsidiaries are, and will likely be, incorporated in jurisdictions outside the United States. In addition, our general partner is a Marshall Islands limited liability company, and our executive offices are located outside of the United States in Athens, Greece. All of our general partners directors and officers reside outside of the United States, and all or a substantial portion of our assets and the assets of most of our general partners officers and directors are, and will likely be, located outside of the United States. As a result, it may be difficult or impossible for U.S. investors to serve legal process within the United States upon us or any of these persons or to enforce a judgment against us for civil liabilities in U.S. courts. In addition, you should not assume that courts in the countries in which we or our subsidiaries are incorporated or where our or our subsidiaries assets are located (1) would enforce judgments of U.S. courts obtained in actions against us or our subsidiaries based upon the civil liability provisions of applicable U.S. Federal and state securities laws or (2) would enforce, in 70 original actions, liabilities against us or our subsidiaries based on those laws. For more information regarding the relevant laws of the Marshall Islands, see Service of Process and Enforcement of Civil Liabilities. There is also substantial doubt that the courts of the Marshall Islands or Greece would enter judgments in original actions brought in those courts predicated on U.S. Federal or state securities laws. Our partnership agreement designates the Court of Chancery of the State of Delaware as the sole and exclusive forum, unless otherwise provided for by Marshall Islands law, for certain litigation that may be initiated by our unitholders, which could limit our unitholders ability to obtain a favorable judicial forum for disputes with our general partner. Our partnership agreement provides that, unless otherwise provided for by Marshall Islands law, the Court of Chancery of the State of Delaware will be the sole and exclusive forum for any claims that:  arise out of or relate in any way to the partnership agreement (including any claims, suits or actions to interpret, apply or enforce the provisions of the partnership agreement or the duties, obligations or liabilities among limited partners or of limited partners to us, or the rights or powers of, or restrictions on, the limited partners or us);  are brought in a derivative manner on our behalf;  assert a claim of breach of a fiduciary duty owed by any director, officer or other employee of our general partner, or owed by our general partner, to us or the limited partners;  assert a claim arising pursuant to any provision of the Marshall Islands Act; or  assert a claim governed by the internal affairs doctrine, regardless of whether such claims, suits, actions or proceedings sound in contract, tort, fraud or otherwise, are based on common law, statutory, equitable, legal or other grounds, or are derivative or direct claims. any person or entity otherwise acquiring any interest in our common units shall be deemed to have notice of and to have consented to the provisions described above. This forum selection provision may limit our unitholders ability to obtain a judicial forum that they find favorable for disputes with us or our general partners directors, officers or other employees or our unitholders. Tax Risks In addition to the following risk factors, you should read BusinessTaxation of the Partnership, Material U.S. Federal Income Tax Considerations and Non-United States Tax Considerations for a more complete discussion of the expected material U.S. federal and non-U.S. income tax considerations relating to us and the ownership and disposition of our common units. We may be subject to taxes, which may reduce our cash available for distribution to you. We and our subsidiaries may be subject to tax in the jurisdictions in which we are organized or operate, reducing the amount of cash available for distribution. In computing our tax obligation in these jurisdictions, we are required to take various tax accounting and reporting positions on matters that are not entirely free from doubt and for which we have not received rulings from the governing authorities. We cannot assure you that upon review of these positions the applicable authorities will agree with our positions. A successful challenge by a tax authority could result in additional tax imposed on us or our subsidiaries, further reducing the cash available for distribution. In addition, changes in our operations or ownership could result in additional tax being imposed on us or our subsidiaries in jurisdictions in which operations are conducted. See BusinessTaxation of the Partnership. 71 U.S. tax authorities could treat us as a passive foreign investment company under certain circumstances, which would have adverse U.S. federal income tax consequences to U.S. unitholders. A non-U.S. entity treated as a corporation for U.S. federal income tax purposes will be treated as a passive foreign investment company, or PFIC, for U.S. federal income tax purposes if at least 75.0% of its gross income for any taxable year consists of passive income or at least 50.0% of the average value of its assets produce, or are held for the production of, passive income. For purposes of these tests, passive income includes dividends, interest, gains from the sale or exchange of investment property, and rents and royalties other than rents and royalties that are received from unrelated parties in connection with the active conduct of a trade or business. For purposes of these tests, income derived from the performance of services does not constitute passive income. U.S. unitholders of a PFIC are subject to a disadvantageous U.S. federal income tax regime with respect to the income derived by the PFIC, the distributions they receive from the PFIC, and the gain, if any, they derive from the sale or other disposition of their interests in the PFIC. Based on our current and projected method of operation, and an opinion of our U.S. counsel, Cravath, Swaine & Moore LLP, we believe that we will not be a PFIC for our current taxable year, and we expect that we will not be treated as a PFIC for any future taxable year. We have received an opinion of our U.S. counsel in support of this position that concludes that the income our subsidiaries earn from certain of our present time-chartering activities should not constitute passive income for purposes of determining whether we are a PFIC. In addition, we have represented to our U.S. counsel that we expect that more than 25.0% of our gross income for our current taxable year and each future year will arise from such time-chartering activities or other income our U.S. counsel has opined does not constitute passive income, and more than 50.0% of the average value of our assets for each such year will be held for the production of such nonpassive income. Assuming the composition of our income and assets is consistent with these expectations, and assuming the accuracy of other representations we have made to our U.S. counsel for purposes of their opinion, our U.S. counsel is of the opinion that we should not be a PFIC for our current taxable year or any future year. This opinion is based and its accuracy is conditioned on representations, valuations and projections provided by us regarding our assets, income and charters to our U.S. counsel. While we believe these representations, valuations and projections to be accurate, the shipping market is volatile and no assurance can be given that they will continue to be accurate at any time in the future. Moreover, there are legal uncertainties involved in determining whether the income derived from time-chartering activities constitutes rental income or income derived from the performance of services. In Tidewater Inc. v. United States , 565 F.3d 299 (5th Cir. 2009), the Fifth Circuit held that income derived from certain time-chartering activities should be treated as rental income rather than services income for purposes of a provision of the Code relating to foreign sales corporations. In that case, the Fifth Circuit did not address the definition of passive income or the PFIC rules; however, the reasoning of the case could have implications as to how the income from a time charter would be classified under such rules. If the reasoning of this case were extended to the PFIC context, the gross income we derive or are deemed to derive from our time-chartering activities may be treated as rental income, and we would likely be treated as a PFIC. In published guidance, the Internal Revenue Service, or IRS, stated that it disagreed with the holding in Tidewater , and specified that time charters similar to those at issue in the case should be treated as service contracts. We have not sought, and we do not expect to seek, an IRS ruling on the treatment of income generated from our time-chartering activities, and the opinion of our counsel is not binding on the IRS or any court. As a result, the IRS or a court could disagree with our position. No assurance can be given that this result will not occur. In addition, although we intend to conduct our affairs in a manner to avoid, to the extent possible, being classified as a PFIC with respect to any taxable year, we cannot assure you that the nature of our operations will not change in the future, or that we will not be a PFIC in the future. If the IRS were to find that we are or have been a PFIC for any taxable year (and regardless of whether we remain a PFIC for any subsequent taxable year), our U.S. unitholders would face adverse U.S. federal income tax consequences. See Material U.S. Federal Income Tax ConsiderationsU.S. Federal Income Taxation of U.S. HoldersPFIC 72 Status and Significant Tax Consequences for a more detailed discussion of the U.S. federal income tax consequences to U.S. unitholders if we are treated as a PFIC. We may have to pay tax on U.S.-source income, which will reduce our cash flow. Under the Code, the U.S. source gross transportation income of a ship-owning or chartering corporation, such as ourselves, is subject to a 4% U.S. federal income tax without allowance for deduction, unless that corporation qualifies for exemption from tax under a tax treaty or Section 883 of the Code and the Treasury Regulations promulgated thereunder. U.S. source gross transportation income consists of 50% of the gross shipping income that is attributable to transportation that begins or ends, but that does not both begin and end, in the United States. We believe that we have qualified for this statutory tax exemption for 2014. We expect to continue to qualify for the foreseeable future, so long as Costamares ownership interest in us continues to satisfy the 50% Ownership Test of the Section 883 exemption or our general partner exercises its right to cause the common unitholders to permanently have the right to elect a majority of our directors. See SummaryOur Management. However, no assurance can be given that this will continue to be the case in the future, particularly if Costamare sells a portion of our equity that it currently owns in one or more sales or we issue additional equity interests to other owners such that Costamares ownership interest in us no longer satisfies the 50% Ownership Test of the Section 883 exemption and we do not take steps to attempt to qualify for the Publicly-Traded Test for such exemption. We may not have control over the timing of any such sales by Costamare, which Costamare may make on the basis of its own interests. If we are not entitled to this exemption under Section 883 for any taxable year, we would be subject for those years to a 4% U.S. federal income tax on our U.S. source gross transportation income. The imposition of this taxation could have a negative effect on our business and would result in decreased earnings available for distribution to our unitholders. For a more detailed discussion and the definitions of 50% Ownership Test and Publicly-Traded Test, see the section entitled BusinessTaxation of the PartnershipUnited StatesU.S. Taxation of Shipping Income. You may be subject to income tax in one or more non-U.S. jurisdictions as a result of owning our common units if, under the laws of any such jurisdiction, we are considered to be carrying on business there. Such laws may require you to file a tax return with, and pay taxes to, those jurisdictions. We intend to conduct our affairs and cause each of our subsidiaries to operate its business in a manner that minimizes income taxes imposed upon us and our subsidiaries. Furthermore, we intend to conduct our affairs and cause each of our subsidiaries to operate its business in a manner that minimizes the risk that unitholders may be treated as having a permanent establishment or taxable presence in a jurisdiction where we or our subsidiaries conduct activities simply by virtue of their ownership of our common units. However, because we are organized as a partnership, there is a risk in some jurisdictions that our activities or the activities of our subsidiaries may rise to the level of a taxable presence that is attributed to our unitholders for tax purposes. If you are attributed such a taxable presence in a jurisdiction, you may be required to file a tax return with, and to pay tax in, that jurisdiction based on your allocable share of our income. In addition, we may be required to obtain information from you in the event a tax authority requires such information to submit a tax return. We may be required to reduce distributions to you on account of any tax withholding obligations imposed upon us by that jurisdiction in respect of such allocation to you. The United States may not allow a tax credit for any foreign income taxes that you directly or indirectly incur by virtue of an investment in us. 73 FORWARD-LOOKING STATEMENTS All statements in this prospectus that are not statements of historical fact are forward-looking statements. The disclosure and analysis set forth in this prospectus includes assumptions, expectations, projections, intentions and beliefs about future events in a number of places, particularly in relation to our operations, cash flows, financial position, plans, strategies, business prospects, changes and trends in our business and the markets in which we operate. These statements are intended as forward-looking statements. In some cases, predictive, future-tense or forward-looking words such as believe, intend, anticipate, estimate, project, forecast, plan, potential, may, should, could and expect and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. In addition, we and our representatives may from time to time make other oral or written statements which are forward-looking statements, including in our periodic reports that we will file with the SEC, other information sent to our unitholders, and other written materials. Forward-looking statements include, but are not limited to, such matters as:  forecasts of our ability to make cash distributions on the units and the amount of any borrowings that may be necessary to make such distributions;  general market conditions and shipping industry trends, including charter rates, vessel values and factors affecting supply and demand;  future supply of, and demand for, ocean-going containership shipping services  our continued ability to enter into time charters with our existing customers as well as new customers, including the re-chartering of vessels upon the expiry of existing charters;  our ability to leverage to our advantage Costamares and our managers relationships and reputation within the container shipping industry;  our contracted charter revenue;  the financial health of our counterparties, both to our time charters and our credit facilities, and the ability of such counterparties to perform their obligations;  the effect of the worldwide economic slowdown;  future operating or financial results and future revenues and expenses;  our future financial condition and liquidity, including our ability to make required payments under our credit facilities, comply with our loan covenants and obtain additional financing in the future to fund capital expenditures, acquisitions and other partnership activities, as well as our ability to refinance indebtedness;  our ability to purchase any of the Valence (or, at Costamares option, one of the substitute vessels) from Costamare and Hulls NCP0113, NCP0114, NCP0115, NCP0116, S2121, S2122, S2123, S2124 and S2125 from Costamare and York;  the anticipated taxation of our partnership and distributions to our unitholders;  estimated future maintenance and replacement capital expenditures;  future sales of our common units in the public market;  our ability to maximize the use of our ships, including the re-employment or disposal of ships no longer under time charter commitments;  the overall health and condition of the U.S. and global financial markets;  fluctuations in interest rates and currencies, including the value of the U.S. dollar relative to other currencies;  technological advancements and opportunities for the profitable operations of containerships;  acceptance of a vessel by its charterer;  our ability to maintain long-term relationships with major liner companies;  expiration dates and extensions of charters; 74  future, pending or recent acquisitions of vessels or other assets, business strategy, areas of possible expansion and expected capital spending or operating expenses;  our expectations relating to making distributions and our ability to make such distributions;  our ability to enter into shipbuilding contracts for newbuilds and our expectations about availability of existing vessels to acquire or newbuilds to purchase, the time that it may take to construct and deliver new vessels, or the useful lives of our vessels;  Costamare Shippings ability to retain key employees and provide services to us;  availability of skilled labor, ship crews and management, length and number of off-hire days, dry-docking requirements and fuel and insurance costs;  our anticipated general and administrative expenses;  our anticipated incremental general and administrative expenses as a publicly traded limited partnership and our fees and expenses payable under the partnership management agreements and the related ship management agreements;  expected compliance with financing agreements and the expected effect of restrictive covenants in such agreements;  environmental and regulatory conditions, including changes in laws and regulations or actions taken by regulatory authorities;  risks inherent in vessel operation, including terrorism, piracy and discharge of pollutants;  potential liability from future litigation;  the expected cost of, and our ability to comply with, governmental regulations and maritime self-regulatory organization standards, as well as standard regulations imposed by our charterers applicable to our business;  requirements imposed by classification societies;  potential disruption of shipping routes due to accidents, political events, piracy or acts by terrorists;  Costamares cooperation with its joint venture partners and any expected benefits from such joint venture arrangement;  our business strategy and other plans and objectives for future operations; and  other factors discussed in the Risk Factors section of this prospectus. Many of these statements are based on our assumptions about factors that are beyond our ability to control or predict and are subject to risks and uncertainties that are described more fully in the Risk Factors section of this prospectus. Any of these factors or a combination of these factors could materially affect future results of operations and the ultimate accuracy of the forward-looking statements. Factors that might cause future results to differ include, but are not limited to, the following:  changes in law, governmental rules and regulations, or actions taken by regulatory authorities;  changes in economic and competitive conditions affecting our business;  potential liability from future litigation;  length and number of off-hire periods and dependence on affiliated managers; and  other factors discussed in the Risk Factors section of this prospectus. We caution that these and other forward-looking statements included in this prospectus represent our estimates and assumptions only as of the date of this prospectus and are not intended to give any assurance as to future results. Many of the forward-looking statements included in this prospectus are based on our assumptions about factors that are beyond our ability to control or predict. Assumptions, expectations, projections, intentions and beliefs about future events may, and often do, vary from actual results and these differences can be material. The reasons for this include the risks, uncertainties and factors described in the Risk Factors section of this prospectus. As a 75 result, the forward-looking events discussed in this prospectus might not occur and our actual results may differ materially from those anticipated in the forward-looking statements. Accordingly, you should not unduly rely on any forward-looking statements. We undertake no obligation to update or revise any forward-looking statements contained in this prospectus, whether as a result of new information, future events, a change in our views or expectations or otherwise. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, we cannot assess the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward-looking statement. 76 USE OF PROCEEDS We expect to receive net proceeds of approximately $ million from the sale of common units offered by this prospectus, assuming an initial public offering price of $ per unit and, after deducting underwriting discounts and commissions, structuring fees and estimated offering expenses payable by us. We will use approximately $ million of the net proceeds from this offering, together with $126.6 million of borrowings under our new credit facility, to:  repay approximately (i) $ million of borrowings under the $90.0 million Credit Agricole-Capetanissa Credit Facility, which matures in 2018 and had an applicable interest rate of 1.08% as of September 30, 2014; (ii) $ million of borrowings under the $140.0 million ING Credit Facility, which matures in 2021 and had an applicable interest rate of 2.83% as of September 30, 2014; and (iii) $ million of borrowings under the $152.8 million DnBRaymond Credit Facility, which matures in 2020 and had an applicable interest rate of 2.36% as of September 30, 2014 (the applicable interest rates for such facilities are reset quarterly or semiannually as the sum of three-month LIBOR or six-month LIBOR, as applicable, and the applicable spread);  retain approximately $ million for general partnership purposes; and  make a payment of $ to Costamare as the cash portion of the consideration for the interest in the subsidiaries that own the vessels in our initial fleet, a portion of which will be used by Costamare to pay the swap termination fee. The balance of the consideration to Costamare for such interest will consist of (i) common units, representing a % limited partner interest in us, (ii) all of our subordinated units, representing a 49.0% limited partner interest in us, and (iii) all of our incentive distribution rights, which will entitle Costamare to increasing percentages of the cash we distribute in excess of $ per unit per quarter. Costamares wholly-owned subsidiary, Costamare Partners GP LLC, also holds a 2.0% general partner interest. See Managements Discussion and Analysis of Financial Condition and Results of OperationsBorrowing ActivitiesCredit Facilities for a description of the $90.0 million Credit Agricole-Capetanissa Credit Facility, $140.0 million ING Credit Facility and $152.8 million DnBRaymond Credit Facility. Borrowings under these facilities were used to finance the construction of the vessels in our initial fleet. The new credit facility will consist of a $126.6 million term loan facility and a $53.4 million revolving credit facility, provided that the amount drawn under the revolving credit facility, when aggregated with the term loan actually drawn, may not exceed 50% of the fair market value of the relevant vessels securing the facility. The purpose of the term loan facility is to refinance the existing vessel financing arrangements for our initial fleet and the purpose of the revolving credit facility is to finance our general corporate and working capital purposes. The obligations under the new credit facility will be guaranteed by the Partnership and are secured by a first priority mortgage over the vessels, the Cosco Beijing , the MSC Athens , the MSC Athos and the Value , first priority assignment of earnings and insurance of such vessels, an account pledge and a first priority assignment of rights under any derivative instruments entered into by the borrowers with respect to such vessels. The interest rate under the new credit facility is LIBOR plus an agreed margin. See Managements Discussion and Analysis of Financial Condition and Results of OperationsBorrowing ActivitiesCredit Facilities for a description of the new credit facility. We have granted the underwriters a 30-day option to purchase up to additional common units. If the underwriters exercise their option to purchase additional common units, we will use the net proceeds (approximately $ million, if exercised in full, after deducting underwriting discounts and commissions) to make a payment to Costamare. If the underwriters do not exercise their option to purchase additional common units, we will issue common units to Costamare at the expiration of the option period. If and to the extent the underwriters exercise their option to purchase additional common units, the number of units purchased by the underwriters pursuant to such exercise will be issued to the public and the remainder, if any, will be issued to Costamare. Accordingly, the exercise of the underwriters option will not affect the total number of units outstanding or the amount of cash needed to pay the minimum quarterly distribution on all units. See Underwriting. 77 CASH AND CAPITALIZATION The following table shows our (i) cash and cash equivalents and (ii) capitalization as of September30, 2014 on an:  actual basis;  as adjusted basis, giving effect to scheduled paydowns of $ million under the existing credit facilities since September 30, 2014; and  as further adjusted basis, giving effect to the following transactions:  we will issue to Costamare common units and all of our subordinated units, representing a % limited partner interest in us, and all of our incentive distribution rights, which will entitle Costamare to increasing percentages of the cash we distribute in excess of $ per unit per quarter;  we will issue to Costamare Partners GP LLC, a wholly-owned subsidiary of Costamare, general partner units, representing a 2.0% general partner interest in us;  we will sell common units to the public in this offering (assuming the underwriters option to purchase additional units is not exercised), at a public offering price of $ per unit resulting in net proceeds of approximately $ million (after deducting underwriting discounts and commissions and structuring fees of $ million and estimated offering expenses of $ million) and representing a % limited partner interest in us, which includes up to $ of common units that members of the Konstantakopoulos family have indicated that they currently intend to purchase and up to $ of common units that certain funds managed by York have indicated that they currently intend to purchase;  our vessel owning subsidiaries, as borrowers, will borrow $ under a new credit facility, consisting of $126.6 million term loan facility and a $53.4 million revolving credit facility (provided that the amount drawn under the revolving credit facility, when aggregated with the term loan actually drawn, may not exceed 50% of the fair market value of the relevant security vessels);  we will use the net proceeds from this offering, together with $ of borrowings under our new credit facility, to repay $ million of the outstanding borrowings as part of a refinancing of our vessel financing agreements related to the Cosco Beijing , the MSC Athens , the MSC Athos and the Value and we will retain $ for general partnership purposes; and  we will make a payment of the remaining proceeds of approximately $ million to Costamare as partial consideration for the interest described above, a portion of which will be used by Costamare to pay the swap termination fee. This table is derived from and should be read together with the historical combined carve-out financial statements of Costamare Partners LP Predecessor and the accompanying notes, the unaudited interim combined carve-out financial statements of Costamare Partners LP Predecessor and the notes thereto and the unaudited pro forma combined balance sheet and the notes thereto, in each case contained elsewhere in this prospectus. You should also read this table in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations. 78 As of September 30, 2014 Historical As Adjusted As FurtherAdjusted (Expressed in thousands of U.S. dollars) Cash and cash equivalents $  $  $  Debt Revolving credit facility    Current portion of long-term debt 19,371   Long-term debt, net of current portion 220,538   New term loan facility    Total debt 239,909   Equity Partners equity $ 104,376 $  $  Held by public: Common units ( units on an as further adjusted basis)    Held by general partner and its affiliates: Common units ( units on an as further adjusted basis)    Subordinated units ( units on an as further adjusted basis)    General partner interest ( units on an as further adjusted basis)    Equity attributable to Costamare Partners 104,376   Total capitalization $ 344,285 $  $  (1) Restricted cash maintained by Costamare as corporate guarantor will not be transferred to the Partnership as it will off-set a related liability. Accordingly, restricted cash is not included in this table. (2) All of our outstanding debt is secured by our vessels. We, as guarantor, and our vessel owning subsidiaries, as borrowers, have entered into a new credit facility to refinance the existing vessel financing agreements. We expect to borrow under the term loan facility concurrently with the closing of this offering. Such credit facility will be secured solely by vessels in our initial fleet. No guarantee or collateral will be provided by Costamare and its subsidiaries, other than us, in connection with such credit facility. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. (3) We have entered into a new credit facility which includes a revolving credit facility. We do not expect to draw under this revolving credit facility at the closing of this offering. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital ResourcesBorrowing Activities. (4) We have entered into a new credit facility which includes a term loan facility. The proceeds from such term loan facility, together with the net proceeds from this offering, will be used in part to repay borrowings under the existing vessel financing arrangements for our initial fleet. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital ResourcesBorrowing Activities. (5) Represents the estimated net proceeds from this offering. (6) Represents equity attributable to Costamare Partners before the completion of this offering of $ , less cash payment of $ to Costamare, allocated pro rata among the units to be held by Costamare and its affiliates immediately following the offering on the basis of common units, subordinated units and general partner units. 79 DILUTION Dilution is the amount by which the offering price will exceed the pro forma net tangible book value per common unit after this offering. Based on the assumed initial public offering price of $ per common unit, on a pro forma basis as of September 30, 2014, after giving effect to this offering of common units, the application of the net proceeds in the manner described under Use of Proceeds and the formation transactions related to this offering, our pro forma net tangible book value would have been $ million, or $ per common unit. Purchasers of common units in this offering will experience substantial and immediate dilution in net tangible book value per common unit for financial accounting purposes, as illustrated in the following table. Assumed initial public offering price per common unit $ Pro forma net tangible book value per common unit before this offering $ Increase in net tangible book value per common unit attributable to purchasers in this offering Decrease in net tangible book value per unit attributable to payments made to Costamare as part of the consideration for our initial fleet Less: Pro forma net tangible book value per common unit after this offering Immediate dilution in net tangible book value per common unit to purchasers in this offering $ (1) Determined by dividing the net tangible book value of the contributed assets and liabilities by the total number of units ( common units, subordinated units and the 2.0% general partner interest represented by general partner units) to be issued to our general partner and its affiliates for their contribution of assets and liabilities to us. (2) The decrease in net tangible book value per unit attributable to payments made to Costamare as part of the consideration for our initial fleet was determined by dividing the decrease in net tangible book value attributable to payments made to Costamare as part of the consideration for our initial fleet by the total number of units to be outstanding after this offering. (3) Determined by dividing the pro forma net tangible book value, after giving effect to the application of the net proceeds of this offering, by the total number of units ( common units, subordinated units and the 2.0% general partner interest represented by general partner units) to be outstanding after this offering. (4) Because the total number of common units outstanding following this offering will not be impacted by any exercise of the underwriters option to purchase additional common units and any net proceeds from such exercise will not be retained by us, there will be no change to the dilution in net tangible book value per common unit to purchasers in the offering due to any exercise of the option. The following table sets out the calculation of our historical and pro forma net tangible book value and pro forma net tangible book value per unit before and after the offering. As of September 30, 2014 Historical pro formabefore this offering Adjustments Pro formaafter this offering (Expressed in thousands of U.S. dollars,except units and per unit data) Total equity $ 104,376 $ $  Less: Unamortized deferred loan issuance costs (1,777 )   Net tangible book value $ 102,599 $  $  Pro forma number of units    Pro forma net tangible book value per unit before and after offering $  $  $  (1) This amount represents the net proceeds from this offering after deducting the payment of $ million to Costamare as partial consideration for the interest in the subsidiaries that own the vessels in our initial fleet. (2) See Note 7 to our unaudited interim predecessor combined carve-out financial statements included elsewhere in this prospectus. 80 The following table sets forth the number of units that we will issue and the total consideration contributed to us by Costamare and its affiliates and by the purchasers of common units in this offering upon consummation of the transactions contemplated by this prospectus. Units Acquired Total Consideration Average Price Per Unit Number Percent Amount Percent Costamare and its affiliates % $ % New investors Total % $ % (1) Upon consummation of the transactions contemplated by this prospectus, our general partner and Costamare will own an aggregate of common units, subordinated units and the 2.0% general partner interest represented by general partner units assuming no exercise of the underwriters over-allotment option. (2) The assets contributed by our general partner and its affiliates were recorded at historical book value, rather than fair value, in accordance with U.S. GAAP. Book value of the consideration provided by Costamare, as of September 30, 2014, was $ million. Total consideration contributed by Costamare gives effect to the payment to Costamare that will be made from net proceeds of the offering as part of the consideration for our initial fleet. 81 OUR CASH DISTRIBUTION POLICY AND RESTRICTIONS ON DISTRIBUTIONS You should read the following discussion of our cash distribution policy and restrictions on distributions in conjunction with specific assumptions included in this section. In addition, you should read Forward-Looking Statements and Risk Factors for information regarding statements that do not relate strictly to historical or current facts and certain risks inherent in our business. General Rationale for Our Cash Distribution Policy Our cash distribution policy reflects a judgment that our unitholders will be better served by our distributing our available cash (after deducting expenses, including estimated maintenance and replacement capital expenditures and reserves) rather than retaining it. Because we believe we will generally finance any expansion capital expenditures from external financing sources, we believe that our investors are best served by our distributing all of our available cash. Our cash distribution policy is consistent with the terms of our partnership agreement, which requires that we distribute all of our available cash quarterly (after deducting expenses, including estimated maintenance and replacement capital expenditures and reserves). Limitations on Cash Distributions and Our Ability to Change Our Cash Distribution Policy There is no guarantee that unitholders will receive quarterly distributions from us. Our distribution policy is subject to certain restrictions and may be changed at any time, including:  Our unitholders have no contractual or other legal right to receive distributions other than the obligation under our partnership agreement to distribute available cash on a quarterly basis, which is subject to the broad discretion of our general partner to establish reserves and other limitations.  We will be subject to restrictions on distributions under our financing agreements. Our financing agreements contain material financial tests and covenants that must be satisfied in order to pay distributions. If we are unable to satisfy the restrictions included in any of our financing agreements or are otherwise in default under any of those agreements, as a result of our debt levels or otherwise, we will not be able to make cash distributions to you, notwithstanding our stated cash distribution policy. These financial tests and covenants are described in this prospectus in Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources.  We are required to make substantial capital expenditures to maintain and replace our fleet. These expenditures may fluctuate significantly over time, particularly as our vessels near the end of their useful lives. In order to minimize these fluctuations, our partnership agreement requires us to deduct estimated, as opposed to actual, maintenance and replacement capital expenditures from the amount of cash that we would otherwise have available for distribution to our unitholders. In years when estimated maintenance and replacement capital expenditures are higher than actual maintenance and replacement capital expenditures, the amount of cash available for distribution to unitholders will be lower than if actual maintenance and replacement capital expenditures were deducted.  Although our partnership agreement requires us to distribute all of our available cash, our partnership agreement, including provisions contained therein requiring us to make cash distributions, may be amended. During the subordination period, with certain exceptions, our partnership agreement may not be amended without the approval of non-affiliated common unitholders. After the subordination period has ended, our partnership agreement can be amended with the approval of a majority of the outstanding common units. Costamare will own common units representing a % ownership interest in us and all of our subordinated units outstanding immediately after the closing of this offering. See The Partnership AgreementAmendment of the Partnership Agreement.  Even if our cash distribution policy is not modified or revoked, the amount of distributions we pay under our cash distribution policy and the decision to make any distribution is 82 any prior capital surplus distributions and any prior cash distributions made in connection with a partial liquidation);  second , 98.0% to the common unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding common unit an amount equal to any arrearages in payment of the minimum quarterly distribution on the common units for any prior quarters during the subordination period;  third , 98.0% to the subordinated unitholders, pro rata, and 2.0% to our general partner, until we distribute for each outstanding subordinated unit an amount equal to the initial unit price (less any prior capital surplus distributions and any prior cash distributions made in connection with a partial liquidation); and  thereafter , 50.0% to all unitholders, pro rata, 48.0% to holders of incentive distribution rights and 2.0% to our general partner. The immediately preceding paragraph is based on the assumption that our general partner maintains its 2.0% general partner interest and that we do not issue additional classes of equity securities. SELECTED HISTORICAL FINANCIAL, OPERATING AND PRO FORMA DATA The following table presents, in each case for the periods and as of the dates indicated, selected historical financial and operating data of Costamare Partners LP Predecessor, which includes the subsidiaries of Costamare that have interests in the vessels in our initial fleet. The acquisition by which we will acquire the vessels in our initial fleet will be accounted for as a reorganization of entities under common control. The selected historical financial data of Costamare Partners LP Predecessor as of and for the years ended December 31, 2012 and 2013 have been derived from the audited combined carve-out financial statements of Costamare Partners LP Predecessor. The selected historical financial data of Costamare Partners LP Predecessor as of September 30, 2014, and for the nine months ended September 30, 2013 and 2014 have been derived from the unaudited interim combined carve-out financial statements of Costamare Partners LP Predecessor. The selected pro forma balance sheet data of Costamare Partners LP as of September 30, 2014 have been derived from the unaudited pro forma combined balance sheet of Costamare Partners LP. The financial statements of Costamare Partners LP Predecessor and the Partnership have been prepared in accordance with U.S. GAAP, and are included elsewhere in this prospectus. Results for the nine months ended September 30, 2014 are not necessarily indicative of the results to be expected for the full year ending December 31, 2014. The following financial data should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations, the historical combined carve-out financial statements of Costamare Partners LP Predecessor and the notes thereto, the unaudited interim combined carve-out financial statements of Costamare Partners LP Predecessor and the notes thereto, the unaudited pro forma combined balance sheet and the notes thereto and our forecasted results of operations for the twelve months ending December 31, 2015, in each case included elsewhere in this prospectus. The results of operations for the nine month periods ended September 30, 2013 and September30, 2014, and the year ended December 31, 2013 reflect operations of the MSC Athens , the MSC Athos and the Value from March 2013, April 2013 and June 2013, respectively, when they commenced operations under their respective charters. The Cosco Beijing has been in operation under its charter from June 2006. Our financial position, results of operations, cash flows and financial conditions could differ from those that would have resulted if we operated autonomously or as an entity independent of Costamare in the periods for which historical financial data are presented below, and such data may not be indicative of our future operating results or financial performance. Year EndedDecember 31, Nine Months Ended September 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) STATEMENT OF INCOME Revenues: Voyage revenue $ 13,322 $ 44,369 $ 29,455 $ 44,248 Expenses: Voyage expenses  (190 ) (190 )  Voyage expenses-related parties (100 ) (334 ) (221 ) (332 ) Vessels operating expenses (2,675 ) (7,733 ) (5,266 ) (7,230 ) General and administrative expenses (278 ) (316 ) (221 ) (211 ) Management fees-related parties (311 ) (987 ) (662 ) (1,004 ) Amortization of dry-docking and special survey costs (173 ) (173 ) (129 ) (129 ) Depreciation (2,834 ) (8,928 ) (5,975 ) (8,761 ) Foreign exchange gains / (losses) (3 ) 22 25 (16 ) Operating income 6,948 25,730 16,816 26,565 Other Income / (Expenses) Interest and finance costs (3,397 ) (10,764 ) (7,469 ) (9,372 ) Other, net 16 2 (1 ) 17 Total other income / (expenses) (3,381 ) (10,762 ) (7,470 ) (9,355 ) Net Income $ 3,567 $ 14,968 $ 9,346 $ 17,210 Pro forma net income per unit (unaudited) Common unitholders interest in net income $ $ Subordinated unitholders interest in net income $ $ General partners interest in net income $ $ Pro forma net income per common unit, basic and diluted $ $ Pro forma number of common units outstanding, basic and diluted Pro forma adjusted net income per unit (unaudited) Pro forma adjusted net income per common unit, basic and diluted $ $ Pro forma adjusted number of common units outstanding, basic and diluted Year EndedDecember 31, Nine Months EndedSeptember 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) OTHER FINANCIAL DATA Net cash provided by operating activities 7,719 25,897 14,928 22,647 Net cash used in investing activities (60,953 ) (184,852 ) (184,852 )  Net cash provided by / (used in) financing activities 53,234 158,955 169,924 (22,647 ) Net increase / (decrease) in cash and cash equivalents     EBITDA 9,798 34,660 22,790 35,343 As of December 31, As of September 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) BALANCE SHEET DATA Total current assets 578 1,844 N/A (2 ) 2,428 Total fixed assets 185,564 361,488 N/A (2 ) 352,727 Total assets 191,148 371,479 N/A (2 ) 362,489 Total current liabilities 23,537 38,152 N/A (2 ) 34,083 Total long-term debt, including current portion 136,400 257,915 N/A (2 ) 239,909 Total equity 27,063 91,616 N/A (2 ) 104,376 As of September 30,2014 (unaudited) (Expressed inthousands of U.S.dollars) PRO FORMA BALANCE SHEET DATA Total assets $362,489 Total long-term debt, including current portion $239,909 Total equity Year EndedDecember 31, Nine MonthsEnded September 30, 2012 2013 2013 2014 FLEET DATA Number of vessels (at year / period end) 1 4 4 4 Average number of vessels during period 1 3.1 2.7 4 Average TEU capacity during period 9,469 27,631 24,828 35,950 Fleet utilization 100 % 99.1 % 98.6 % 100 % Average age of vessels weighted by TEU (years) 6.6 2.5 2.3 3.3 (1) EBITDA is a non-GAAP measure. The Partnership reports its financial results in accordance with U.S. GAAP. However, management believes that certain non-GAAP financial measures, including EBITDA, used in managing the business may provide users of these financial measures additional meaningful comparisons between current results and results in prior operating periods. Management believes that these non-GAAP financial measures can provide additional meaningful reflection of underlying trends of the business because they provide a comparison of historical information that excludes certain items that impact the overall comparability. Management will also use these non-GAAP financial measures in making financial, operating and planning decisions and in evaluating the Partnerships performance. The table below sets out EBITDA and corresponding reconciliation to net income, the most directly comparable GAAP financial measure for the years ended December 31, 2013 and 2012 and the nine month periods ended September 30, 2014 and September 30, 2013. A non-GAAP financial measure should be viewed in addition to, and not as an alternative for, the combined carve-out financial statements of Costamare Partners LP Predecessor prepared in accordance with GAAP. Year Ended December 31, Nine MonthsEnded September 30, 2012 2013 2013 2014 (audited) (unaudited) (Expressed in thousands of U.S. dollars) Reconciliation of Net Income to EBITDA Net Income $ 3,567 $ 14,968 $ 9,346 $ 17,210 Interest and finance costs 3,397 10,764 7,469 9,372 Interest income     Depreciation 2,834 8,928 5,975 8,761 EBITDA $ 9,798 $ 34,660 $ 22,790 $ 35,343 EBITDA represents net income before interest and finance costs, interest income and depreciation. In addition to EBITDA, we may present other non-GAAP financial measures in the future. However, EBITDA is not a recognized measurement under GAAP. We believe that the presentation of EBITDA is useful to investors because it is frequently used by securities analysts, investors and other interested parties in the evaluation of companies in our industry. In addition, we believe that EBITDA is useful in evaluating our operating performance compared to that of other companies in our industry because the calculation of EBITDA generally eliminates the effects of financings, income taxes and the accounting effects of capital expenditures and acquisitions, items which may vary for different companies for reasons unrelated to overall operating performance. In evaluating EBITDA, you should be aware that in the future we may incur expenses that are the same as or similar to some of the adjustments in this presentation. Our presentation of EBITDA should not be construed as an inference that our future results will be unaffected by unusual or non-recurring items. (2) N/A indicates that the data is not available for the specified period. (3) The selected pro forma balance sheet data of Costamare Partners LP as of September 30, 2014 have been derived from the unaudited pro forma combined balance sheet of Costamare Partners LP, which is provided elsewhere in this prospectus. (4) Fleet utilization means fleet revenue days, which we define as days during which a vessel has been on charter, including scheduled off-hire days for dry-docking, divided by fleet ownership days, which we define as days during which we have owned the vessel, after its delivery from the shipyard. (5) Represents the allocation of a portion of historical net income of Costamare Partners LP Predecessor to the limited partner interests represented by the common units in accordance with the distribution provisions of the partnership agreement and on the basis of the number of units to be outstanding immediately after the offering. For the periods ended December 31, 2013 and September 30, 2014, these portions were % and %, respectively, of historical net income of Costamare Partners LP Predecessor. (6) Represents the allocation of a portion of historical net income of Costamare Partners LP Predecessor to the limited partner interests represented by the subordinated units in accordance with the distribution provisions of the partnership agreement and on the basis of the number of units to be outstanding immediately after the offering. For the periods ended December 31, 2013 and September 30, 2014, these portions were % and %, respectively, of historical net income of the Costamare Partners LP Predecessor. (7) Represents the allocation of a portion of historical net income of Costamare Partners LP Predecessor to the general partner in accordance with the distribution provisions of the partnership agreement and on the basis of the partnership interests to be outstanding immediately after the offering. For each period presented, this was 2% of historical net income of Costamare Partners LP Predecessor. (8) Represents the per common unit amount of the portion of historical net income of Costamare Partners LP Predecessor allocated to the common unitholders. See footnote (5). Accordingly, such amount is calculated by (x) dividing Common unitholders interest in net income by (y) the Pro forma number of common units outstanding, basic and diluted, which consists of common purchase at fair market value any containership less than seven years old with a carrying capacity of greater than 8,000 TEU that Costamare and, as applicable, York or any JV Entity own or acquire, to the extent such vessels are less than seven years old and charters are secured with committed terms of five full years or more, which for existing charters shall mean charters with a remaining term of five full years or more, at the time of such offer to us, in each case in accordance with the terms of the omnibus agreement. Furthermore, we may grow through the acquisition in the future of other vessels as part of our growth strategy.  Upon completion of this offering, our leverage and associated finance expenses will be reduced . We expect to refinance our existing financing agreements in connection with this offering and repay certain outstanding balances with a portion of the proceeds of this offering, and, we therefore, expect to have less debt outstanding and lower interest expense upon completion of this offering. In connection with this offering, we, as guarantor, and our vessel owning subsidiaries, as borrowers, have entered into a new credit facility to refinance the existing vessel financing agreements, which will consist of a $126.6 million term loan facility and a $53.4 million revolving credit facility (provided that the amount drawn under the revolving credit facility, when aggregated with the term loan actually drawn, may not exceed 50% of the fair market value of the relevant vessels securing the facility). We expect to borrow under the term loan facility concurrently with the closing of this offering. Such new credit facility will be secured solely by vessels in our initial fleet. No guarantee or collateral will be provided by Costamare and its subsidiaries, other than us, in connection with such credit facility. In addition, the existing interest rate swaps will be terminated in connection with this offering and any outstanding indebtedness under the new facility will not be hedged at the time of the closing of this offering. For descriptions of our new credit facility and existing financing agreements, see Liquidity and Capital ResourcesBorrowing Activities. We do not expect to have funding from related parties after the closing of this offering.  Our future results of operations may be affected by fluctuations in currency exchange rates . All of the revenue generated from our initial fleet is denominated in U.S. dollars, and the majority of our expenses, including debt repayment obligations under our credit facilities and a portion of our administrative expenses, are denominated in U.S. dollars. However, a portion of the ship operating expenses, primarily crew wages of officers, and a large portion of our administrative expenses are denominated in Euro. The composition of our vessel operating expenses may vary over time depending upon the location of future charters and/or the composition of our crews. All of our financing and interest expenses are also denominated in U.S. dollars. We anticipate that all of our future financing agreements will also be denominated in U.S. dollars.  Our historical results of operations reflect management costs that are not necessarily indicative of future management costs. The management costs included in our historical results of operations are the actual management costs of the Predecessor under the existing group management agreement between Costamare and Costamare Shipping. In connection with the offering, we and our general partner expect to enter into a partnership management agreement with Costamare Shipping, which agreement will contain terms that are substantially similar to that of the existing group management agreement. However, the terms of the partnership management agreement may deviate from the group management agreement in the future, and the management costs included in our historical results of operations are not necessarily indicative of our future management costs or the costs that we would have incurred as a stand-alone business. Pursuant to the partnership management agreement, Costamare Shipping will agree to provide us and our general partner certain administrative, commercial and technical management services. With respect to the provision of technical management of our vessels, Costamare Shipping, either directly or by delegating to another manager, which may be directed to enter into a direct ship management agreement with the relevant containership-owning subsidiary, will provide technical, crewing and provisioning services to our containerships pursuant to separate ship management agreements. For the fourvessels in our initial fleet, we expect that we and our subsidiaries will pay approximately the vessel types that can be utilized, such as draft restrictions or the lack of availability of handling equipment. Intra-Regional trade grew by a CAGR of 4.2% per annum between 2008 and 2013. World Seaborne Container Trade million TEU 2005 2006 2007 2008 2009 2010 2011 2012 2013e 2014f 2015f Mainlane East-West 38.5 43.2 47.1 46.1 40.9 45.6 47.3 47.1 49.1 51.4 54.4 % share of total 37% 37% 36% 34% 33% 33% 32% 31% 30% 30% 30% Non-Mainlane East-West 10.8 11.7 12.8 14.3 14.6 16.9 18.8 19.5 20.1 21.4 23.0 % share of total 10% 10% 10% 11% 12% 12% 13% 13% 12% 13% 13% North-South 18.9 20.2 21.4 22.9 21.6 24.9 27.2 27.6 28.9 30.4 32.3 % share of total 18% 17% 17% 17% 18% 18% 18% 18% 18% 18% 18% Intra-Regional 36.8 41.8 48.2 51.4 45.3 51.9 56.0 59.6 63.0 67.4 72.3 % share of total 35% 36% 37% 38% 37% 37% 37% 39% 39% 39% 40% GLOBAL TOTAL 105.1 116.9 129.5 134.7 122.4 139.3 149.3 153.7 161.1 170.7 182.1 growth 10.4% 11.2% 10.8% 4.0% -9.2% 13.8% 7.2% 2.9% 4.9% 6.0% 6.7% Source: Clarkson Research, October 2014. The full year 2013 estimate and 2014/2015 forecasts are as of the start of October 2014 and subject to change. Complete trade and economic data for 2013 is not yet available, estimates are subjective and there is no guarantee that current trends will continue. As mentioned above, global container trade expanded in 2013, with the rate of volume growth picking up from 2012. Recent data suggests that European demand, which had been weak throughout the first half of 2013, improved in the second half of the year, with firm growth maintained into the first half of 2014. At present, steady growth is expected across most trade lanes in both 2014 and 2015, in line with a broadly positive global economic outlook, although this projection is subject to a wide range of risks. Container Trade Lane Annual Volume Growth Source: Clarkson Research, October 2014 Containership Supply As of October 1, 2014 the global fully cellular containership fleet stood at 5,095 vessels with an aggregate slot capacity of 18.0 million TEU. Overall fully cellular containership standing slot capacity expanded at a compound annual growth rate of 10.3% in the period between the start of 2003 and end of 2012. Fully cellular fleet capacity is estimated to have expanded by 5.4% in full year 2013 and current projections suggest that fully cellular containership capacity will grow by 5.8% in 2014 and by a further 6.3% in 2015. Containership Fleet And Annual Growth Source: Clarkson Research, October 2014 As of October 1, 2014, the containership orderbook was 469 vessels and 3.50 million TEU, representing 19.5% of the existing fleet in terms of capacity. The size of orderbook differs widely across containership size segments, as demonstrated below, with the most significant orderbook compared to existing fleet capacity being in the larger vessel sizes. The large proportion of ships of 8,000 TEU in capacity and above on the orderbook has been driven by liner operators seeking larger vessels to minimize average costs per slot. This has been given particular focus by liner companies since 2009 owing to a combination of high bunker prices and low freight rates. In line with aims to minimize operating costs post-2009, yards began to market fuel efficient eco-ship designs. At the start of October 2014, 97% of the orderbook in terms of capacity was ordered in 2010 or later. Containership Orderbook As % Of Existing Fleet Segment Source: Clarkson Research, October 2014 Containership Orderbook by Year of Delivery Total Orderbook 2014 2015 2016 2017+ Containership Type Size (TEU) Number 000TEU % offleet 000TEU % offlt 000TEU % offlt 000TEU % offlt 000TEU % offlt % Non-Delivery(2013) Post-Panamax 12000 & above 105 1,633.3 63.9% 100.1 3.9% 861.7 33.7% 365.8 14.3% 305.9 12.0% 16% Post-Panamax 8000-11999 135 1,260.6 31.7% 140.0 3.5% 715.7 18.0% 386.1 9.7% 18.8 0.5% 19% Post-Panamax 3000-7999 56 275.0 7.3% 89.4 2.4% 143.4 3.8% 15.0 0.4% 27.2 0.7% 44% Panamax 3000 & above 4 13.0 0.4% 6.8 0.2% 3.1 0.1% 3.1 0.1% 27% Feeder/Sub-Pmax 100-2999 169 315.4 7.8% 40.9 1.0% 127.0 3.2% 135.5 3.4% 12.0 0.3% 48% Total 100+ TEU 469 3,497.3 19.5% 377.1 2.1% 1,850.8 10.3% 905.5 5.0% 363.9 2.0% 27% Source: Clarkson Research, October 2014. Orderbook data is as of October 1, 2014 and does not take into account potential delivery problems. Going forward, the orderbook will be influenced by delays, cancellations and the re-negotiation of contracts. Due to these technical and contractual issues, there is currently considerable uncertainty surrounding the orderbook. The orderbook includes some orders originally scheduled for delivery prior to 2014. Although establishing accurate data is difficult, approximately 27% of scheduled deliveries in terms of TEU capacity expected to enter the fleet in 2013 at the start of that year were confirmed as non-delivered during 2013. This figure was 77% for containerships below 1,000 TEU in size, 46% for containerships between 1,000 TEU and 2,999 TEU, 27% for Panamax containerships and 26% for Post-Panamax containerships. This is partly due to statistical reporting delays but also because of delays in construction and cancellations of orders. The tables above and the graph below illustrate the difference between scheduled start year and actual containership deliveries in 2013. The rate of non-delivery has improved significantly in the first nine months of 2014. Preliminary figures for the first nine months of 2014 suggest that over 95% of scheduled delivery dates have been met compared to 73% in full year 2013. Scheduled vs Actual ContainershipDeliveries Source: Clarkson Research, October 2014 Delivering the orderbook presents a number of technical and financial challenges to both shipyards and owners, which contributes to delays and cancellations of scheduled containership deliveries. Amongst the financial challenges to owners in recent years has been the fall of the German KG system of finance. A large number of the containerships contracted pre-2009 were financed by the KG system, which allows tax benefits to private investors in certain shipowning companies. Typically these are companies set up to invest in one or a small number of vessels, financed mainly by private investors and bank financing. Funds from private investors are typically raised after the vessels have been ordered. Since 2009, in a much weaker economic and investment environment, there have been severe limitations to the ability of KG funds to collect the equity planned for investment in ships which are on order, and also, in an environment of lower vessel earnings, to their ability to generate planned returns to investors on existing projects. As a result, just 11% of containerships ordered in 2013 were contracted by German owners compared to 47.7% of containerships ordered in the ten years between 1999 and 2008. Between 1999 and 2008 an average of 350 containerships were ordered per annum. New vessel contracting reached a peak in 2007 with 547 ships of a combined 3.2 million TEU contracted in the full year. The level of ordering slowed to 223 vessels of a combined 1.2 million TEU in 2008 while ordering in 2009 was negligible. Contracting activity picked up in the second half of 2010, taking total contracting in 2010 to 0.6 million TEU. Contracting levels remained high in the first half of 2011 and a total of 1.8 million TEU was contracted in the full year. Contracting activity in 2012 once again slowed and a total of 0.4 million TEU was contracted. In full year 2013, ordering accelerated and 2.1 million TEU was contracted. In the first nine months of 2014, 114 containerships of an aggregate 0.8 million TEU were contracted. In total, of the 3.5 million TEU on order at the start of October 2014, 97% of the total capacity was contracted in 2010 or later. Fleet Age and Scrapping Levels of containership scrapping are driven by demand for steel scrap and scrap price levels as well as the age profile of the containership fleet, movements in containership earnings and supply of and demand for different sizes of containership. In the period from 1999 to 2008, an average of 29 containerships was scrapped each year. A substantial volume of aging containership capacity was sold for scrap in 2009, with the full year seeing 202 containerships with a combined capacity of 0.38 million TEU sold for scrap, significantly higher than historical levels. In 2010, 88 containerships with a combined capacity of 0.13 million TEU were sold for scrap and in 2011, 61 containerships with a combined capacity of 0.08 million TEU were sold for scrap. In 2012, the number of vessels scrapped rose to 182 containerships with a combined capacity of 0.33 million TEU and in full year 2013, 199 containerships of a combined 0.44 million TEU were scrapped. In the first nine months of 2014, a further 135 containership totaling 0.33 million TEU have been sold for demolition. The acceleration in scrapping since 2012 has, in part, helped to moderate the structural over-capacity in the market. Containership Demolition Class Size (TEU) 2006 2007 2008 2009 2010 2011 2012 2013 Jan-Sep2014 Post-Panamax 8,000 & above No of ships000 TEU Post-Panamax 3,000-7,999 No of ships 1 1 1 7 15 000 TEU 4.65 4.65 4.47 30.83 74.26 Panamax 3,000 & above No of ships 2 1 4 36 13 3 31 67 38 000 TEU 6.25 3.01 12.40 128.77 44.68 10.47 104.47 240.67 151.91 Feeder/Sub-Pmax 100-2,999 No of ships 5 14 20 57 165 74 58 150 125 82 000 TEU 2.35 17.53 17.93 88.76 244.94 83.23 67.31 225.44 172.84 108.30 Total No of ships 5 16 21 61 202 88 61 182 199 135 000 TEU 2.35 23.79 20.93 101.17 378.36 132.57 77.78 334.37 444.34 334.46 Source: Clarkson Research, October 2014 In tandem with the rise in scrapping activity since 2012 has been a reduction in the average age of vessels scrapped. Between 2005 and 2011 the average age of a scrapped containership stood at 28.2 years. This fell to 23.7 years in 2012 and to 22.8 years in 2013. The average age of vessels scrapped in the first nine months of 2014 has been 21.8 years. 38 Panamax vessels of 3,000 TEU and above and with an average age of 20.4 years were scrapped in the nine months of 2014 (45% of total capacity scrapped), demonstrating the decline in demand for these older less efficient designs, compared to their modern wide-beam counterparts. As of October 1, 2014, the average age of a vessel in the containership fleet was 10.8 years. The majority of aging containership capacity is at the smaller end of the fleet below 4,000 TEU, where some capacity may be more at risk of becoming outdated as larger ships prove more efficient at serving increased trade volumes. Overall, 3.5% of containership fleet capacity is currently aged 20 years or more. Idling and Lay-up As a result of the slowdown in demand through 2009, the portion of the fleet in lay-up (or idle) grew from 0.42 million TEU at the end of 2008 to peak at an estimated 1.52 million TEU of capacity in December 2009, representing approximately 572 vessels, according to AXS-Alphaliner, equal to 11.8% of the global fleet by capacity, according to Clarkson Research. However, the proportion of idle capacity declined through most of 2010 and the first half of 2011 as carriers reintroduced capacity on reactivated or newly implemented services, and in some cases upgraded capacity on existing services, to meet the apparent increase in trade volumes. However, operators once again increased the number of idle containerships in the second half of 2011 and by mid-March 2012, 302 containerships of a combined 0.91 million TEU were in lay-up according to AXS-Alphaliner, equal to 5.9% of the global fleet by capacity according to Clarkson Research. The total idle capacity subsequently declined, with 1.1% of the global fleet by capacity (0.20 million TEU) in lay-up by the start of October 2014. Slow-Steaming Following the downturn in container trade volumes in late 2008 and 2009 and alongside firming bunker prices, a significant number of container shipping services began to be operated by liner companies at slower vessel speeds than in the past, with additional ships added to services in order to maintain fixed regular port call schedules. This management of supply not only reduced liner company bunker costs but also helped absorb containership capacity, as slow steamed services offer the same amount of running capacity whilst requiring additional standing vessel capacity. As of October 2014, slow steaming remains in place on a range of container shipping services and appears to be most prevalent on services on the longer mainlane trades such as the Far East-Europe and the Transpacific, where there is the greater possibility to add extra ships and adjust the service speed to an appropriate level, than on shorter-haul trades. Furthermore, many new vessels ordered at yards since the downturn have been optimized for slower speeds, suggesting that slow-steaming will remain a trend in the medium to long-term. Environment and Regulation Recent firm bunker prices, widespread slow steaming and low earnings environment have increased interest from liner companies in eco-designs (typically vessels designed with environmental equipment and/or fuel-efficient features) across the shipping markets since the downturn. Shipyards have successfully marketed designs that offer significant fuel consumption savings and speed flexibility. There is evidence that recently built vessels constructed to particularly fuel efficient Eco specifications can achieve a significant premium in the time charter market. Vessels with eco-design features are also preferred on the sale and purchase market. There is a growing requirement to meet various regulatory issues, including SOx, NOx and carbon emissions targets, and the introduction of Ballast Water Treatment Systems. There have also been examples of retro-fitting technology to existing trading vessels. This typically takes place at a scheduled dry docking and while savings are not typically as high as newbuildings, in some cases significant advantages are achievable. Cascading Since the start of the downturn in 2008/2009, redeployment of supply across trade lanes has also been a key feature of the containership sector. With deliveries of new capacity dominated by the largest containerships and trade volumes growing more rapidly on North-South and intra-regional trade lanes traditionally served by medium-sized and smaller containerships, a significant degree of vessel redeployment, known as cascading has been required. As new very large 13,000+ TEU Post-Panamax vessels have been delivered into service on the Far East-Europe trade lane, vessels have been redeployed from the Far East-Europe to other trade lanes including the Transpacific, from where, for example, vessels of up to and around 8,000 TEU in size have been redeployed to North-South trade lanes, and then some smaller vessels have been further redeployed to intra-regional trade lanes. The redistribution of capacity across individual trade lanes via cascading has been instrumental in moderating the effect of the high volume of deliveries on the freight market in recent years. In general, freight rates have become more volatile since the downturn in 2009 and despite some short-term improvements, freight rates have remained under pressure. Relatively weak trade growth coupled with the on-going delivery of high capacity containerships has placed signficant pressure on freight rates on the mainlane trades. Cascading has to some extent mitigated the impact of these deliveries on the mainlane freight markets, although the cumulative impact of vessel redeployment to North-South and other non-mainlane trade routes has eventually placed substantial pressure on freight rates on these routes as well. The Containership Markets Containership Timecharter Rates Pricing of containership transportation services occurs against a background of a highly competitive global containership charter market. Containership charter rates depend on the supply of, and demand for, containership capacity, and can vary significantly from year to year. Containership economies of scale mean that the daily timecharter rate per TEU for a larger containership is less than for a ship with lower TEU capacity. The containership charter market experienced significant upward movement in timecharter rates in the period between the start of 2002 and the middle of 2005. The market recovered from the decreases in charter rates seen in 2001 to levels beyond previous market highs before decreasing again mid-way through 2005, stabilizing in the first half of 2006, and then slipping further during the second half of 2006. The first half of 2007 saw the containership charter market recover to rate levels similar to those seen in late 2005 and early 2006. However, the onset of the global economic downturn and the resulting slowdown in container trade growth created a relative oversupply of capacity, leading to a rapid decrease in containership earnings in the latter half of 2008, which continued in the first half of 2009, with earnings remaining depressed during the rest of the year. In 2010, containership charter rates registered an upward trend over the year as a whole and made further gains in early 2011 before decreasing sharply in the second half of 2011 and remaining depressed through 2012 and 2013. The Containership Timecharter Rate Index (a per TEU weighted average of Panamax and smaller containerships) reached a peak of 172 points in March and April 2005 before falling to a low of 32 points in the period from November 2009 to January 2010. The index subsequently firmed to 59 points at the end of December 2010, falling to 42 points at the end of December 2011. The index fluctuated through 2012, ending the year unchanged from a year earlier at 42 points. The index recovered marginally in 2013, standing at 47 points at the end of December 2013 and remained at 47 points at the end of September 2014. There has historically been less activity in the charter market for the larger Post-Panamax sector compared to the Panamax and smaller segments. This is partly owing to the fact that the share of ownership of the Post-Panamax fleet was historically greater for liner companies than charter owners. Furthermore, it is a relatively young fleet and many vessels (particularly vessels of 8,000 TEU and above) are chartered for periods, for example, of 10 years or more on delivery. However, in general, the charter market for these larger vessels is expected to broadly follow the trends highlighted above, albeit with less volatility in recent years. Although there is limited information, charter rates for larger Post-Panamax vessels have not declined to levels approaching operating expenses, as has been the case for Panamax and smaller vessels. However, there was an increase in the number of Post-Panamax ships in lay-up following the downturn in 2008/2009. At the same time a general lack of financing and employment opportunities available to owners left a number of Post-Panamax ships undelivered from yards. More recently, the number of Post-Panamax ships in lay-up has declined. The benchmark three-year timecharter rate for a 9,ost-Panamax vessel stood at $41,000 per day in June 2012 before falling to a low of $35,000 per day between October 2012 and March 2013. At the end of September 2014 the benchmark rate stood at $37,500 per day. Containership Timecharter Rates Source: Clarkson Research, October 2014 Note: The Containership Timecharter Rate Index is a per TEU weighted average of 6-12 month timecharter rates for Panamax and smaller vessels (1993100). Movements in the index are expected to be broadly representative of the timecharter market in general. There are, of course, limitations and risks to future scenarios, dependent on developments in the world economy and global trade patterns, and the development of ordering, deliveries and demolitions in the future. With the growth in container volumes having turned very negative in 2009, supply far outweighed demand for the global movement of containers, causing significant downwards pressure on the entire container shipping sector. The impact of the differential between growth in demand and supply on the containership charter market was sharply negative, pushing rates acutely downwards. Demand growth outstripped supply growth in 2010, supporting rates. In 2011, supply growth and demand growth were relatively balanced and in 2012, supply growth outpaced growth in demand. Supply and demand growth rates were broadly similar in full year 2013 and early 2014. However, owing to the extended period of soft demand growth, in particular the 9.2% contraction of trade in 2009, a degree of structural overcapacity remains, keeping timecharter rates at relatively low levels compared to historical averages. Containership Timecharter Rates US$/day Period 2009 2010 2011 2012 2013 Dec-13 Sep-14 1,700 TEU geared 6-12 months 4,754 6,800 10,142 6,292 7,096 7,350 7,350 3,500 TEU gearless 6-12 months 6,575 13,250 14,871 7,179 7,021 7,000 7,900 4,anamax 5 years 15,667 22,917 25,375 18,792 13,583 12,000 11,250 6,ost-Pmax 3 years 29,857 * 27,542 25,000 25,000 9,ost Pmax 3 years 37,357 * 37,625 39,000 37,500 Source: Clarkson Research, October 2014. Annual figures are averages of monthly assessments. Estimates based on monthly market assessments for theoretical fully cellular ships by Clarksons brokers. These estimates are based on a given point in time and are no guide to or guarantee of future rates. Geared vessels have their own cranes. *Average of last 7 months of2012. Containership Fixture Activity Along with movements in containership charter rates, the market has also seen changes in the number of fixtures (new charters) and average charter periods. During 2003 and 2004 the volume of reported fixtures was relatively high, but as demand continued to grow, and a greater number of vessels were committed for longer periods than previously, the lack of availability caused the volume of fixtures to slow in 2005 and 2006. The average number of monthly fixtures fell from 159 in 2003 to 60 in 2005, and increased gradually to an average of 222 fixtures reported per month in 2013. The average period of reported fixtures moved from 18.3 months in 2006 to just 6.9 months in 2013, with container shipping lines less willing to commit to longer periods and owners keen to avoid longer periods at prevailing rates. The graph below shows containership fixture activity by size range. Reported Containership Fixture Activity Source: Clarkson Research, October 2014 Note: Fixture activity data based on reported market fixtures and should not be considered comprehensive. Average Reported Containership Timecharter Fixture Length Source: Clarkson Research, October 2014 There were a total of 118 reported fixtures of Post-Panamax containerships with a capacity of 3,000 TEU and above in 2013. The average reported fixture length was 27.7 months, with larger vessels and newbuildings typically fixed for longer periods. The average reported fixture length in 2013 of vessels larger than 6,000 TEU was 37.7 months (53 reported fixtures). In comparison, the average fixture length for Panamax and smaller vessels stood at 5.8 months in 2013. Vessel Values: The Newbuild & Secondhand Containership Market Newbuild Prices : The development of containership newbuild prices reflects both the demand for vessels as well as the cost of acquisition of new containerships by owners from shipyards, which is influenced by the cost of materials and labor, availability of shipbuilding capacity, and the impact of demand from other shipping sectors on shipyards. Economies of scale in containership building mean that the cost per TEU involved in building larger containerships is less than for vessels with smaller TEU capacity. The newbuild price for a theoretical 6,600 TEU containership increased from $60.0 million at the start of 2003 to peak at $108.0 million in the period June to September 2008. However, following the downturn, this figure fell gradually reaching a low of $57.5 million in the first quarter of 2013. The guideline value subsequently rose to $68.0 million in March 2014 before softening marginally to $67.75 million in September 2014. The graph below shows the historical development of containership newbuild prices. Containership Newbuilding Price Development Source: Clarkson Research, October 2014 Note: Prices are evaluated at the end of each calendar month. Newbuild prices assume European spec., standard payment schedules and first class competitive yards quotations. Secondhand Prices: As the containership charter market is playing an increasingly important role in the container shipping industry as a whole, the market for the sale and purchase of secondhand containerships has also expanded. Secondhand vessel prices are influenced by newbuild prices and also by vessel charter rates or earnings, although there is sometimes a lag in the relationship. For example, in 2001, when containership charter rates dropped significantly, containership secondhand prices also moved downwards. Activity on the secondhand market for containerships has grown steadily in recent years. A portion of this activity has been constituted by the sale of containerships by liner companies to charter owners. These sales have commonly been accompanied by timecharter back arrangements whereby the liner company sells the vessel, removing the asset from its balance sheet, then, as part of the transaction, arranges a time charter of the vessel from the party to which it has sold the ship. The liquidity of the secondhand sales market is much greater for small and medium-sized containerships than for large vessels. Only 311 of the 1,776 secondhand containership sales recorded in the period 2000-2013 involved ships with 3,000 TEU or more in capacity. Large containerships are generally newer, and more likely to remain owned by their original owner either for their own end use or on an initial relatively long-term charter. Secondhand containership sales volumes show some volatility and full year 2013 saw 144 secondhand vessels with a combined capacity of 300,871 TEU sold. The following graph shows the development of secondhand prices for five-year old containerships. Trends in secondhand prices for older containerships typically move according to similar cycles. The graph shows the development of five-year old 3,500 TEU, 6,600 TEU and 8,800 TEU ship prices. The price for a theoretical five year old 8,800 TEU containership decreased from $130.0 million at the end of August 2008 to just $48.0 million at the end of November 2009. This price rose to $80.5 million in July and August 2011, before falling sharply to $61.0 million between February and May 2012. The guideline five-year old 8,800 TEU price has since risen and was assessed at $65.0 million at the end of September 2014, compared to a five- year average of $65.2 million. Containership Secondhand Price Development Source: Clarkson Research, October 2014 Note: Prices are evaluated at the end of each calendar month. There have been periods of uncertainty surrounding secondhand prices and the values provided between October 2008 and December 2009 are subject to wider than usual confidence margins. Since the financial crisis there has been a significant reduction in secondhand prices and this, combined with the problems of the KG finance sector, have increased the exposure of banks to problematic container vessel loans, particularly for vessels below 5,000 TEU. In some cases this has resulted in banks, as a non-traditional owning group, taking effective control of certain vessels. The banks involved may look to exit such positions at some stage in the short, medium or long term, potentially leading to an increase in sale candidates. Liner Company Overview There are two types of companies that own containerships: liner shipping companies, who operate container shipping services and own and charter-in containerships; and containership owners, often known as charter owners who own containerships and charter them out to liner companies. Liner companies include charterers such as Maersk Line, MSC, CMA-CGM and Evergreen, who both own and charter in container carrying vessels for the services that they operate. This differs somewhat from the traditional tanker and bulkcarrier shipping sectors where owners provide tonnage to charterers who are mainly cargo interests or operators which are less inclined to own their own vessels. Liner companies also are responsible for providing the containers themselves, either owned or leased, arranging terminal handling either at dedicated or third-party terminals and often inland transportation between ports and cargo origins and destinations. In order to offer a wide range of services, many liner companies engage in alliances or other liner service cooperation agreements. There are over 200 liner companies, who combined account for the ownership of 52.5% of global fully cellular containership capacity in the fleet and 36.0% of containership capacity on order as of October 1, 2014. Owing to a degree of structural overcapacity in the market that has persisted since the start of the downturn in 2009, freight rates on many trade routes remain under pressure, while also displaying a greater degree of volatility. As a result, liner companies have experienced a generally weak but similarly volatile financial environment in recent years. As mentioned above, at the onset of the downturn in container trade, liner companies were forced to idle surplus capacity. At the start of January 2010, 56% of total idled capacity was owned by liner companies. This share declined in the following years reaching just 15% in September 2012, as liner companies preferentially reactivated their own tonnage and returned chartered-in tonnage where possible. This imbalance in ownership of idled tonnage has placed additional pressure on the charter market. At the start of October 2014 it was estimated that just 7% of idled containership capacity was owned by operator owners, with the remaining 93% owned by charter owners, although in total, idle capacity represented just 1.1% of the containership fleet by capacity. Top Liner Operators by TEU Capacity Operated Source: BRS-Alphaliner, October 2014 Charter Market Competition Charter owners own containerships and charter them out to liner companies. There were over 300 charter owners owning containerships as of October 1, 2014. The largest share of the charter owner containership fleet is owned by German shipowners, which accounted for 57% of the fully cellular containerships in the charter owner fleet as of October 1, 2014. German charter owner activity in the newbuilding market has reduced significantly since 2009, predominantly owing to the severe reduction in funds available through the KG system of finance, which was utilized by many German owners. As such, just 11% of the containership capacity on order for charter owners is for German owners, compared to 23% for Chinese charter owners, 19% for Greek owners and 16% for Canadian owners. The top 10 charter owners account for 44% of charter owner global capacity as of October 1, 2014. Historically, a significant share of the worlds containership capacity has been owned by the liner companies, but since the 1990s there has been an increasing trend for the liner companies to charter-in a larger proportion of the capacity that they operate as a way of retaining some degree of flexibility with regard to capital spending levels over time given the significant costs associated with purchasing vessels. The availability of capital as well as some selectivity by major liner companies can create a barrier to entry in the long-term timecharter market for larger vessels. At the start of 1996, the liner company share of ownership of fully cellular containerships stood at 71% of fully cellular fleet capacity, with liner companies chartering in the remaining 29% from charter owners. This share has since declined, with the liner company share of ownership standing at 52.5% of fleet capacity at the start of October 2014. Top Containership Charter Owners by TEU Capacity as of October 1, 2014 Orderbook Owner Country No. of vessels FleetTEU Avg. Size No. of vessels TEU 1 C-P Offen Germany 92 605,998 6,587 2 Seaspan Canada 77 474,637 6,164 29 350,660 3 Blue Star Holding Germany 88 447,390 5,084 4 Peter Dohle Germany 110 411,653 3,742 4 50,208 5 Costamare Greece 58 328,730 5,668 9 115,820 6 Rickmers Group Germany 74 322,935 4,364 6 32,796 7 Danaos Shpg Greece 54 318,773 5,903 8 Norddeutsche Germany 69 311,026 4,508 9 NSB Nelbe Germany 48 264,312 5,507 4 20,000 10 Zodiac Mtime United Kingdom 37 225,849 6,104 18 142,116 11 Schulte Grp Germany 53 213,063 4,020 12 28,068 12 Eastern Pacific Shpg Singapore 30 188,077 6,269 3 47,724 13 Shoei Kisen Japan 45 184,601 4,102 5 70,000 14 N.S. Lemos Greece 13 162,930 12,533 1 13,806 15 Hansa Thand Germany 34 127,376 3,746 16 Technomar Greece 32 117,847 3,683 5 40,600 17 MPC Capital Germany 45 116,359 2,586 18 NSC Schiff Germany 30 106,178 3,539 4 36,120 19 T Schulte Germany 29 91,544 3,157 1 3,405 20 Hermann Buss Germany 50 88,195 1,764 21 Kaisho Shpg Japan 14 82,416 5,887 22 Leonhardt & B Germany 43 82,253 1,913 23 Embiricos Group Greece 11 75,359 6,851 1 6,800 24 Gebab Germany 21 73,725 3,511 25 Synergy Marine Cyprus 16 70,430 4,402 Top 25 1,173 5,491,656 4,682 102 958,113 Others (343) 1,525 3,037,379 1,992 183 1,279,454 Total 2,698 8,529,035 3,161 285 2,237,567 Source: Clarkson Research, October 2014. Costamare fleet and orderbook figures sourced from Costamare, October 2014. As of October 1, 2014, it was estimated that 2,698 containerships (8.5 million TEU) out of a fully cellular containership fleet of 5,095 vessels were owned by charter owners, representing 53.0% of the global containership fleet in terms of ship numbers and 47.5% in terms of TEU capacity. The top ten charter owners own a total of 707 containerships of a combined 3.7 million TEU. The top ten comprises 6 German owners, 2 Greek owners, 1 Canadian owner and 1 owner based in the United Kingdom. The number of German charter owners has historically reflected a preference for German owners to invest in containerships, heavily utilizing the KG system of finance. As a result, the recent decline of the KG system has corresponded with a fall in the share of the fleet owned by German charter owners. At the start of October 2014, German charter owners accounted for 54% of the total capacity in the charter owner fleet, compared to a ten-year average of 64%. Containership Fleet Capacity Ownership, start year Source: Clarkson Research, October 2014 According to the orderbook at the start of October 2014, charter owners account for ownership of 59% of total containership capacity scheduled to be delivered in the last three months of 2014, 59% of capacity scheduled to be delivered in full year 2015, 80% of capacity scheduled to be delivered in 2016 and 52% of the capacity scheduled to be delivered from the start of 2017 onwards. Containership Orderbook Delivery Schedule Source: Clarkson Research, September 2014 Note: Data based on scheduled delivery dates and does not take into account potential non-delivery. The charter owner fleet is heavily weighted towards the smaller end of the fleet. Charter owners own 1,699 containerships (2.5 million TEU) of below 3,000 TEU in size, which represents 63% of the total charter owner fleet in terms of vessel numbers and 30% in terms of TEU capacity. Of the remaining 999 vessels, 487 of a combined 2.0 million TEU are of Panamax dimensions, 291 ships of a combined 1.7 million TEU are of Post-Panamax dimension and less than 8,000 TEU in size, and the remaining 221 vessels of a combined 2.3 million TEU are 8,000 TEU or above in size. The majority of the containership charter market is focused on containerships of 4,500 TEU or less, and the large majority of charter market activity in this sector is timecharter business (in which the charterer hires the vessels from the owner for a specified period of time at a per day charter rate), with charter periods ranging from less than one month to three years or more. However, in other instances, and generally in the case of larger Panamax and Post-Panamax containerships, the charter owner will contract a containership newbuild at a shipyard, which is then chartered out to one of the major container shipping lines on a long-term time charter ranging up to 10 or 12 years in duration (generally, but not exclusively, for use on the mainlane trades). Within the substantial part of the containership charter market focused on containerships of 4,500 TEU or less, both the number of vessels and the number of fixtures are more numerous than in the larger size ranges. In addition, the number of operators utilizing 1,000-4,500 TEU containerships, for example, is much higher than the number operating ships 4,500 TEU and above in size. Below 4,500 TEU containership operation is more highly fragmented, with global operators competing with regional operators who have less requirement for the deployment of larger containerships. BUSINESS Overview We are a growth-oriented limited partnership formed to own, operate and acquire containerships under long-term, fixed-rate charters, which we define as charters of five full years or more. As of September 30, 2014, our initial fleet of four containerships had an average capacity of approximately 9,000 TEU and an average remaining charter term (weighted by TEU capacity) of approximately 6.4 years, with charter terms expiring between 2018 and 2023. These four vessels will be contributed to us by Costamare, one of the largest publicly listed containership owners by TEU capacity, which will control us through its ownership of our general partner. We believe that Costamare intends to utilize us as its primary growth vehicle to pursue the acquisition of containerships that are expected to generate long-term, predictable cash flows, although there is no guarantee that we will be able to take advantage of opportunities to grow or generate the desired cash flows, nor is there any guarantee that Costamare will utilize us in this manner. We are an owner of containerships and we generate our revenues by chartering them to leading liner companies pursuant to long-term, fixed-rate charters. Under the terms of these charters, we provide crewing and technical management, while the charterer is generally responsible for securing cargos, fuel costs and voyage expenses. Our charters provide for a fixed hire rate over the life of the charter, regardless of the utilization of the vessel. We intend to focus primarily on large modern vessels because we believe that the economies of scale and fuel savings of newly designed vessels are most appealing to our customers, the major liner companies. We believe our focus on owning modern, high quality containerships, chartered under long-term contracts with staggered maturities, will provide stability and predictability to our revenues and cash flows and minimize re-chartering risk. In addition, we are focused on providing charters to a diversified group of leading liner companies, which we believe will minimize our counterparty risk. Though there is no guarantee that we will be able to take advantage of opportunities to grow or generate the desired cash flows, we believe that our strategy will ensure the long-term stability of our distributions. Upon the closing of this offering, we will own four containerships, of which three were built in 2013 and one in 2006. These containerships operate under long-term charters with MSC, affiliates of Evergreen, and COSCO. We will also have options to acquire an additional ten identified vessels and certain other rights under which we may acquire additional containerships with long-term charters from Costamare and, with respect to the JV vessels, York as described below. We believe that such options and rights will provide us with significant built-in growth opportunities. We may also grow through further acquisitions of containerships, not only from Costamare and York, but also from liner companies, shipyards and other shipowners. We believe that executing our growth strategy, while providing reliable service to our customers, will enable us to grow our distributions per unit. However, we cannot assure you that we will make any particular acquisition or that as a consequence we will successfully grow the amount of our per unit distributions. Among other things, our ability to acquire additional containerships will be dependent upon our ability to raise additional equity and debt financing. Our Relationship with Costamare Inc. We believe that one of our principal strengths is our relationship with Costamare and its affiliates. We believe our relationship with Costamare will give us access to its relationships with leading liner companies, shipbuilders, financing sources and suppliers and to its technical, commercial and managerial expertise, which we believe will allow us to compete more effectively when seeking additional customers and expanding our fleet. As of September 30, 2014, Costamares fleet consisted of (i)58 vessels in the water, aggregating approximately 330,000 TEU and (ii) nine newbuild vessels aggregating in excess of 115,000 TEU that are scheduled to be delivered through third quarter 2016, based on the current shipyard schedule. As of September 30, 2014, 13 of Costamares containerships, including nine newbuilds, had been acquired pursuant to the Framework Agreement with York by vessel-owning joint venture entities in which Costamare holds a minority equity interest. The vessels in our initial fleet will be managed by Costamares affiliated manager, Costamare Shipping, which is controlled by Costamares chairman and chief executive officer, unless Costamare Shipping decides to delegate certain of its management services to an affiliated manager (such as Shanghai Costamare), V.Ships Greece or, subject to our consent, other third party managers. Costamare Shipping will also provide certain administrative and commercial management services to the Partnership. Costamare Shipping is a global operator that has successfully managed Costamares growing and diverse fleet for the past 40 years. Costamare Shipping utilizes both affiliated and unaffiliated managers for the technical management of vessels, which provides scale and flexibility to its operations. We believe that Costamare Shipping provides superior management services based on its market-specific experience and relationships, and we expect to rely on substantially the same management platform to manage our growing fleet. On January 7, 2013, Costamare Shipping entered into a Co-operation Agreement with V.Ships Greece, a member of V.Group, to establish a ship management cell that, subject to limited exceptions, serves as the exclusive third-party manager of Costamare Shipping. Upon completion of this offering, Costamare will own our 2.0% general partner interest, all of our incentive distribution rights and a % limited partner interest in us, which consists of common units and all of our subordinated units. As a result, Costamare will hold a majority of our total equity interests. Our general partner will manage our operations and day-to-day activities. Market Opportunities We believe there are a number of market factors that create a favorable backdrop for a growth oriented containership company:  Growing demand for large, modern containerships provided by well-capitalized owners. As reported by Clarkson Research, due to a combination of high bunker prices and low freight rates in the container shipping market since 2009, liner companies are increasingly relying on large, modern containerships with high TEU capacity and fuel efficiency features, which minimize average operating expenses per TEU of capacity. According to Clarkson Research, this focus on maximizing economies of scale has been accompanied by a CAGR of 23.5% in total capacity of containerships 8,000 TEU or larger over the last five years, compared to a CAGR of just 1.6% for containerships smaller than 8,000 TEU in size during the same period. On a year-on-year basis, the total capacity of containerships 8,000 TEU or larger grew by 19.3% in 2013, 23.2% in 2012, 26.3% in 2011, 29.1% in 2010 and 17.3% in 2009. This is compared to year-on-year contraction in the total capacity of containerships smaller than 8,000 TEU by 0.2% in 2013 and growth of just 0.3% in 2012, 2.9% in 2011, 5.3% in 2010 and 3.7% in 2009. Furthermore, Clarkson Research reported that recently built vessels with fuel efficiency features or environmental compliance features can achieve significant premium in the charter market. These large, modern containerships are capital intensive assets, and liner companies have traditionally relied on well-capitalized containership owners such as us to help manage their balance sheets. As the global economy continues to strengthen and liner companies continue to balance their capital expenditures and debt capacity with their requirement for larger vessels, we believe they will continue to rely on shipowners like us who can provide them with large vessels with minimal upfront capital outlay.  Availability of attractive acquisition opportunities in the container shipping industry. Shipbuilding prices for new containerships and prices for secondhand vessels have been, and remain, near historically low levels since the recent economic downturn. As reported by Clarkson Research, benchmark prices for 6,600 TEU new containerships and 8,800 TEU secondhand five-year-old vessels in September 2014 were approximately 37% and 50%, respectively, below their peaks in 2008. The competition for these acquisition opportunities has changed as several historical lenders to shipping companies have tightened lending criteria and either stopped or severely reduced lending to shipping companies. In addition, certain German shipping funds that have historically contracted for nearly half of the containerships ordered between 1999 and 2008 have faced significant financial challenges and, as a result, Costamare, either by itself or jointly with York owns or acquires, to the extent such vessels constitutes non-compete vessels at the time of such offer to us, in each case in accordance with the terms of the omnibus agreement. We believe these acquisition opportunities, as well as other future acquisition opportunities from Costamare, JV Entities and York or other third parties, will facilitate the growth of our distributions per unit.  Predictable cash flow profile through long-term charters to leading liner companies with staggered expiration dates. Our initial fleet will operate under charters with initial terms that expire between 2018 and 2023, and six of the ten containerships for which we have options to purchase from Costamare and, with respect to the JV vessels, York have or will have charter durations ranging from 7 to 10 years with Evergreen. The staggered maturities of the charters for vessels in our initial fleet will mean that we will likely conduct our re-chartering activity in varying rate environments and we will seek to tailor our charter terms accordingly. Our current charters do not provide the charterers with the option to purchase the vessels at the end of the charter term, which we believe will allow us to take advantage of any improvement in the container shipping market at the end of the charter terms. Furthermore, by contracting with the liner companies that we perceive to be the most financially and operationally sound, such as MSC, Evergreen and COSCO, we believe that we have reduced our potential counterparty risk.  Enhanced growth opportunities through our relationship with Costamare, an established owner of containerships with significant experience and relationships in the containership sector. We believe our relationship with Costamare will provide us with many benefits that should drive growth in our distributions per unit. We believe charterers award new business to established participants in the containership sector because of their demonstrated technical, commercial and managerial expertise. Because our initial fleet is managed by the same ship manager as Costamare, we believe that we will benefit from the record that Costamares containerships have of low unscheduled off-hire days, with fleet utilization levels, excluding scheduled dry-dockings, of 99.3%, 99.9% and 99.9% in 2011, 2012 and 2013, respectively. Furthermore, over the last three years Costamares largest customers by revenue included many of the worlds largest liner companies, including A.P. Moller-Maersk, MSC, Evergreen, Hapag-Lloyd and COSCO. We believe that our relationship with Costamare and its affiliated ship managers, with their track record and reputation, will help us to similarly maintain a customer base of large liner companies, as well as to attract additional long-term charters for containerships. Further, we believe that we will be able to enhance our operational and financial efficiency through Costamares strong relationships with customers, shipyards and established financing providers, and its large pool of experienced and qualified global seafarers.  Scale and flexibility in vessel operation. Our vessels will be managed by Costamare Shipping, as head manager, and the same technical managers used for Costamares own fleet, which consist of Costamare Shipping, its affiliated manager, Shanghai Costamare (which acts as a sub-manager), V.Ships Greece and, in certain cases, subject to our consent, other third party managers. We believe that utilizing both affiliated and unaffiliated managers will provide us with operational scale, geographical flexibility and market-specific experience and relationships, which will allow us to grow appropriately to meet demand and manage our vessels in an efficient and cost-effective manner.  Newly constructed and high specification containerships. Our initial fleet will be among the youngest of any containership operator, with three of the four vessels built in 2013 and an average age (weighted by TEU capacity) of approximately 3.3 years as of September 30, 2014. We believe the large size of the vessels in our initial fleet will be attractive to liner companies as such vessels provide economies of scale, reducing costs per TEU of capacity, and can be deployed in numerous trade routes, providing liner companies with operational flexibility. The majority of the vessels in our initial fleet and all of our option vessels are equipped with the latest electronically controlled engines and have been designed with optimized hulls and propulsion systems, which allows the vessels to achieve relatively high fuel efficiency at lower speeds.  Experienced management team. Our ship managers senior management teams have a combined average of approximately 37 years of experience in the shipping industry. In addition, we believe that we will be able to secure attractive long-term charters with leading liner companies because of, among other things, our relationship with Costamare, which has an established operating track record and a high level of service and support. The Chief Executive Officer of our general partner, Konstantinos Konstantakopoulos, and Chief Financial Officer of our general partner, Gregory Zikos, will allocate their time between managing our business and affairs and the business and affairs of Costamare. Mr.Konstantakopoulos is the Chief Executive Officer and Chairman of the Board of Costamare. Mr. Zikos is the Chief Financial Officer and a member of the board of directors of Costamare. The amount of time Mr. Konstantakopoulos and Mr. Zikos will allocate between our business and the businesses of Costamare will vary from time to time depending on various circumstances and needs of the businesses, such as the relative levels of strategic activities of the businesses. Mr. Konstantakopoulos and Mr. Zikos will devote sufficient time to our business and affairs as they believe is necessary for their proper conduct.  Financial flexibility and access to capital to support our growth. After giving effect to this offering, we expect to have a moderate level of debt. We believe that such capital structure will allow us to pursue accretive vessel acquisitions and explore various ways to maximize unitholder value and grow distributable cash flow per share. Since Costamares initial public offering in November 2010, its management team has successfully raised over $1.7 billion in the equity and bank debt markets. We will be managed by the same management team as that of Costamare and we believe that, as a public company, we will have access to the public equity and bank debt markets in order to pursue expansion opportunities. We can provide no assurance, however, that we will be able to utilize our strengths described above. For further discussion of the risks that we face, see Risk Factors. Business Strategies Our primary business objective is to grow our business profitably and increase quarterly distributions per unit over time by executing the following strategies:  Pursue strategic and accretive acquisitions of containerships on long-term, fixed-rate charters. We will seek to leverage our relationship with Costamare to make strategic acquisitions that are accretive to our distributions per unit. As of September 30, 2014, Costamare had 67 containership vessels in its fleet, including 13 vessels in its joint venture with York. This fleet includes a substantial built-in pipeline of potential acquisition targets for us. Furthermore, under the omnibus agreement, we will have the option to purchase one wholly-owned vessel of Costamare for which a long-term charter has been arranged. Additionally, Costamare and York have a 36-month period after each such vessels acceptance by its charterer, in which they may offer us the right to purchase nine JV vessels expected to be delivered to Costamare and York between 2015 and 2016, for five of which long-term charters have been arranged. If they do not reach an agreement to offer us such right during the 36-month period, we will have the right to purchase such vessels at the end of such 36-month period, provided that, at the end of the 36-month period, the relevant vessel constitutes a non-compete vessel. Once such purchase options are no longer exercisable, Costamare and, with respect to the JV vessels, the JV Entity and York have agreed to offer us the right to purchase other non-compete vessels in the Costamare fleet, to the extent such vessels constitute non-compete vessels at the time of such offer to us, in each case in accordance with the terms of the omnibus agreement. Finally, we will continuously evaluate potential vessel acquisitions from third-parties and seek to acquire those vessels that meet our rigorous quality standards, have long-term charters and that we believe will be accretive to distributions per unit.  Acquire attractively priced vessels. We believe we are well-positioned to take advantage of the significant opportunities created by the recent economic downturn to acquire vessels at attractively low prices. In addition to our initial fleet of four containerships, we will also have the offering, the terms of our partnership agreement and the terms of certain other agreements between us, our general partner, Costamare and its affiliates, as applicable. The estimated offering expenses payable by us, exclusive of the underwriting discounts and commissions and structuring fee, are approximately $ . We have agreed to reimburse the underwriters for expenses relating to clearance of this offering with the Financial Industry Regulatory Authority up to $25,000. The underwriters have informed us that they do not intend sales to discretionary accounts to exceed 5% of the total number of common units offered by them. We will apply to have our common units approved for listing on the New York Stock Exchange under the trading symbol CMRP. We, all of the directors and executive officers of our general partner, our subsidiaries and our affiliates, including our general partner and Costamare, and York have agreed that, without the prior written consent of the representatives, on behalf of the underwriters, we and they will not, during the period ending 180 days after the date of this prospectus (the restricted period):  offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend or otherwise transfer or dispose of, directly or indirectly, any common units or any securities convertible into or exercisable or exchangeable for common units;  file any registration statement with the Securities and Exchange Commission relating to the offering of any common units or any securities convertible into or exercisable or exchangeable for common units; or  enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of the common units, whether any such transaction described above is to be settled by delivery of common units or such other securities, in cash or otherwise. The restrictions described in the immediately preceding paragraph do not apply to:  the sale of common units to the underwriters;  the issuance by the Partnership of common units upon the exercise of an option or a warrant or the conversion of a security outstanding on the date of this prospectus of which the underwriters have been advised in writing;  transactions by any person other than us relating to common units or other securities acquired in open market transactions after the completion of the offering of the common units; provided that no filing under the Securities Exchange Act of 1934, as amended (the Exchange Act), is required or voluntarily made in connection with subsequent sales of the common units or other securities acquired in such open market transactions;  the establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of common units, provided that (i) such plan does not provide for the transfer of common units during the restricted period and (ii) to the extent a public announcement or filing under the Exchange Act, if any, is required or voluntarily made regarding the establishment of such plan, such announcement or filing shall include a statement to the effect that no transfer of common units may be made under such plan during the restricted period;  transfers by a holder of common units or any security convertible into common units as a bona fide gift;  distributions by a holder of common units or any security convertible into common units to limited partners or stockholders of such holder; or  transfers by a holder of common units or any security convertible into common units to any immediate family member of such holder or any trust or other entity for the direct or indirect benefit of such holder or the immediate family of such holder, provided, with respect to the transfers described in the last three bullet points above, that any donee, distributee, transferee or beneficiary agrees to be subject to the restrictions described in this paragraph and no filing under the Exchange Act is required or voluntarily made. The representatives, in their sole discretion, may release the common units and other securities subject to the lock-up agreements described above in whole or in part at any time. Any of the common units purchased by members of the Konstantakopoulos family and certain funds managed by York which have indicated that they currently intend to purchase common units in the offering at the public offering price will also be subject to the lock-up agreement described above. The number of common units available for sale to the general public will be reduced to the extent of these sales. In order to facilitate the offering of the common units, the underwriters may engage in transactions that stabilize, maintain or otherwise affect the price of the common units. Specifically, the underwriters may sell more common units than they are obligated to purchase under the underwriting agreement, creating a short position. A short sale is covered if the short position is no greater than the number of common units available for purchase by the underwriters under the over-allotment option. The underwriters can close out a covered short sale by exercising the over-allotment option or purchasing common units in the open market. In determining the source of common units to close out a covered short sale, the underwriters will consider, among other things, the open market price of common units compared to the price available under the over-allotment option. The underwriters may also sell common units in excess of the over-allotment option, creating a naked short position. The underwriters must close out any naked short position by purchasing common units in the open market. A naked short position is more likely to be created if the underwriters are concerned that there may be downward pressure on the price of the common units in the open market after pricing that could adversely affect investors who purchase in this offering. As an additional means of facilitating this offering, the underwriters may bid for, and purchase, common units in the open market to stabilize the price of the common units. These activities may raise or maintain the market price of the common units above independent market levels or prevent or retard a decline in the market price of the common units. The underwriters are not required to engage in these activities and may end any of these activities at any time. We and the underwriters have agreed to indemnify each other against certain liabilities, including liabilities under the Securities Act. A prospectus in electronic format may be made available on websites maintained by one or more underwriters, or selling group members, if any, participating in this offering. The representatives may agree to allocate a number of common units to underwriters for sale to their online brokerage account holders. Internet distributions will be allocated by the representatives to underwriters that may make Internet distributions on the same basis as other allocations. The underwriters and their respective affiliates are full service financial institutions engaged in various activities, which may include securities trading, commercial and investment banking, financial advisory, investment management, investment research, principal investment, hedging. financing and brokerage activities. Certain of the underwriters and their respective affiliates have, from time to time, performed, and may in the future perform, various financial advisory and investment banking services for us and our affiliates, for which they received or will receive customary fees and expenses. Affiliates of Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC will be lenders under our new credit facility. In addition, in the ordinary course of their various business activities, the underwriters and their respective affiliates may make or hold a broad array of investments and actively trade debt and equity securities (or related derivative securities) and financial instruments (including bank loans) for their own account and for the accounts of their customers and may at any time hold long and short positions in such securities and instruments. Such investment and securities activities may involve our securities and instruments. The underwriters and their respective affiliates may also make investment recommendations or publish or express independent research views in respect of such securities or instruments and may at any time hold, or recommend to clients that they acquire, long or short positions in such securities and instruments. Pricing of the Offering Prior to this offering, there has been no public market for our common units. The initial public offering price was determined by negotiations between us and the representatives. Among the factors considered in determining the initial public offering price were our future prospects and those of our industry in general, our sales, earnings and certain other financial and operating information in recent periods, and the price-earnings ratios, price-sales ratios, market prices of securities, and certain financial and operating information of companies engaged in activities similar to ours. Selling Restrictions Notice to Prospective Investors in European Economic Area In relation to each member state of the European Economic Area that has implemented the Prospectus Directive (each, a relevant member state), other than Germany, with effect from and including the date on which the Prospectus Directive is implemented in that relevant member state (the relevant implementation date), an offer of securities described in this prospectus may not be made to the public in that relevant member state other than:  to any legal entity which is a qualified investor as defined in the Prospectus Directive;  to fewer than 100 or, if the Relevant Member State has implemented the relevant provision of the 2mending Directive, 150, natural or legal persons (other than qualified investors as defined in the Prospectus Directive), as permitted under the Prospectus Directive, subject to obtaining the prior consent of the relevant Dealer or Dealers nominated by the Issuer for any such offer; or  in any other circumstances falling within Article 3(2) of the Prospectus Directive. provided that no such offer of securities shall require us or any underwriter to publish a prospectus pursuant to Article 3 of the Prospectus Directive. For purposes of this provision, the expression an offer of securities to the public in any relevant member state means the communication in any form and by any means of sufficient information on the terms of the offer and the securities to be offered so as to enable an investor to decide to purchase or subscribe for the securities, as the expression may be varied in that member state by any measure implementing the Prospectus Directive in that member state, and the expression Prospectus Directive means Directive 2003/71/EC (and amendments thereto, including the 2mending Directive, to the extent implemented in the Relevant Member State), and includes any relevant implementing measure in the Relevant Member State, and includes any relevant implementing measure in each relevant member state. The expression 2mending Directive means Directive 2010/73/EU. We have not authorized and do not authorize the making of any offer of securities through any financial intermediary on their behalf, other than offers made by the underwriters with a view to the final placement of the securities as contemplated in this prospectus. Accordingly, no purchaser of the securities, other than the underwriters, is authorized to make any further offer of the securities on behalf of us or the underwriters. Notice to Potential Investors in the United Kingdom The Partnership may constitute a collective investment scheme as defined by section 235 of the Financial Services and Markets Act 2000 (FSMA) that is not a recognised collective investment scheme for the purposes of FSMA (CIS) and that has not been authorized or otherwise approved. As an unregulated scheme, it cannot be marketed in the United Kingdom to the general public, except in accordance with FSMA. This prospectus is only being distributed in the United Kingdom to, and is only directed at (i) investment professionals falling within the description of persons in Article 14(5) of the Financial Services and Markets Act 2000 (Promotion of Collective Investment Schemes) Order 2001, as amended (the CIS Promotion Order) or Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005, as amended (the Financial Promotion Order) or (ii) high net worth companies and other persons falling with Article 22(2)(a) to (d) of the CIS Promotion Order or Article 49(2)(a) to (d) of the Financial Promotion Order, or (iii) to any other person to whom it may otherwise lawfully be made, (all such persons together being referred to as relevant persons). The common units are only available to, and any invitation, offer or agreement to subscribe, purchase or otherwise acquire such common units will be engaged in only with, relevant persons. Any person who is not a relevant person should not act or rely on this document or any of its contents. Each underwriter has represented, warranted and agreed that: (a) it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of FSMA received by it in connection with the issue or sale of any common units which are the subject of the offering contemplated by this Prospectus (the Securities) in circumstances in which Section 21(1) of FSMA does not apply to the Partnership; and (b) it has complied and will comply with all applicable provisions of FSMA with respect to anything done by it in relation to the Securities in, from or otherwise involving the United Kingdom. Notice to Prospective Investors in France Neither this prospectus nor any other offering material relating to the common units described in this prospectus has been submitted to the clearance procedures of the Autorité des Marchés Financiers or of the competent authority of another member state of the European Economic Area and notified to the Autorité des Marchés Financiers. The common units have not been offered or sold and will not be offered or sold, directly or indirectly, to the public in France. Neither this prospectus nor any other offering material relating to the common units has been or will be:  released, issued, distributed or caused to be released, issued or distributed to the public in France; or  used in connection with any offer for subscription or sale of the common units to the public in France. Such offers, sales and distributions will be made in France only:  to qualified investors ( investisseurs qualifiés ) and/or to a restricted circle of investors ( cercle restreint dinvestisseurs ), in each case investing for their own account, all as defined in, and in accordance with articles L.411-2, D.411-1, D.411-2, D.734-1, D.744-1, D.754-1 and D.764-1 of the French Code monétaire et financier ;  to investment services providers authorized to engage in portfolio management on behalf of third parties; or  in a transaction that, in accordance with article L.411-2-II-1
